Exhibit 10.36C
EXECUTION COPY




OMNIBUS AMENDMENT NO. 3


This OMNIBUS AMENDMENT NO. 3, dated as of September 4, 2018 (this “Amendment”),
is entered into by and among COFINA FUNDING, LLC, a Delaware limited liability
company, as seller (the “Seller”), CHS INC. (“CHS”), a Minnesota corporation, as
Servicer (in such capacity, the “Servicer”) and as an Originator, CHS CAPITAL,
LLC, as an Originator (together with CHS, the “Originators”), the CONDUIT
PURCHASERS, COMMITTED PURCHASERS and PURCHASER AGENTS set forth on the signature
pages hereto, and MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and is (i) the third amendment to the RPA (as defined below) and (ii)
the third amendment to the Sale Agreement (as defined below).


RECITALS


A.WHEREAS, the Seller, the Servicer, CHS, the Purchasers, the Purchaser Agents
and the Administrative Agent have entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of July 18, 2017 (as amended by that
certain First Amendment to Amended and Restated Receivables Purchase Agreement
dated as of June 28, 2018, as amended by that certain Second Amendment to
Amended and Restated Receivables Purchase Agreement dated as of August 20, 2018,
and as further amended, restated, supplemented or otherwise modified through the
date hereof, the “RPA”); and


B.WHEREAS, pursuant to and in accordance with Section 13.1 of the RPA, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Administrative Agent desire to amend the RPA as provided herein;


C.WHEREAS, the Originators and the Seller have entered into that certain Sale
and Contribution Agreement, dated as of July 22, 2016 (as amended by that
certain Omnibus Amendment No. 1, dated as of February 14, 2017, as amended by
that certain Omnibus Amendment No. 2, dated as of July 18, 2017, and as further
amended, restated, supplemented or otherwise modified through the date hereof,
the “Sale Agreement” and, together with the RPA, the “Agreements”); and


D.WHEREAS, pursuant to and in accordance with Section 8.1 of the Sale Agreement,
the Originators, the Seller, the Administrative Agent and the Purchasers desire
to amend the Sale Agreement as provided herein.


NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:


SECTION 1.Definitions and Interpretation. Each capitalized term used but not
defined herein has the meaning ascribed thereto in Appendix A to the RPA. The
rules of interpretation set forth in Appendix A to the RPA are hereby
incorporated as if fully set forth herein.


SECTION 2.Amendments to the RPA. The Seller, the Servicer, the Purchasers, the
Purchaser Agents and the Administrative Agent hereby agree that the RPA is
amended in its entirety in the form of Exhibit A attached hereto.






--------------------------------------------------------------------------------




SECTION 3.Amendments to the Sale Agreement. The Originators, the Seller, the
Administrative Agent and the Purchasers hereby agree that the Sale Agreement is
amended in its entirety in the form of Exhibit B attached hereto.


SECTION 4.Agreements in Full Force and Effect as Amended. Except as specifically
amended hereby, all provisions of the Agreements shall remain in full force and
effect. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreements other than as expressly set
forth herein and shall not constitute a novation of the Agreements.


SECTION 5.Representations and Warranties. Each of the Seller, the Servicer and
the Originators hereby represent and warrant to the Administrative Agent and the
Purchasers, as of the date of this Amendment, as follows:


(a)this Amendment has been duly executed and delivered by it;


(b)this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating
to the enforcement of creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought at equity or law);


(c)no authorization or approval or other action by, and no notice to, license
from or filing with, any Governmental Authority is required for the due
execution, delivery and performance of this Amendment;


(d)the execution, delivery and performance by it of this Amendment (i) is within
its limited liability company or corporate powers, (ii) has been duly authorized
by all necessary limited liability company or corporation action, and (iii) does
not contravene, violate or breach (1) its organizational documents or (2) any
Applicable Law; and


(e)immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Seller, the Servicer or the Originators,
as applicable, set forth in the RPA (in the case of the Seller and the Servicer)
or in the Sale Agreement (in the case of the Seller and the Originators) that
are qualified as to materiality are true and correct, and each not so qualified
are true and correct in all material respects (except to the extent such
representations and warranties explicitly refer solely to an earlier date or
period, in which case they shall be true and correct as of such earlier date or
period), and (ii) no Event of Termination, Unmatured Event of Termination,
Servicer Termination Event or Unmatured Servicer Termination Event has occurred
and is continuing.


SECTION 6.Conditions to Effectiveness. This Amendment shall become effective
(the “Effective Date”) upon receipt by the Administrative Agent of:


(a) executed counterparts of this Amendment; this Amendment, duly executed and
delivered by each party hereto;
(b)the No-Petition Letter Agreement, dated as of the date hereof, duly executed
and delivered by the parties thereto;
(c)the Amended and Restated Subordinated Notes (“Amended and Restated
Subordinated Notes”), dated as of the date hereof, duly executed and delivered
by the Seller in favor of each Originator; and


 
2
 




--------------------------------------------------------------------------------




(d)a favorable bring-down opinion, dated as of the date hereof, relating to the
true sale and non-consolidation opinion of Dorsey & Whitney LLP, in form and
substance reasonably satisfactory to the Administrative Agent.


SECTION 7.Consent. The Administrative Agent and each Purchaser hereby consents
to the delivery and execution of the Amended and Restated Subordinated Notes
issued by Cofina to CHS Inc. and CHS Capital, LLC, as applicable.


SECTION 8.Miscellaneous.


(a)This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or by electronic mail attachment in portable document format
(.pdf) shall be effective as delivery of an originally executed counterpart.


(b)Any provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(c)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE
POOL ASSETS OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK).


(d)Headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.


(e)Section 13.7 of the RPA is hereby incorporated as if fully set forth herein.


(f)This Amendment is a Transaction Document and all references to a “Transaction
Document” in the Agreements and the other Transaction Documents (including,
without limitation, all such references in the representations and warranties in
the Agreements and the other Transaction Documents) shall be deemed to include
this Amendment.


(g)Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby.










 
3
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.


COFINA FUNDING, LLC, as Seller




By:________________________________
Name:
Title:








CHS INC., as Servicer and an Originator




By:________________________________
Name:
Title:






CHS CAPITAL, LLC, as Servicer and an Originator




By:________________________________
Name:
Title:




--------------------------------------------------------------------------------




MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent, a Committed Purchaser and Purchaser Agent for the MUFG
Purchaser Group




By:________________________________
Name:
Title:








VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser




By:________________________________
Name:
Title:




--------------------------------------------------------------------------------




NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as a Conduit Purchaser


By:     
Name:
Title:


By:     
Name:
Title:




COÖPERATIEVE RABOBANK U.A., as a Committed Purchaser


By:     
Name:
Title:


By:     
Name:
Title:




Coöperatieve Rabobank U.A., NEW YORK BRANCH, as Purchaser Agent for the Rabobank
Purchaser Group


By:     
Name:
Title:


By:     
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT A


Attached.




--------------------------------------------------------------------------------




EXHIBIT B


Attached.






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

 
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of July 18, 2017
and
as amended by the First Amendment to Amended and Restated Receivables Purchase
Agreement dated as of June 28, 2018, the Second Amendment to Amended and
Restated Receivables Purchase Agreement dated as of August 20, 2018, and the
Omnibus Amendment No. 3, dated as of September 4, 2018
among
CHS INC.,
individually and as Servicer,
COFINA FUNDING, LLC,
as Seller,
THE VARIOUS CONDUIT PURCHASERS, COMMITTED PURCHASERS, AND PURCHASER AGENTS FROM
TIME TO TIME PARTY HERETO,
and
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as Administrative Agent



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page
ARTICLE I
PURCHASES AND REINVESTMENTS
2
     SECTION 1.1
Purchases; Limits on Purchasers' Obligations
2
     SECTION 1.2
Purchase Procedures; Assignment of Seller's Interests
3
WHERE:
 
4
     SECTION 1.3
Reinvestments of Certain Collections; Payment of Remaining Collections; Asset
Interest
5
ARTICLE II
COMPUTATIONAL RULES
7
     SECTION 2.1
Selection of Rate Tranches
7
     SECTION 2.2
Computation of each Purchaser Group Investment and each Purchaser's Tranche
Investment
8
     SECTION 2.3
Computation of Account Debtor Concentration Limit, Account Debtor Concentration
Overage Amount, Concentration Overage Amount (Loans) and Unpaid Balance
8
     SECTION 2.4
Computation of Yield
8
     SECTION 2.5
Estimates of Yield Rate, Fees, Etc.
8
ARTICLE III
SETTLEMENTS
9
     SECTION 3.1
Settlement Procedures
9
     SECTION 3.2
Deemed Collections; Event of Repurchase; Reduction of Total Investment, Etc.
12
     SECTION 3.3
Payments and Computations, Etc.
14
     SECTION 3.4
Treatment of Collections and Deemed Collections
17
ARTICLE IV
FEE AND YIELD PROTECTION
17
     SECTION 4.1
Fees
17
     SECTION 4.2
Yield Protection
17
     SECTION 4.3
Funding Losses
19
ARTICLE V
CONDITIONS PRECEDENT
20
     SECTION 5.1
Closing Date
20
     SECTION 5.2
Effective Date
20
     SECTION 5.3
Conditions Precedent to All Purchases and Reinvestments
21
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
21
     SECTION 6.1
Representations and Warranties of Seller
21



 
i
 




--------------------------------------------------------------------------------

Table of Contents
(continued)




 
 
Page
     SECTION 6.2
Representations and Warranties of CHS
26
ARTICLE VII
GENERAL COVENANTS OF SELLER AND SERVICER
29
     SECTION 7.1
Covenants of Seller
29
     SECTION 7.2
Covenants of CHS
36
     SECTION 7.3
Full Recourse
40
     SECTION 7.4
Corporate Separateness; Related Matters and Covenants
41
ARTICLE VIII
ADMINISTRATION AND COLLECTION
44
     SECTION 8.1
Designation of Servicer
44
     SECTION 8.2
Duties of Servicer
44
     SECTION 8.3
Rights of Administrative Agent
46
     SECTION 8.4
Responsibilities of Servicer
47
     SECTION 8.5
Further Action Evidencing Purchases and Reinvestments
47
     SECTION 8.6
Application of Collections
48
     SECTION 8.7
Funds and Documents to be held in Trust
48
ARTICLE IX
SECURITY INTEREST
48
     SECTION 9.1
Grant of Security Interest
48
     SECTION 9.2
Further Assurances
49
     SECTION 9.3
Remedies; Waiver
49
ARTICLE X
EVENTS OF DEFAULT
49
     SECTION 10.1
Events of Default
49
     SECTION 10.2
Remedies
52
ARTICLE XI
PURCHASER AGENTS; ADMINISTRATIVE AGENT; CERTAIN RELATED MATTERS
55
     SECTION 11.1
Authorization and Action of Program Administrator
55
     SECTION 11.2
Limited Liability of Purchasers, Purchaser Agents and Administrative Agent
55
     SECTION 11.3
Authorization and Action of each Purchaser Agent
56
     SECTION 11.4
Authorization and Action of Administrative Agent
56
     SECTION 11.5
Delegation of Duties of each Purchaser Agent
56
     SECTION 11.6
Delegation of Duties of Administrative Agent
56
     SECTION 11.7
Successor Agent
56
     SECTION 11.8
Indemnification
56



 
ii
 




--------------------------------------------------------------------------------

Table of Contents
(continued)




 
 
Page
     SECTION 11.9
Reliance, etc.
57
     SECTION 11.10
Purchasers and Affiliates
57
     SECTION 11.11
Sharing of Recoveries
57
     SECTION 11.12
Non-Reliance on Administrative Agent, Purchaser Agents and Other Purchasers
57
ARTICLE XII
INDEMNIFICATION
58
     SECTION 12.1
Indemnities by Seller
58
     SECTION 12.2
Indemnity by Servicer
61
ARTICLE XIII
MISCELLANEOUS
61
     SECTION 13.1
Amendments, Etc.
61
     SECTION 13.2
Notices, Etc.
62
     SECTION 13.3
Successors and Assigns; Participants; Assignments
62
     SECTION 13.4
No Waiver; Remedies
64
     SECTION 13.5
Binding Effect; Survival
64
     SECTION 13.6
Costs, Expenses and Taxes
65
     SECTION 13.7
No Proceedings
65
     SECTION 13.8
Confidentiality
66
     SECTION 13.9
Captions and Cross References
67
     SECTION 13.10
Integration
67
     SECTION 13.11
Governing Law
68
     SECTION 13.12
Waiver of Jury Trial
68
     SECTION 13.13
Consent to Jurisdiction; Waiver of Immunities
68
     SECTION 13.14
Execution in Counterparts
68
     SECTION 13.15
No Recourse Against Other Parties
68
     SECTION 13.16
Pledge to a Federal Reserve Bank
69
     SECTION 13.17
Pledge to a Collateral Trustee
69
     SECTION 13.18
Severability
69
     SECTION 13.19
No Party Deemed Drafter
69
     SECTION 13.20
PATRIOT Act
69
     SECTION 13.21
Acknowledgement and Consent to Bail-In if EEA Financial Institutions
69



 
iii
 




--------------------------------------------------------------------------------

Table of Contents
(continued)




 
 
Page
     SECTION 13.22
Amendment and Restatement
70





 
iv
 




--------------------------------------------------------------------------------





APPENDIX A        Definitions


SCHEDULE I        Payment Instructions
SCHEDULE 13.2    Addresses for Notices


EXHIBIT A        Credit and Collection Policy
EXHIBIT B        Collection Accounts; Lockboxes; Originator Specified Accounts;
    
Concentration Account
EXHIBIT C        Purchaser Groups
EXHIBIT D        Form of Loan Documents
EXHIBIT E        Form of Notice of Purchase
EXHIBIT F        Form of Notice of Payment
EXHIBIT 3.1(a)    Form of Information Package






 
v
 




--------------------------------------------------------------------------------





AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of July 18,
2017, as amended by the First Amendment to Amended and Restated Receivables
Purchase Agreement dated as of June 28, 2018, the Second Amendment to Amended
and Restated Receivables Purchase Agreement dated as of August 20, 2018, and the
Omnibus Amendment No. 3, dated as of September 4, 2018 (this “Agreement”), is
among CHS INC., a Minnesota corporation (“CHS”), individually and as initial
Servicer, COFINA FUNDING, LLC, a Delaware limited liability company (“Seller”),
the various CONDUIT PURCHASERS, COMMITTED PURCHASERS and PURCHASER AGENTS from
time to time party hereto, and MUFG BANK, LTD. (F/K/A THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.) (“MUFG”), as administrative agent on behalf of the
Affected Parties (in such capacity, together with its successors and assigns in
such capacity, the “Administrative Agent”).
B A C K G R O U N D:
1.    Originators have, and expect to have, Receivables and Loans which
Originators intend to absolutely and irrevocably sell or contribute, as
applicable, to Seller pursuant to the Sale Agreement.
2.    Seller is a special purpose, bankruptcy-remote, limited liability company
and indirect wholly-owned subsidiary of CHS.
3.    Seller, in turn, intends to sell to Administrative Agent, on behalf of
Purchasers, all of its right, title and interest in, to and under the Pool
Assets and certain other related assets and proceeds of the foregoing which
Seller is acquiring from Originators.
4.    Seller has requested that Administrative Agent on behalf of Purchasers,
and Administrative Agent on behalf of Purchasers has agreed, subject to the
terms and conditions contained in this Agreement, to purchase such Pool Assets
and certain other related assets, referred to herein as the Asset Interest, from
Seller from time to time during the term of this Agreement.
5.    Seller, Purchasers, Purchaser Agents and Administrative Agent also desire
that, subject to the terms and conditions of this Agreement, certain of the
daily Collections in respect of the Asset Interest be reinvested in Pool Assets,
which Reinvestment shall constitute part of the Asset Interest.
6.    Seller, Purchasers, Purchaser Agents and Administrative Agent also desire
that, pursuant to the terms hereof, CHS be appointed, and act, as the initial
Servicer of the Pool Assets.
7.    Seller, Purchasers, Purchaser Agents and Administrative Agent also desire
that Performance Guarantor guarantee the obligations of the Originators and
Servicer under the Transaction Documents in accordance with the terms of the
Performance Guaranty.
8.    MUFG has been requested, and is willing, to act as Administrative Agent.
9.    Each of the Purchaser Agents has been requested by the Purchasers in its
Purchaser Group, and is willing, to act as Purchaser Agent for such Purchasers.
10.    The parties hereto are party to that certain Receivables Financing
Agreement, dated as of July 22, 2016, as amended (the “Original Agreement”) and,
subject to Section 13.22, wish to amend and restate the Original Agreement in
its entirety in the form set out herein.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
Capitalized terms used and not otherwise defined in this Agreement are used as
defined in (or by reference in) Appendix A, and the other interpretive
provisions set out in Appendix A shall be applied in the interpretation of this
Agreement.
ARTICLE I


PURCHASES AND REINVESTMENTS


SECTION 1.1Purchases; Limits on Purchasers’ Obligations.


(a)Upon the terms and subject to the conditions of this Agreement, from time to
time prior to the Purchase Termination Date, Seller may request that
Administrative Agent, on behalf of Conduit Purchasers or, if any Conduit
Purchaser is unable or unwilling to make a purchase, the related Committed
Purchaser in such Conduit Purchaser’s Purchaser Group, purchase from Seller the
Pool Assets and Related Assets from time to time (each such purchase, a
“Purchase”) and Administrative Agent, on behalf of such Purchasers, shall make
such Purchase subject to the terms and conditions of this Agreement in an amount
(the “Purchase Price”) equal in each instance to the lesser of: (i) the amount
requested by Seller under Section 1.2(a), and (ii) the largest amount that will
not cause (a) with respect to any Purchaser Group, such Purchaser Group’s
Purchaser Group Investment to exceed such Purchaser Group’s Purchaser Group
Commitment, (b) the aggregate Total Investment to exceed the Purchasers’ Total
Commitment, or (c) the Total Investment to exceed the sum of the Receivables
Investment Base and the Loan Investment Base at such time; provided, however,
that if any requested Conduit Purchaser is unwilling or unable for any reason to
make such Purchase, Seller shall be deemed to have requested that the related
Committed Purchaser in such Conduit Purchaser’s Purchaser Group make such
Purchase subject to the limitations set forth in the foregoing clause (ii). Each
Purchase made pursuant to this Section 1.1 shall be in an amount at least equal
to $5,000,000 and, in each case, in integral multiples of $100,000 in excess
thereof. Each Committed Purchaser hereby agrees, on the terms and subject to the
conditions hereof, to make Purchases deemed to be so requested by Seller under
this Section 1.1 if the Conduit Purchaser in such Committed Purchaser’s
Purchaser Group is unable or unwilling to make such Purchase, so long as after
giving effect to such Purchase (and any other Purchase to be made on such date)
(i) the aggregate Total Investment would not exceed the Purchasers’ Total
Commitment, (ii) the Purchaser Group’s Purchaser Group Investment would not
exceed such Purchaser Group’s Purchaser Group Commitment, and (iii) the
aggregate Total Investment would not exceed the sum of the Receivables
Investment Base and the Loan Investment Base at such time. At no time shall a
Conduit Purchaser that is not a Committed Purchaser have any obligation or
commitment to make any Purchase.
















2

--------------------------------------------------------------------------------




SECTION1.2 Purchase Procedures; Assignment of Seller’s Interests.


(a)Notice of Purchase. Except as set forth in Section 1.3, each Purchase shall
be made pursuant to a Notice of Purchase delivered by Seller and received by
Administrative Agent and each Purchaser Agent not later than 11:00 a.m. (New
York City time) on the second (2nd) Business Day preceding the date of such
proposed Purchase. Each such Notice of Purchase shall specify (A) the desired
Purchase Price and date of such proposed Purchase (which shall be a Business
Day), (B) the amount of such proposed Purchase to be allocated to each Purchaser
Group in accordance with each Purchaser Group’s Ratable Share, and (C) a pro
forma calculation of the Asset Interest after giving effect to such Purchase and
any other Purchase proposed to be made on such day; provided, however, that
Seller shall not request, and the Purchasers shall not be required to fund, more
than six (6) Purchases per calendar month (for the avoidance of doubt, this
shall not, however, restrain the making of Reinvestments of Collections in
accordance with the terms and conditions of this Agreement in any calendar
month). If any Conduit Purchaser is willing and able, in its sole discretion, to
make its Ratable Share of a Purchase requested of it pursuant to this Section
1.2(a) subject to the terms and conditions hereof, such Conduit Purchaser shall
make such Purchase by transferring such amount in accordance with clause (b)
below on the requested date of Purchase. If any Conduit Purchaser is unwilling
or unable for any reason to make its Ratable Share of such Purchase, subject to
the terms and conditions hereof, the Committed Purchaser in such Conduit
Purchaser’s Purchaser Group, subject to the terms and conditions hereof, shall
make its Ratable Share of such Purchase by transferring such amount in
accordance with clause (b) below.


(b)Payment of Purchase Price. On the date of each Purchase hereunder, the
applicable Purchasers, or the related Purchaser Agent, shall, upon satisfaction
of the applicable conditions set forth herein (including in Article V), make
available to the Seller their Ratable Share of the aggregate Purchase Price with
respect to such Purchase in immediately available funds at the following
account:


Holder Name:     COFINA FUNDING, LLC
Bank Name:     BMO Harris Bank, N.A.
Address:    320 E. Lake St., Minneapolis, MN 55408
Account Number:     XXXXXXX
ABA Number:    071000288
Reference:    Cofina Funding Securitization Program
(Attn: Brent Dickson)


or such other account as designated from time to time by Seller in a written
notice to Administrative Agent and each Purchaser Agent.
(c)Sale and Assignment of Asset Interest. Seller hereby absolutely and
irrevocably sells, assigns and transfers to Administrative Agent (on behalf of
Purchasers) (ratably, according to each Purchaser Group’s Purchaser Group
Investment), upon the payment of the aggregate Purchase Price, effective on and
as of the date of each Purchase and Reinvestment hereunder, all of its right,
title and interest in, to and under all Pool Assets and Related Assets and all
proceeds of any of the foregoing, whether currently owned or existing or
thereafter arising, acquired or originated, or in which Seller now or hereafter
has any rights, and wherever so located (the assets so assigned to include not
only the Pool Assets and Related Assets existing as of the date of such Purchase
but also all future Pool Assets and the Related Assets acquired by Seller from
time to time as provided in Section 1.3). Administrative Agent’s (on behalf of
the Purchasers) right, title and interest in, to and under all such assets is
herein called the “Asset Interest”.


3

--------------------------------------------------------------------------------






On any date the Asset Interest will represent Purchasers’ ownership interest in
all then outstanding Pool Assets and all Related Assets with respect thereto
(including all Collections and other proceeds thereof as described in this
Section 1.2(c)), as at such date. On any date, the Asset Interest will be equal
to a percentage, expressed as the following fraction:
TI + RR
NPB
where:
TI
=
Total Investment;
RR
=
the Required Reserves; and
NPB
=
the Net Pool Balance;



in each case as of that date; provided, that the Asset Interest will remain
constant at 100% of the Net Pool Balance at all times on and after the Purchase
Termination Date until the Final Payout Date. Administrative Agent’s right,
title and interest in and to such assets, for the benefit of the Purchasers, is
herein called the “Asset Interest”.
(d)Characterization as a Purchase and Sale; Recharacterization. It is the
intention of the parties to this Agreement that the conveyance of Seller’s
right, title and interest in, to and under the Asset Interest to Administrative
Agent (on behalf of Purchasers) pursuant to this Agreement shall not constitute
a purchase and sale and shall instead constitute a pledge and financing, and
such purchase and sale of the Asset Interest to Administrative Agent (on behalf
of Purchasers) hereunder shall be treated as a financing for all purposes
including, U.S. federal, state and local income and franchise tax and accounting
purposes. The provisions of this Agreement and all related Transaction Documents
shall be construed to further these intentions of the parties. Accordingly, the
Seller hereby grants to Administrative Agent (on behalf of the Affected Parties)
a security interest to secure Seller’s Obligations hereunder in the Asset
Interest as provided in Section 9.1. Each of the parties hereto hereby
acknowledges and intends that no Purchase hereunder shall constitute, or be
deemed to constitute, a Security under U.S. securities laws or within the
meaning of the UCC. The provisions of this Agreement and all related Transaction
Documents shall be construed to further these intentions of the parties hereto.


(e)Tax Treatment. It is the intention of the parties to this Agreement that for
U.S. federal, state and local income and franchise tax purposes, each Purchase
will be treated as a loan from the applicable Purchaser to Seller (it being
understood that all payments to the Purchasers, in their capacity as such,
representing Yield, fees and other amounts accrued under this Agreement or the
other Transaction Documents shall be deemed to constitute interest payments).


(f)Purchasers’ Limitation on Payments. Notwithstanding any provision contained
in this Agreement or any other Transaction Document to the contrary, none of the
Purchasers, Purchaser Agents or Administrative Agent shall, and none of them
shall be obligated (whether on behalf of a Purchaser or otherwise) to, pay any
amount to Seller as a Reinvestment under Section 1.3, except to the extent that
Collections are available for distribution to Seller for such purpose in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement


4

--------------------------------------------------------------------------------




or any other Transaction Document, the obligations of any Conduit Purchaser
under this Agreement and all other Transaction Documents shall be payable by
such Conduit Purchaser solely to the extent of funds received from Seller in
accordance herewith or from any party to any Transaction Document in accordance
with the terms thereof in excess of funds necessary to pay such Person’s matured
and maturing Commercial Paper Notes or other senior indebtedness when due. Any
amount which Administrative Agent, a Purchaser Agent or a Purchaser is not
obligated to pay pursuant to the operation of the two preceding sentences shall
not constitute a claim (as defined in § 101 of the Bankruptcy Code) against, or
corporate obligation of, any Purchaser Agent, any Purchaser or Administrative
Agent, as applicable, for any such insufficiency unless and until such amount
becomes available for distribution to Seller pursuant to the terms hereof.


(g)Obligations Not Assumed. The foregoing sale, assignment and transfer does not
constitute, and is not intended to result in, the creation or an assumption by
Administrative Agent, any Purchaser Agent, any Purchaser or any other Affected
Party of any obligation or liability of the Seller, any Originator, the Servicer
or any other Person under or in connection with all, or any portion of, the
Asset Interest (including the Pool Assets and Related Assets), all of which
shall remain the obligations and liabilities of the Seller, the Originators, the
Servicer and such other Persons, as applicable.


(h)Obligations. Each Committed Purchaser’s obligations hereunder shall be
several, such that the failure of any Committed Purchaser to make a payment in
connection with any Purchase hereunder shall not relieve any other Committed
Purchaser of its obligations hereunder to make payment for any Purchase.


(i)[Reserved].


SECTION1.3 Reinvestments of Certain Collections; Payment of Remaining
Collections;
Asset Interest.


(a)On the close of business on each Business Day during the period from the
Effective Date to the Final Payout Date, Servicer shall, on behalf of
Administrative Agent (for the benefit of the Affected Parties), out of all
Collections from Pool Assets received since the end of the immediately preceding
Business Day:
(i)set aside and hold in trust for Administrative Agent on behalf of the
Affected Parties, an amount (based on information provided by Administrative
Agent pursuant to Article II) equal to the sum of (a) the estimated amount of
Yield accrued in respect of each Rate Tranche, (b) all other amounts due to
Administrative Agent, Purchaser Agents, Purchasers or any other Affected Party
hereunder (including Deemed Collections, Repurchase Payments and costs and
expenses described in Section 13.6), (c) all Custodian fees and expenses due to
the Custodian under the Custodian Agreement, (d) the Servicing Fee (in each
case, accrued through such day and not so previously set aside or anticipated to
accrue through the end of the then current Settlement Period, as determined by
Servicer based upon, among other relevant information, the then outstanding
Total Investment and the Yield Rates then in effect) and (e) any other
obligations of Seller hereunder and under the other Transaction Documents
accrued through such day and not previously set aside, or then due and owing or
otherwise outstanding (other than any portion of the Total Investment that is
not otherwise payable on the following Settlement Date); and




5

--------------------------------------------------------------------------------




(ii)subject to Sections 3.1(c)(iv) and 3.2(c), set aside such Collections as are
not required to be set aside and held in trust pursuant to clause (i) above
(including any such Collections not set aside but commingled), for Seller to pay
to the Originators for additional Pool Assets and Related Assets with respect to
such Pool Assets (each such purchase being a “Reinvestment”); provided, that,
(A) if (I) the Total Investment would exceed the sum of the Receivables
Investment Base and the Loan Investment Base, (II) any Purchaser Group’s
Purchaser Group Investment would exceed the related Purchaser Group Commitment
or (III) the Total Investment would exceed the Purchasers’ Total Commitment (in
each case, at such time and after giving effect to such Reinvestment), then
Servicer (for the benefit of the Purchasers) shall only make Reinvestments after
first setting aside and holding in trust for the benefit of Administrative Agent
on behalf of the Affected Parties in accordance with Section 3.4, a portion of
such Collections which, together with other Collections previously set aside for
such purpose and then so held, shall equal the amount necessary to reduce (i)
the Total Investment to an amount equal to or less than the Purchasers’ Total
Commitment, (ii) each Purchaser Group’s Purchaser Group Investment to an amount
equal to or less than the related Purchaser Group Commitment and (iii) the Total
Investment to an amount equal to or less than the sum of the Receivables
Investment Base and the Loan Investment Base, in each case, at such time (any
remaining Collections after giving effect to this proviso shall then be applied
as described above in this Section 1.3(a)(ii)); and (B) if the conditions
precedent to Reinvestment in clause (a), (b) or (d) of Section 5.3 are not
satisfied or no Reinvestments are to be made in accordance with Section 3.2(c),
then Servicer shall not apply any of such remaining Collections to a
Reinvestment.


(b)Unreinvested Collections. Subject to Sections 1.3(a)(ii) and 3.1(c)(iv),
Servicer shall set aside and hold in trust for the benefit of Administrative
Agent on behalf of the applicable Affected Parties, all Collections which,
pursuant to clause (ii) of Section 1.3(a), may not be reinvested in the Pool
Assets and Related Assets. If, prior to the date when such Collections are
required to be paid to the applicable Purchaser Agents for the benefit of the
applicable Affected Parties, pursuant to Section 1.3(c), the amount of
Collections so set aside exceeds the amount, if any, necessary to reduce (i) the
Total Investment to an amount equal to or less than the Purchasers’ Total
Commitment, (ii) each Purchaser Group’s Purchaser Group Investment to an amount
equal to or less than the related Purchaser Group Commitment and (iii) Total
Investment to an amount equal to or less than the sum of the Receivables
Investment Base and the Loan Investment Base (in each case, at such time), and
the conditions precedent to Reinvestment set forth in clauses (a), (b) and (d)
of Section 5.3 are satisfied and Reinvestments are permitted in accordance with
Section 3.2(c), then Servicer shall apply such Collections (or, if less, a
portion of such Collections equal to the amount of such excess) in accordance
with Section 1.3(a)(ii) to the making of a Reinvestment.


(c)Payment of Amounts Set Aside.


(i)Servicer shall pay all amounts of Collections set aside and held in trust
pursuant to clause (i) of Section 1.3(a) in respect of Yield on a Rate Tranche
not funded by the issuance of Commercial Paper Notes (including under a
Liquidity Agreement or an Enhancement Agreement) to the applicable Purchaser
Agent on the last day of the then current Yield Period for such Rate Tranche
based on information provided by such Purchaser Agent pursuant to Article II, or
during the Liquidation Period or after the occurrence of an Event of Default
that has not been waived in accordance with this Agreement, on such earlier date
or dates as any such Purchaser Agent shall require on at least two (2) Business
Days’ prior written notice to Servicer.


6

--------------------------------------------------------------------------------






(ii)Servicer shall pay all amounts of Collections set aside and held in trust
pursuant to clause (i) of Section 1.3(a) above and not applied pursuant to
clause (i) of this Section 1.3(c) to the applicable Purchaser Agent on the
Settlement Date for each Settlement Period, as provided in Section 3.1, or
during the Liquidation Period or after the occurrence of an Event of Default
that has not been waived in accordance with this Agreement, on such earlier date
or dates as any such Purchaser Agent shall require on at least two (2) Business
Days’ prior written notice to Servicer.


(iii)Servicer shall pay all amounts set aside and held in trust pursuant to
Section 1.3(b) above (and not otherwise applied pursuant to the last sentence of
such Section) to the applicable Purchaser Agent for the account of the Affected
Parties (A) on the last day of the then current Yield Period for any Rate
Tranche not funded by the issuance of Commercial Paper Notes in an amount not
exceeding each Committed Purchaser’s Tranche Investment of such Rate Tranche
(based on information provided by the applicable Purchaser Agent pursuant to
Article II), and (B) on the Settlement Date for each Settlement Period, as
provided in Section 3.1, in an amount not exceeding each Conduit Purchaser’s
Tranche Investment of the Rate Tranche funded by Commercial Paper Notes (based
on information provided by the applicable Purchaser Agent pursuant to Article
II), or, in the case of clause (A) or clause (B) above, during the Liquidation
Period or after the occurrence of an Event of Default that has not been waived
in accordance with this Agreement, on such earlier date or dates as any
Purchaser Agent shall require on at least two (2) Business Days’ prior written
notice to Servicer.


(d)Reduction of Total Investment. Neither the Total Investment nor any Purchaser
Group’s Purchaser Group Investment, shall be reduced by the amount of
Collections set aside pursuant to this Section unless and until such Collections
are actually received by the applicable Purchaser Agent for application
hereunder to reduce Total Investment and the applicable Purchaser Group’s
Purchaser Group Investment in accordance with the terms hereof.


ARTICLE II


COMPUTATIONAL RULES


SECTION 2.1Selection of Rate Tranches. Subject to the requirements set forth in
this Article II, each Purchaser Agent shall from time to time, only for purposes
of computing Yield with respect to each Purchaser in its Purchaser Group,
account for the Asset Interest in terms of one or more Rate Tranches, and the
applicable Yield Rate may be different for each Rate Tranche. Each Purchaser
Group’s Purchaser Group Investment shall be allocated to each Rate Tranche by
the related Purchaser Agent to reflect the funding sources for each portion of
the Asset Interest, so that:


(a)there will be one or more Rate Tranches, selected by each Purchaser Agent,
reflecting the portion, if any, of the Asset Interest funded or maintained by
its related Committed Purchaser other than through the issuance of Commercial
Paper Notes (including by outstanding Liquidity Advances or by funding under an
Enhancement Agreement); and


(b)there will be a Rate Tranche, selected by each Purchaser Agent, equal to the
excess of such Purchaser Group’s aggregate Purchaser Group Investment over the
aggregate amounts allocated at such time pursuant to clause (a) above, which
Rate Tranche shall reflect the portion of the Asset Interest funded or
maintained by Commercial Paper Notes.


7

--------------------------------------------------------------------------------




SECTION 2.2Computation of each Purchaser Group Investment and each Purchaser’s
Tranche Investment. In making any determination of any Total Investment, any
Purchaser Group’s Purchaser Group Investment and any Purchaser’s Tranche
Investment, the following rules shall apply:


(a)each Purchaser Group’s Purchaser Group Investment shall not be considered
reduced by any allocation, setting aside or distribution of any portion of
Collections unless such Collections shall have been actually received by the
applicable Purchaser Agent in accordance with the terms hereof;


(b)each Purchaser Group’s Purchaser Group Investment (or any other amounts
payable under any Transaction Document) shall not be considered reduced (or
paid) by any distribution of any portion of Collections or other payments, as
applicable, if at any time such distribution or payment is rescinded or must
otherwise be returned for any reason; and


(c)if there is any reduction in any Purchaser Group’s Purchaser Group
Investment, there shall be a corresponding reduction (in the aggregate) in such
Purchaser’s Tranche Investment with respect to one or more Rate Tranches
selected by the related Purchaser Agent in its sole discretion (subject to
Section 1.3(c)(iii)).


SECTION 2.3Computation of Account Debtor Concentration Limit, Account Debtor
Concentration Overage Amount, Concentration Overage Amount (Loans) and Unpaid
Balance. In the case of any Account Debtor which is an Affiliate of any other
Account Debtor, the Account Debtor Concentration Limit, the Account Debtor
Concentration Overage Amount and the aggregate Unpaid Balance of Pool
Receivables of such Account Debtors shall be calculated as if such Account
Debtors were one Account Debtor. In the case of any Obligor which is an
Affiliate of any other Obligor, the Concentration Overage Amount (Loans) and the
aggregate Unpaid Balance of Pool Loans of such Obligors shall be calculated as
if such Obligors were one Obligor.


SECTION 2.4Computation of Yield. In making any determination of Yield, the
following rules shall apply:


(a)each Purchaser Agent shall determine the Yield accruing with respect to each
Rate Tranche for the Purchasers in its Purchaser Group, based on the Yield
Period therefor determined in accordance with Section 2.1 and the other terms
hereof (or, in the case of the Rate Tranche funded by Commercial Paper Notes,
each Settlement Period), in accordance with the definition of Yield;


(b)no provision of this Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by Applicable Law; and


(c)Yield for any Rate Tranche shall not be considered paid by any distribution
or other payment if at any time such distribution or payment is rescinded or
must otherwise be returned for any reason.


SECTION 2.5Estimates of Yield Rate, Fees, Etc. It is understood and agreed that
(a) the Yield Rate for any Rate Tranche may change from one applicable Yield
Period or Settlement Period to the next, and the applicable Bank Rate, Base Rate
or CP Rate used to calculate the applicable Yield Rate may, to the extent set
forth in the definitions thereof contained in Appendix A, change from time to
time and at any time during an applicable Yield Period or Settlement Period, (b)
any rate information provided by any Purchaser Agent to Seller or Servicer shall
be based upon such Purchaser Agent’s good faith estimate, (c)


8

--------------------------------------------------------------------------------




the amount of Yield actually accrued with respect to a Rate Tranche during any
Yield Period (or, in the case of the Rate Tranche funded by Commercial Paper
Notes, any Settlement Period) may exceed, or be less than, the amount set aside
with respect thereto by Servicer, and (d) the amount of fees and amounts
provided for in Section 4.3 payable to any Affected Party accrued hereunder with
respect to any Settlement Period may exceed, or be less than, the amount set
aside with respect thereto by Servicer. Failure to set aside any amount so
accrued shall not relieve Servicer of its obligation to remit Collections to the
applicable Purchaser Agent or otherwise to any other Person with respect to such
accrued amount, as and to the extent provided in Section 3.1.


ARTICLE III


SETTLEMENTS


SECTION 3.1Settlement Procedures.


The parties hereto will take the following actions with respect to each
Settlement Period:
(a)Information Package. On the twentieth (20th) day of each calendar month (or
if such day is not a Business Day, the next Business Day) following the Cut-Off
Date for such Settlement Period (each a “Reporting Date” for and related to the
Settlement Period ending immediately prior to such date), Servicer shall deliver
to Administrative Agent and each Purchaser Agent an e-mail attaching an Excel
file and a file in .pdf or similar format signed by Servicer containing the
information described in Exhibit 3.1(a), including the information calculated by
Servicer pursuant to this Section 3.1 (each, an “Information Package”) for the
related Settlement Period; provided that Administrative Agent may modify, in any
reasonable respect, the information required to be provided by Servicer in, or
the form of, the Information Package upon reasonable prior notice to Servicer;
provided further that during the Liquidation Period or after the occurrence of
an Event of Default that has not been waived in accordance with this Agreement,
Administrative Agent or any Purchaser Agent may request, in its sole discretion,
Servicer to, and Servicer agrees to, deliver any information related to the
Asset Interest or the transactions contemplated hereby as Administrative Agent
or any Purchaser Agent shall request (including a calculation of Required
Reserves and each component thereof) on each Business Day.


(b)Yield; Other Amounts Due. On or before the second (2nd) Business Day prior to
the Reporting Date for each Settlement Period, each Purchaser Agent shall notify
Servicer of (i) the amount of Yield accrued in respect of each related Rate
Tranche for the Purchasers in its Purchaser Group during such Settlement Period
and (ii) all fees and other amounts accrued and payable or to be paid by Seller
under this Agreement and the other Transaction Documents on the related
Settlement Date (other than amounts described in clause (c) below) to such
Purchaser Agent or any Purchaser in, or Affected Party related to, its Purchaser
Group. Seller (or Servicer on its behalf), on the Settlement Date for such
Settlement Period, or when otherwise required hereunder prior to each such date,
shall pay such Yield and all fees and other amounts due in respect of such
Settlement Period to the applicable Purchaser Agent or Affected Party out of
amounts set aside pursuant to Section 1.3 for such purpose and, to the extent
such amounts were not so set aside, Seller hereby agrees to pay such amounts
(notwithstanding any limitation on recourse or other liability limitation
contained herein to pay such amounts) to the applicable Purchaser Agent or
Affected Party.




9

--------------------------------------------------------------------------------




(c)Settlement Computations.


(i)Before each Reporting Date, Servicer shall compute, as of the most recent
Cut-Off Date and based upon the assumption in the next sentence, (A) the Total
Investment, the Purchaser Group Investment of each Purchaser Group, the Required
Reserves, the Required Loan Reserves, the Required Receivable Reserves, the Loan
Investment Base, the Receivables Investment Base, the Net Loan Pool Balance, the
Net Receivables Pool Balance, the Net Pool Balance and each component of each of
the foregoing, (B) the amount of the reduction or increase (if any) in each of
the Required Reserves, the Required Receivable Reserves, the Required Loan
Reserves, the Net Receivables Pool Balance, the Net Loan Pool Balance, the Net
Pool Balance, the Purchaser Group Investment of each Purchaser Group, the Loan
Investment Base, the Receivables Investment Base and the Total Investment since
the immediately preceding Cut-Off Date, (C) the excess (if any) of the aggregate
Total Investment over the sum of the Receivables Investment Base and the Loan
Investment Base, (D) the excess (if any) of the Total Investment, over the
Purchasers’ Total Commitment, (E) the excess (if any) of the Purchaser Group
Investment of each Purchaser Group, over the Purchaser Group Commitment of each
such Purchaser Group and (F) each of the components of any of the foregoing.
Such calculations shall be based upon the assumption that Collections set aside
pursuant to Section 1.3(b) (and not otherwise applied in accordance with such
Section) will be paid to the applicable Purchaser Agent for the benefit of the
applicable Purchasers in its Purchaser Group in accordance with the related
Purchaser Group’s Ratable Share of such Collections on the Settlement Date for
the Settlement Period related to such Reporting Date.


(ii)If, according to the computations made pursuant to clause (i) of this
Section 3.1(c), the Total Investment at such time shall exceed the sum of the
Receivables Investment Base and the Loan Investment Base, the Total Investment
at such time shall exceed the Purchasers’ Total Commitment or the Purchaser
Group Investment of any Purchaser Group shall exceed the Purchaser Group
Commitment of such Purchaser Group, Servicer shall, on behalf of Seller, (i)
promptly notify Administrative Agent and each Purchaser Agent thereof and (ii)
immediately pay to the applicable Purchaser Agents for the benefit of the
applicable Purchasers the amount necessary to reduce (A) the Total Investment to
no more than the Purchasers’ Total Commitment, (B) the aggregate Total
Investment to no more than the sum of the Receivables Investment Base and the
Loan Investment Base at such time and (C) the Purchaser Group Investment of each
Purchaser Group to no more than the Purchaser Group Commitment of each such
Purchaser Group, as applicable.


(iii)The payment described in clause (ii) of this Section 3.1(c) shall be made
out of amounts set aside pursuant to Section 1.3 for such purpose and, to the
extent such amounts were not so set aside, Seller hereby agrees to pay such
amounts (notwithstanding any limitation on recourse or other liability
limitation contained herein to pay such amounts) to Servicer during the relevant
Settlement Period. Notwithstanding anything to the contrary set forth above, on
any date on or prior to the Final Payout Date, if the Total Investment exceeds
the sum of the Loan Investment Base and the Receivables Investment Base at such
time, Servicer shall immediately pay to each Purchaser Agent (ratably, based on
the Purchaser Group Investment of such Purchaser Agent’s Purchaser Group at such
time) an amount equal to such excess.


(iv)In addition to the payments described in clause (ii) of this Section 3.1(c),
during the Liquidation Period or after the occurrence of an Event of Default
that has not been waived


10

--------------------------------------------------------------------------------




in accordance with this Agreement, Servicer shall pay to each Purchaser Agent
the Ratable Share of its Purchaser Group of all other Collections on all Pool
Assets, whether or not required to be set aside pursuant to Section 1.3 on the
dates specified pursuant to Section 1.3(c).


(d)Order of Application. Servicer (for the benefit of the Affected Parties)
shall distribute the funds required to be distributed pursuant to this Section
3.1 with respect to any Settlement Period, in the following order of priority:


(i)to each Purchaser Agent ratably (based on the aggregate accrued and unpaid
Yield) Yield accrued and unpaid on all Rate Tranches for the Purchasers in its
Purchaser Group howsoever funded or maintained during the related Settlement
Period;


(ii)to each Purchaser Agent ratably (based on the aggregate accrued and unpaid
Unused Fee) the accrued and unpaid Unused Fee for its Purchaser Group and to the
accrued and unpaid Program Fee for its Purchase Group;


(iii)to the Servicer all accrued and unpaid Servicing Fee (if Servicer is not
CHS or an Affiliate thereof);


(iv)to the Custodian, any fees then due and payable to the Custodian pursuant to
that certain Schedule of Fees for Services as Custodian for Cofina Funding, LLC
“Seller” MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.),
“Administrative Agent” Secured Facility, dated as of July 21, 2016;


(v)to Administrative Agent and each Purchaser Agent ratably (based on the
aggregate accrued and unpaid amounts owing to such Person) accrued and unpaid
amounts owed to Administrative Agent and each Purchaser Agent hereunder
(including all fees payable to Administrative Agent, Purchaser Agents and
Purchasers pursuant to the Fee Letter other than fees paid pursuant to clause
(ii) above);


(vi)to each Purchaser Agent ratably (based on the related Purchaser Group
Investment), the reduction of Total Investment, to the extent such reduction is
required under Section 3.1(c) or 3.2(c) or, during the Liquidation Period or
after the occurrence of an Event of Default that has not been waived in
accordance with this Agreement, with respect to each Purchaser Group, as set
forth on a Notice of Payment to be delivered to the Administrative Agent and
each Purchaser Agent on the applicable Settlement Date, first, to pay any
outstanding Commercial Paper (as defined in the UCC) funding or maintaining the
related Purchaser Group Investment and second, to ratably reduce the remainder
of the related Purchaser Group Investment;


(vii)prior to the Liquidation Period, and as long as no Event of Default has
occurred and is continuing, to the Seller to be used as a Reinvestment to
acquire additional Pool Assets and Related Assets sold by the Seller since the
previous Settlement Date;


(viii)to (A) the Custodian, any fees and expenses then due and payable to the
Custodian pursuant to the Custodian Agreement and not paid pursuant to Section
3.1(d)(iv) above and (B) each Affected Party (or the related Purchaser Agent on
their behalf) ratably (based on the aggregate accrued and unpaid Obligations)
accrued and unpaid Obligations owed to such Affected Parties;


11

--------------------------------------------------------------------------------






(ix)to the Servicer all accrued and unpaid Servicing Fee (if Servicer is CHS or
an Affiliate thereof); and


(x)to the Seller, any remaining amounts.


(e)Non-Distribution of Servicing Fee. If Administrative Agent and each Purchaser
Agent consent (which consent is granted as of the Closing Date but which consent
shall be deemed to have been revoked upon the occurrence of an Event of Default
that has not been waived in accordance with this Agreement), the amounts (if
any) set aside by Servicer pursuant to Section 1.3 in respect of the Servicing
Fee may be retained by Servicer or any permitted subservicer for its own
account. To the extent Servicer sets aside and retains such amounts, no
distribution shall be made in respect of such amounts pursuant to clause (d)(iv)
or clause (d)(ix) above.


SECTION 3.2Deemed Collections; Event of Repurchase; Reduction of Total
Investment, Etc.
(a)Deemed Collections. If, on any day, the Unpaid Balance of a Pool Asset is
reduced (but not cancelled) as a result of any Dilution, Seller shall be deemed
to have received on such day a Collection of such Pool Asset in the amount of
such reduction. If, on any day, a Pool Asset is canceled (or reduced to zero) as
a result of any Dilution, Seller shall be deemed to have received on such day a
Collection of such Pool Asset in the amount of the Unpaid Balance (as determined
immediately prior to such Dilution) of such Pool Asset. If, on any day, the
Unpaid Balance of a Pool Asset is less than the amount included in calculating
the Net Pool Balance for purposes of any Information Package (for any reason
other than such Pool Asset becoming a Defaulted Loan or Defaulted Receivable, as
applicable, or due to the application of Collections received with respect to
such Pool Asset), Seller shall be deemed to have received a Collection of such
Pool Asset in the amount of such difference. Any amount deemed to have been
received under this Section 3.2(a) shall constitute a “Deemed Collection”. In
the event of any such Deemed Collection, Seller shall, if (i) the Liquidation
Period has commenced, or (ii) the aggregate Total Investment at such time
exceeds the sum of the Loan Investment Base and Receivables Investment Base at
such time after giving effect to such Deemed Collection, deposit an amount equal
to such Deemed Collection into the Concentration Account by no later than the
fourth (4th) Business Day after Seller or Servicer obtains knowledge or notice
thereof (or during the Liquidation Period, within two (2) Business Days from the
event giving rise to such Deemed Collection) for application as provided in this
Agreement.


(b)Repurchase Event. If any of the following events (each, an “Event of
Repurchase”) occurs and is continuing with respect to a Pool Asset:
(i)any representation or warranty by Seller hereunder with respect to such Pool
Asset is incorrect either (A) in any material respect or (B) in any manner that
adversely affects the value or collectability of such Pool Asset, in each case,
when made or deemed made;


(ii)Seller or Servicer fails to perform or observe any other term, covenant or
agreement with respect to such Pool Asset set forth in any Transaction Document
or any related Receivable Documentation or Loan Documents, as applicable, on its
part to be performed or observed and such failure shall or could reasonably be
expected to have an adverse effect on the ability to collect the Unpaid Balance
of such Pool Asset on the due date thereof; or




12

--------------------------------------------------------------------------------




(iii)either (A) Seller or Servicer instructs the related Account Debtor or
Obligor to pay any amount with respect to such Pool Asset to an account other
than a Lockbox, an Originator Specified Account, a Collection Account or the
Concentration Account or (B) the related Account Debtor or Obligor refuses to
make any payment to a Lockbox, an Originator Specified Account, a Collection
Account or the Concentration Account (unless to the extent such refusal to pay
is due to the financial or credit condition of such Account Debtor or Obligor
(including the occurrence of an Insolvency Event with respect to such Account
Debtor or Obligor)),


then, Seller shall immediately deliver notice thereof to the Administrative
Agent and, at the time, in the manner and otherwise as hereinafter set forth,
repurchase such Pool Asset at the Administrative Agent’s option and demand;
provided, however, that if a “Sale Agreement Event of Repurchase” (as defined in
the Sale Agreement) shall have occurred under the Sale Agreement with respect to
such Pool Asset, then such event shall also constitute an Event of Repurchase
for purposes of this Agreement. The repurchase price for a Pool Asset shall be
the amount equal to the Unpaid Balance of such Pool Asset at such time and shall
be paid to the Concentration Account in immediately available funds by no later
than the second (2nd) Business Day following demand therefor by the
Administrative Agent. Upon the payment in full of the repurchase price with
respect to a Pool Asset, such Pool Asset shall hereby be, and be deemed to be,
repurchased by Seller from the applicable Purchasers without recourse to or
warranty by the Administrative Agent or any Purchaser but free and clear of any
lien, encumbrance or other Adverse Claim created by or through the
Administrative Agent and each Purchaser. Except as specifically set forth in
this clause (b), the Seller shall not have any right or obligation to repurchase
Pool Assets.
(c)Seller’s Optional Reduction of Total Investment. Subject to Sections 1.2(a)
and 4.3, Seller may at any time and from time to time elect to reduce (in whole
or in part) Total Investment as follows:
(i)Seller shall give Administrative Agent and each Purchaser Agent a Notice of
Payment with respect to such elected reduction (including the amount of such
proposed reduction and the proposed date on which such reduction will commence)
no later than 11:00 a.m. (New York City time) three (3) Business Days prior to
the proposed reduction date;


(ii)on the proposed date of commencement of such reduction and on each day
thereafter, Servicer shall refrain from reinvesting Collections pursuant to
Section 1.3 until the amount thereof not so reinvested shall equal the desired
amount of reduction; and


(iii)Servicer shall hold such Collections in trust for Purchasers, pending
payment to the applicable Purchaser Agents, as provided in Section 1.3; provided
that


(A)the amount of any such reduction shall be not less than $5,000,000 and shall
be an integral multiple of $100,000; and


(B)Seller shall use reasonable efforts to choose a reduction amount, and the
date of commencement thereof, so that such reduction shall commence and conclude
in the same Settlement Period.


(d)No Further Reinvestments. Notwithstanding anything to the contrary set forth
herein (including Section 3.1), after giving effect to any reduction of the
Total Investment under Section 3.2(c), or otherwise, which reduces the Total
Investment to zero, so long as there are no outstanding


13

--------------------------------------------------------------------------------




amounts constituting liabilities or other obligations of Seller, any Originator,
Servicer or Performance Guarantor hereunder or under any other Transaction
Document owing to any Purchaser, any Purchaser Agent, Administrative Agent, any
Indemnified Party or any Affected Party, no further Reinvestments shall be made
unless and until a new Purchase is made in accordance with Sections 1.1 and 1.2.


(e)Seller’s Optional Reduction of Purchaser’s Total Commitment. Seller may at
any time and from time to time elect to reduce the unused portion of the
Purchaser’s Total Commitment by giving the Administrative Agent and each
Purchaser Agent a Notice of Payment with respect to such elected reduction
(including the amount of such proposed reduction and the proposed date on which
such reduction will commence) no later than 11:00 a.m. (New York City time) 30
days prior to the proposed reduction date; provided that the amount of any such
reduction shall be not less than $5,000,000 and shall be an integral multiple of
$100,000. Any such reduction shall be applied pro rata to the Commitment of each
Committed Purchaser.


SECTION 3.3Payments and Computations, Etc.


(a)Payments. All amounts to be paid to, or deposited by Seller, Servicer, CHS or
Performance Guarantor with, Administrative Agent, any Purchaser Agent or any
other Person hereunder (other than amounts payable under Section 4.2) shall be
paid or deposited in accordance with the terms hereof no later than 11:00 a.m.
(New York City time) on the day when due in USD in same day funds to the
applicable account set forth on Schedule I or to such other account as
Administrative Agent or any Purchaser Agent, as applicable, shall designate in
writing to Servicer from time to time.


(b)Late Payments. Seller or Servicer, as applicable, shall, out of amounts set
aside pursuant to Section 1.3 for such purpose and to the extent permitted by
Applicable Law, pay to the applicable Purchaser Agent, for the benefit of the
applicable Affected Party, interest on all amounts not paid or deposited by such
party on the date when due hereunder at an annual rate equal to 2.0% above the
Base Rate, payable on demand; provided that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law.


(c)Method of Computation. All computations of interest, Yield, any fees payable
under Section 4.1 and any other fees payable by Seller to any Purchaser, any
Purchaser Agent, Administrative Agent or any other Affected Party in connection
with Purchases hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
elapsed (except that calculations with respect to the Prime Rate shall be on the
basis of a year of 365 or 366 days, as the case may be).


(d)Payment of Currency and Setoff. All payments by Seller or Servicer to any
Affected Party or any other Person shall be made in USD and without set-off or
counterclaim. Any of Seller’s or Servicer’s obligations hereunder shall not be
satisfied by any tender or recovery of another currency except to the extent
such tender or recovery results in receipt of the full amount of USD.


(e)Taxes. (i) Except to the extent required by Applicable Law, any and all
payments and deposits required to be made hereunder, under any other Transaction
Document or under any instrument delivered hereunder or thereunder to any
Affected Party or otherwise hereunder or thereunder by Seller or Servicer shall
be made free and clear of, and without withholding or deduction for, any and all
present or future Taxes. If Seller or Servicer shall be required by Applicable
Law to make any such withholding or deduction, (A) if such Tax is an Indemnified
Tax, Seller (or Servicer,


14

--------------------------------------------------------------------------------




on its behalf) shall make an additional payment to such Affected Party, in an
amount sufficient so that, after making all required withholdings or deductions
(including withholdings or deductions applicable to additional sums payable
under this Section 3.3(e)), such Affected Party receives an amount equal to the
sum it would have received had no such withholdings or deductions been made, (B)
Seller (or Servicer, on its behalf) shall make such deductions and (C) Seller
(or Servicer, on its behalf) shall pay the full amount deducted to the relevant
taxation authority or other Governmental Authority in accordance with Applicable
Law.


(i)Seller will indemnify each Affected Party for the full amount of (A)
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section paid by such Affected Party, as the case
may be, and any liability (including penalties, interest and expenses) paid or
payable by such Affected Party arising therefrom or with respect thereto) and
(B) Taxes that arise because a Purchase or the Asset Interest is not treated for
U.S. federal, state or local income or franchise tax purposes as intended under
Section 1.2(e) (such indemnification will include any U.S. federal, state or
local income and franchise taxes necessary to make such Affected Party whole on
an after-tax basis taking into account the taxability of receipt of payments
under the this clause (B) and any reasonable expenses (other than Taxes) arising
out of, relating to, or resulting from the foregoing). Any indemnification under
this Section 3.3(e)(ii) shall be paid on the next Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Default that has not
been waived in accordance with the terms of this Agreement, within two (2)
Business Days) after the date any Affected Party makes written demand therefor,
together with a statement of reasons for such demand and the calculations of
such amount. Such calculations, absent manifest error, shall be final and
conclusive on all parties.


(ii)Within 30 days after the date of any payment of Taxes withheld by any of
Seller or Servicer, as applicable, in respect of any payment to any Affected
Party, Seller or Servicer, as applicable, will furnish to Administrative Agent
and each Purchaser Agent, the original or a certified copy of a receipt
evidencing payment thereof (or other evidence reasonably satisfactory to
Administrative Agent).


(iii)Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of Obligations hereunder.


(iv)Any Affected Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to CHS and Administrative Agent, at the time or times reasonably
requested by CHS or Administrative Agent, such properly completed and executed
documentation reasonably requested by CHS or Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Party, if reasonably requested by CHS or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by CHS or Administrative Agent as will
enable CHS or Administrative Agent to determine whether or not such Affected
Party is subject to backup withholding or information reporting requirements.


(v)Any Affected Party that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Person”) shall deliver to CHS and the
Administrative Agent on or prior to the date on which such Affected Party
becomes a Affected Party under


15

--------------------------------------------------------------------------------




this Agreement (and from time to time thereafter upon the reasonable request of
CHS or the Administrative Agent), executed copies of IRS Form W-9 certifying
that such Affected Party is exempt from U.S. federal backup withholding tax.


(vi)Any Affected Party that is not a U.S. Person (a “Foreign Affected Party”)
shall, to the extent it is legally entitled to do so, deliver to CHS and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Affected Party becomes
an Affected Party under this Agreement (and from time to time thereafter upon
the reasonable request of CHS or the Administrative Agent), whichever of the
following is applicable:


(1)in the case of a Foreign Affected Party claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)executed copies of IRS Form W-8ECI;


(3)in the case of a Foreign Affected Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Affected Party is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E; or


(4)to the extent a Foreign Affected Party is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Affected Party is a partnership and one or more direct or indirect
partners of such Foreign Affected Party are claiming the portfolio interest
exemption, such Foreign Affected Party may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner.


(vii)If a payment made to a Purchaser under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to CHS and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by CHS or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by CHS or Administrative Agent as may be
necessary for CHS and Administrative Agent to comply with their obligations
under FATCA


16

--------------------------------------------------------------------------------




and to determine that such Purchaser has complied with such Purchaser’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (viii), “FATCA” shall include
any amendments made to FATCA after the Closing Date.


(viii)Each Purchaser Agent (on behalf of its related Purchasers) agrees that if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Administrative Agent in writing of its legal
inability to do so.


SECTION 3.4Treatment of Collections and Deemed Collections. Seller shall
immediately deliver to Servicer all Deemed Collections and Repurchase Payments,
and Servicer shall hold or distribute such Deemed Collections and Repurchase
Payments as Yield, accrued Servicing Fee, repayment of Total Investment or as
otherwise applicable hereunder to the same extent as if such Collections had
actually been received on the date of such delivery to Servicer. So long as
Seller or Servicer shall hold any Collections (including Deemed Collections and
Repurchase Payments) required to be paid to Servicer, any Purchaser, any
Purchaser Agent or Administrative Agent, Seller or Servicer shall hold and apply
such Collections in accordance with Section 1.3 and Section 3.2, as applicable,
and shall clearly mark its records to reflect the same. Seller shall promptly
enforce all obligations of Originators under the Sale Agreement, including,
payment of Deemed Collections (as defined in the Sale Agreement).


ACTICLE IV


FEES AND YIELD PROTECTION


SECTION 4.1Fees. From the Effective Date until the Final Payout Date, Seller and
CHS, jointly and severally, shall pay to Administrative Agent, each Purchaser
Agent and each Purchaser, as applicable, all fees specified in the Fee Letter or
any other Transaction Document in accordance with the terms of the Fee Letter,
such Transaction Document and this Agreement.


SECTION 4.2Yield Protection.


(a)If any Regulatory Change including any Specified Regulation:


(i)shall subject an Affected Party to any tax, duty or other charge with respect
to any Asset Interest owned, maintained or funded by it (or its participation in
any of the foregoing), or any obligations or right to make Purchases or
Reinvestments or to provide funding or maintenance therefor (or its
participation in any of the foregoing), or shall change the basis of taxation of
payments to the Affected Party or other Indemnified Party of Total Investment or
Yield owned by, owed to, funded or maintained in whole or in part by it (or its
participation in any of the foregoing) or any other amounts due under this
Agreement in respect of the Asset Interest owned, maintained or funded by it or
its obligations or rights, if any, to make or participate in Purchases or
Reinvestments or to provide funding therefor or the maintenance thereof;


(ii)shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any Affiliate (or entity deemed by the


17

--------------------------------------------------------------------------------




Federal Reserve Board or other Governmental Authority to be an affiliate) of any
Affected Party, or credit extended by any Affected Party;


(iii)shall impose any other condition affecting any Asset Interest owned,
maintained or funded (or participated in) in whole or in part by any Affected
Party, or its obligations or rights, if any, to make (or participate in)
Purchases or Reinvestments or to provide (or to participate in) funding therefor
or the maintenance thereof;


(iv)shall increase the rate for, or changes the manner in which the Federal
Deposit Insurance Corporation (or a successor thereto) or similar Person
assesses, deposit insurance premiums or similar charges which an Affected Party
is obligated to pay; or


(v)shall increase the amount of capital or liquidity maintained or required or
requested or directed to be maintained by any Affected Party;
and the result of any of the foregoing is or would be, in each case, as
determined by the applicable Purchaser Agent or the applicable Affected Party:
(A)to increase the cost to (or impose a cost on) (1) an Affected Party funding
or making or maintaining any Purchases or Reinvestments, any purchases,
reinvestments, or loans or other extensions of credit under any Liquidity
Agreement, any Enhancement Agreement or any commitment (hereunder or under any
Liquidity Agreement or any Enhancement Agreement) of such Affected Party with
respect to any of the foregoing, or (2) any Purchaser Agent or Administrative
Agent for continuing its relationship with any Purchaser;


(B)to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement, any Liquidity Agreement or any Enhancement Agreement (or
its participation in any such Liquidity Agreement or Enhancement Agreement) with
respect thereto; or


(C)(i) to reduce the rate of return on the capital of such Affected Party as a
consequence of its obligations hereunder, under any Liquidity Agreement or under
any Enhancement Agreement (or its participation in any such Liquidity Agreement
or Enhancement Agreement), including its funding or maintenance of any portion
of the Asset Interest, or arising in connection herewith (or therewith) to a
level below that which such Affected Party could otherwise have achieved
hereunder or thereunder or (ii) to increase the liquidity required of such
Affected Party as a consequence of its obligations hereunder or under any
Liquidity Agreement or any Enhancement Agreement (or its participation in any
such Liquidity Agreement or Enhancement Agreement), including its funding or
maintenance of any portion of the Asset Interest, or arising in connection
herewith (or therewith) to a level greater than that which such Affected Party
could otherwise have achieved hereunder or thereunder,


then, subject to Section 4.2(d) below, on the Settlement Date (or during the
Liquidation Period or after the occurrence of an Event of Default that has not
been waived in accordance with the terms of this Agreement, within two (2)
Business Days) following its receipt of notice from such Affected Party (or by
the Administrative Agent or a Purchaser Agent on its behalf) in accordance with
Section 4.2(c) below, Seller shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
additional or increased cost or such reduction or liquidity increase; provided
that such additional


18

--------------------------------------------------------------------------------




amount or amounts shall not be payable with respect to any Regulatory Change for
any period in excess of 180 days prior to the date of demand by the Affected
Party unless (1) the effect of such Regulatory Change was retroactive by its
terms to a period prior to the date of such Regulatory Change, in which case any
additional amount or amounts shall be payable for the retroactive period but
only if the Affected Party provides its written demand not later than 180 days
after such Regulatory Change; or (2) the Affected Party reasonably and in good
faith did not believe such Regulatory Change resulted in such an additional or
increased cost or charge or such a reduction during such prior period.
(b)Each Affected Party (or the Administrative Agent or a Purchaser Agent on its
behalf), shall use commercially reasonable efforts to notify Seller and
Administrative Agent of any event of which it has knowledge which will entitle
such Affected Party to compensation pursuant to this Section 4.2; provided that
no failure to give or delay in giving such notification shall adversely affect
the rights of any Affected Party to such compensation.


(c)In determining any amount provided for or referred to in this Section 4.2, an
Affected Party may use any reasonable averaging and attribution methods that it,
in its reasonable discretion, shall deem applicable. Any Affected Party (or the
Administrative Agent or a Purchaser Agent on its behalf) when making a claim
under this Section 4.2 shall submit to Seller and Administrative Agent a written
statement of such increased cost or reduced return, which statement, in the
absence of manifest error, shall be conclusive and binding upon Seller.


(d)Except as set forth in clause (a) above, failure or delay on the part of any
Affected Party (or Administrative Agent or a Purchaser Agent) to demand
compensation pursuant to this Section 4.2 shall not constitute a waiver of such
Affected Party’s (or the Administrative Agent’s or a Purchaser Agent’s on its
behalf) right to demand such compensation.


SECTION 4.3Funding Losses. If any Affected Party incurs any cost, loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party), at any
time, as a result of (a) any optional or required settlement or repayment with
respect to such Purchaser’s Tranche Investment of any Rate Tranche, howsoever
funded, being made on any day other than the scheduled last day of an applicable
Yield Period with respect thereto, (b) any Purchase not being completed by
Seller in accordance with its request therefor under Section 1.2, (c) the
failure to exercise or complete (in accordance with Section 3.2(c)) any
reduction in Total Investment elected to be made under Section 3.2(c), (d) any
reduction in Total Investment elected under Section 3.2(c) exceeding the total
amount of Rate Tranches, howsoever funded, with respect to which the last day of
the related Yield Period is the date of such reduction or (e) any other
mandatory or voluntary reduction in Total Investment, then, upon written notice
from such Affected Party (or the Administrative Agent or a Purchaser Agent on
its behalf) to Seller and Servicer, Seller shall pay to the applicable Purchaser
Agent for the account of the applicable Affected Parties, on the next Settlement
Date (or during the Liquidation Period, after the occurrence of an Event of
Default that has not been waived in accordance with this Agreement, within two
(2) Business Days from the receipt of such notice) the amount of such cost, loss
or expense. Such written notice shall, in the absence of manifest error, be
conclusive and binding upon Seller. If an Affected Party incurs any cost, loss
or expense (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Affected Party), at
any time, and is not entitled to reimbursement for such loss or expense in the
manner set forth above, such Affected Party shall individually bear such loss or
expense without recourse to, or payment from, any other Affected Party.


19

--------------------------------------------------------------------------------




ARTICLE V


CONDITIONS PRECEDENT


SECTION 5.1Closing Date. The parties hereto acknowledge that the Original
Agreement became effective on the Closing Date.


SECTION 5.2Effective Date. This Agreement shall become effective on the
Effective Date, or such later date as all of the conditions in this Section 5.2
have been satisfied. The occurrence of the Effective Date is subject to the
condition precedent that the Administrative Agent shall have received, on or
before such date, the following, each (unless otherwise indicated) dated such
date or another recent date reasonably acceptable to the Required Purchasers and
in form and substance reasonably satisfactory to the Required Purchasers:


(a)A copy of the resolutions or unanimous written consent, as applicable, of the
board of directors or board of managers, as the case may be, of each of Seller,
Originators, Servicer and Performance Guarantor required to authorize the
execution, delivery and performance by it of each Transaction Document to be
delivered by it hereunder and the transactions contemplated thereby, certified
by its secretary or any other authorized person.


(b)A certificate issued by the Secretary of State of the applicable state or
organization as to the legal existence and good standing of Seller, Servicer,
Originators and Performance Guarantor.


(c)A certificate of the Secretary or Assistant Secretary of each of Seller,
Servicer, Originators and Performance Guarantor certifying attached copies of
the organizational documents of such Person and all documents evidencing
necessary limited liability company or corporate action (as the case may be) to
be taken by and governmental approvals, if any, to be obtained by such Person
with respect to this Agreement and each of the other Transaction Documents and
the names and true signatures of the incumbent officers of such Person
authorized to sign this Agreement or any of the other Transaction Documents, as
applicable, and any other documents to be delivered by it hereunder or
thereunder or in connection herewith or therewith.


(d)A counterpart of each of this Agreement, the Fee Letter and the Effective
Date Amendments, fully executed by the parties thereto.


(e)Completed requests for information (UCC search results) dated within 30 days
prior to the Effective Date, and a schedule thereof listing all effective
financing statements filed in the appropriate states of formation or
incorporation, as applicable, of each of CHS, CHS Capital and Seller that name
CHS, CHS Capital and Seller as debtor, together with copies of all such
financing statements filed against CHS, CHS Capital and Seller and
acknowledgment copies of proper termination statements (Form UCC-3) necessary to
evidence the release of all security interests, ownership and other rights of
any Person previously granted by CHS, CHS Capital and Seller in the Pool Assets
and the Related Assets.


(f)Favorable opinions of legal counsel to Seller, each Originator, Servicer and
Performance Guarantor, including legal opinions as to general organizational
matters, enforceability, no conflicts with laws and agreements, security
interest creation, attachment and perfection, the Volcker Rule and true sale and
non-consolidation matters.




20

--------------------------------------------------------------------------------




(g)A copy of the Information Package as of the Effective Date.


(h)A certificate of a Responsible Officer of each of Originators and Seller
certifying that (i) no effective financing statement or other instrument similar
in effect covering any Pool Asset or any other Seller Assets is on file in any
recording office and (ii) none of the financing statements included in the UCC
search results referenced in clause (e) above describe any Pool Asset or any
other Seller Assets.


(i)Such other agreements, instruments, certificates and documents as the
Administrative Agent may reasonably request.


SECTION 5.3Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase) and each Reinvestment hereunder shall
be subject to the further conditions precedent that on the date of such Purchase
or Reinvestment, the following statements shall be true (and Seller, by
accepting the amount of such Purchase or by receiving the proceeds of such
Reinvestment, shall be deemed to have certified that):


(a)each of the representations and warranties contained in Article VI, in the
Sale Agreement and in each other Transaction Document that are qualified as to
materiality are true and correct, and each not so qualified are true and correct
in all material respects, in each case, on and as of such day as though made on
and as of such day (except to the extent such representations and warranties
explicitly refer solely to an earlier date or period, in which case they shall
be true and correct as of such earlier date or period);


(b)no event has occurred and is continuing or would result from such Purchase or
Reinvestment, that constitutes an Event of Default, an Unmatured Event of
Default, a Servicer Termination Event or an Unmatured Servicer Termination
Event;


(c)after giving effect to each proposed Purchase or Reinvestment, (i) with
respect to any Purchaser Group, such Purchaser Group’s Purchaser Group
Investment will not exceed such Purchaser Group’s Purchaser Group Commitment,
(ii) the Total Investment will not exceed the Purchasers’ Total Commitment, and
(iii) the Total Investment will not exceed the sum of the Receivables Investment
Base and the Loan Investment Base; and


(d)the Purchase Termination Date has not occurred.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


SECTION 6.1Representations and Warranties of Seller. Seller represents and
warrants, as of the Effective Date and as of each date on which a Purchase or
Reinvestment is made, as follows:


(a)Seller is a limited liability company duly formed and existing in good
standing under the laws of the State of Delaware; has all necessary limited
liability company power to carry on its present business; and has made all
necessary filings in order to be licensed or qualified and in good standing in
each jurisdiction in which the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary and in which the failure to be so licensed or qualified
would have a Material Adverse Change with respect to Seller.


21

--------------------------------------------------------------------------------






(b)The execution, delivery and performance by Seller of each Transaction
Document to which it is party and each other document to be delivered by it
thereunder, (i) are within its limited liability company powers, (ii) have been
duly authorized by all necessary limited liability company action, (iii) do not
contravene, violate or breach (1) its organizational documents, (2) any
Applicable Law, (3) any Contractual Obligation of or affecting Seller or any of
its properties, or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting it or its property and (iv) do not result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement and
the other Transaction Documents.


(c)Each Transaction Document to which Seller is a party has been duly executed
and delivered by Seller.


(d)No authorization or approval or other action by, and no notice to, license
from or filing with, any Governmental Authority is required for the due
execution, delivery and performance by Seller of each Transaction Document to
which it is party or any other document to be delivered by it thereunder.


(e)Each Transaction Document to which Seller is a party constitutes a legal,
valid and binding obligation of Seller, enforceable against it in accordance
with its terms, except as limited by bankruptcy, insolvency, moratorium,
fraudulent conveyance or other laws relating to the enforcement of creditors’
rights generally and general principles of equity (regardless of whether
enforcement is sought at equity or law).


(f)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting Seller or its
properties before any Governmental Authority which could reasonably be expected
to result in a Material Adverse Change with respect to Seller.


(g)Seller is Solvent and no Insolvency Event has occurred with respect to
Seller.


(h)Since the date of the Seller’s most recent audited financial statements, no
Material Adverse Change or event which, individually or in the aggregate, is
reasonably likely to result in a Material Adverse Change has occurred with
respect to Seller.


(i)No Change of Control has occurred.


(j)All assets of Seller are free and clear of any Adverse Claim in favor of the
Internal Revenue Service, any employee benefit plan, the PBGC or similar entity.


(k)All information furnished by or on behalf of Seller to the Administrative
Agent or any other Affected Party for purposes of or in connection with any
Information Package, the Transaction Documents or any transaction contemplated
thereby is, at the time the same is furnished, taken as a whole, true and
accurate in all material respects and such information does not omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.




22

--------------------------------------------------------------------------------




(l)Seller has not changed its name or the location of its jurisdiction of
formation since the Formation Date.


(m)Seller (i) is not required to register as an investment company under the
Investment Company Act, without reliance of Section 3(c)(1) or Section 3(c)(7)
of the Investment Company Act, and (ii) is not a “covered fund” under the
Volcker Rule. In determining that Seller is not a “covered fund” under the
Volcker Rule, Seller is entitled to rely on the exemption from the definition of
“investment company” set forth in Rule 3c-5(A) of the Investment Company Act.


(n)No transaction contemplated by this Agreement or any other Transaction
Document requires compliance by it with any bulk sales act or similar law.


(o)Each Asset included in the Net Pool Balance as an Eligible Receivable or
Eligible Loan, as applicable, on the date of any Purchase or Reinvestment or on
the date of any Information Package was an Eligible Receivable or Eligible Loan,
as applicable, on such date. Upon and after giving effect to any Purchase or
Reinvestment to be made on such date, sufficient Eligible Receivables exist in
the Receivables Pool and sufficient Eligible Loans exist in the Loan Pool such
that (i) the Total Investment will not exceed the Purchasers’ Total Commitment,
and (ii) the Total Investment will not exceed the sum of the Receivables
Investment Base and the Loan Investment Base.


(p)Each sale of an Asset and the Related Assets to Seller under the Sale
Agreement constitutes the absolute and irrevocable sale and transfer of all
right, title and interest of such Originator in such Asset and Related Security
to Seller and no further action, including any filing or recording of any
document or any notice to, license from or approval from any Governmental
Authority is necessary in order to establish the ownership interest of Seller
effected by such sale or to permit Seller to service, enforce or otherwise
collect such Asset from the related Account Debtor or Obligor.


(q)The Administrative Agent has a first priority perfected security interest in
the Seller Assets, free and clear of any Adverse Claim.


(r)No event has occurred and is continuing and no condition exists, or would
result from any Purchase or Reinvestment hereunder, that constitutes,
individually or in the aggregate, an Event of Default, an Unmatured Event of
Default, a Servicer Termination Event or an Unmatured Servicer Termination
Event.


(s)Seller is in compliance in all material respects with the Receivable
Documentation relating to the Pool Receivables and the Loan Documents relating
to the Pool Loans, and none of (i) the Pool Receivables or the Receivable
Documentation related thereto or (ii) the Pool Loans or the Loan Documents
related thereto are subject to any defense, dispute, Dilution or any offset,
counterclaim or other defense, whether arising out of the transactions
contemplated by this Agreement or any other Transaction Document or
independently thereof.


(t)No effective financing statement or other instrument similar in effect
covering any Pool Asset or any other Seller Assets is on file in any recording
office (except any financing statements or other instruments filed pursuant to
this Agreement or any other Transaction Document), and, to the knowledge of
Seller, no competing notice or notice inconsistent with the transactions
contemplated in this Agreement or any other Transaction Document is in effect
with respect to any Account Debtor or Obligor.




23

--------------------------------------------------------------------------------




(u)Seller has filed all material tax returns and reports required by Applicable
Law to have been filed by it and has paid all material taxes, assessments and
governmental charges thereby shown to be owing by it, other than any such taxes,
assessments or charges that are not yet delinquent or are being contested in
good faith by appropriate proceedings.


(v)Seller is, and shall at all relevant times continue to be, a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3.


(w)The facts regarding Seller, each Originator, Servicer, Performance Guarantor,
the Pool Assets, the Related Assets and the related matters set forth or assumed
in each of the opinions of counsel delivered in connection with this Agreement
and the Transaction Documents are true and correct in all material respects.


(x)No sale, contribution or assignment of Assets under the Sale Agreement
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.


(y)All Pool Assets (i) were originated by CHS or CHS Capital in the ordinary
course of its business, (ii) were sold by CHS or CHS Capital to Seller for fair
consideration and reasonably equivalent value and (iii) solely with respect to
Pool Receivables, represent all, or a portion of the purchase price of
merchandise, insurance or services within the meaning of Section 3(c)(5)(A) of
the Investment Company Act.


(z)Policies and procedures have been implemented and maintained by or on behalf
of Seller that are designed to achieve compliance by Seller, Originators and
each of their respective Subsidiaries, Affiliates, directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions, giving due regard to the nature of such Person’s business and
activities, and Seller, Originators, their respective Subsidiaries, Affiliates,
officers, employees, directors and agents acting in any capacity in connection
with or directly benefitting from the credit facility established hereby, are in
compliance with Anti-Corruption Laws, Anti-Terrorism Laws, and Sanctions. (i)
None of Seller, Originators or any of their Subsidiaries, Affiliates, directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the credit facility established hereby, is a Sanctioned
Person, (ii) neither Seller, Originators nor any of their respective
Subsidiaries is organized or resident in a Sanctioned Country and (iii) neither
Seller nor any Originator has violated, been found in violation of or is under
investigation by any Governmental Authority for possible violation of any
Anti-Corruption Laws, Anti-Terrorism Laws, or of any Sanctions. No Purchase or
Reinvestment or use of proceeds thereof by Seller or any of its Subsidiaries or
Affiliates will be used in any manner that will violate Anti-Corruption Laws,
Anti-Terrorism Laws or Sanctions.


(aa)Seller does not have outstanding any security of any kind except membership
interests issued to CHS in connection with its organization, and has not
incurred, assumed, guaranteed or otherwise become directly or indirectly liable
for, or in respect of, any Debt and no Person has any commitment or other
arrangement to extend credit to Seller, in each case, other than as will occur
in accordance with the Transaction Documents.




24

--------------------------------------------------------------------------------




(ab)The use of all funds obtained by Seller under this Agreement will not
conflict with or contravene any of Regulations T, U and X promulgated by the
Board of Governors of the Federal Reserve System.


(bb)    None of the Seller, any Affiliate of the Seller or any third party with
which the Seller or any Affiliate thereof has contracted has delivered, in
writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Purchaser Agent prior
to delivery to such Rating Agency and has not participated in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Purchaser Agent.


(cc)    Each of the Concentration Account and each Seller Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC. The
Concentration Account and each Seller Collection Account are in the name of the
Seller, and the Seller owns and has good and marketable title to the
Concentration Account and each Seller Collection Account free and clear of any
Adverse Claim. The Seller has delivered to the Administrative Agent a fully
executed Seller Account Agreement relating to the Concentration Account and each
Seller Collection Account, pursuant to which the applicable Account Bank has
agreed to comply with the instructions originated by the Administrative Agent
directing the disposition of funds in the Concentration Account or the Seller
Collection Accounts, as applicable, without further consent by the Seller, the
Servicer or any other Person. The Administrative Agent has “control” (as defined
in Section 9-104 of the UCC) over the Concentration Account and each Seller
Collection Account.


(dd)    Each of the Originator Collection Accounts and Originator Specified
Accounts constitutes a “deposit account” within the meaning of the applicable
UCC. Each of the Originator Collection Accounts and Originator Specified
Accounts is in the name of an Originator, and such Originator owns and has good
and marketable title to the such accounts free and clear of any Adverse Claim.
The Originator has delivered to the Administrative Agent a fully executed
Originator Account Agreement relating to the Originator Collection Accounts,
pursuant to which the applicable Account Bank has agreed to comply with the
instructions originated by the Administrative Agent directing the disposition of
funds in the Originator Collection Accounts without further consent by the
Seller, the Servicer or any other Person. The Administrative Agent has “control”
(as defined in Section 9-104 of the UCC) over the Originator Collection
Accounts.


(ee)    Seller has complied in all material respects with the Credit and
Collection Policy and has not, since the Effective Date, made any changes in the
Credit and Collection Policy that would impair in any material respect the
collectability, value, validity or enforceability of, or increase the days to
pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to Seller without the consent of the Required
Purchasers.


(ff)    Each remittance of Collections by or on behalf of Seller to
Administrative Agent under this Agreement will have been (i) in payment of a
debt incurred by Seller in the ordinary course of business or financial affairs
of Seller and (ii) made in the ordinary course of business or financial affairs
of Seller.


(gg)    Immediately prior to and as of the Effective Date, no event has occurred
and is continuing and no condition exists, that constitutes, individually or in
the aggregate, (i) an Event of Default, (ii) an Unmatured Event of Default,
(iii) a Servicer Termination Event or (iv) an Unmatured


25

--------------------------------------------------------------------------------




Servicer Termination Event, in each case, as such capitalized terms in clauses
(i) through (iv) are defined in the Original Agreement.


(hh)    Immediately prior to and as of the Effective Date, each of the
representations and warranties of the Seller contained in the Original Agreement
that are qualified as to materiality are true and correct, and each not so
qualified are true and correct in all material respects, in each case, on and as
of the Effective Date as though made on and as of the Effective Date (except to
the extent such representations and warranties explicitly refer solely to an
earlier date or period, in which case they shall be true and correct as of such
earlier date or period).


(ii)    As of the Omnibus Amendment Effective Date, Seller has delivered to the
Administrative Agent a Beneficial Ownership Certification and the information
included in such Beneficial Ownership Certification is true and correct in all
respects.


SECTION 6.2Representations and Warranties of CHS. CHS, individually and as
Servicer, represents and warrants, as of the Effective Date and as of each date
on which a Purchase or Reinvestment is made, as follows:


(a)CHS is a corporation duly formed and existing in good standing and whose
by-laws provide that it shall be governed by the laws of the State of Minnesota;
has all necessary corporate power to carry on its present business; and has made
all necessary filings in order to be licensed or qualified and in good standing
in each jurisdiction in which the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary and in which the failure to be so licensed or qualified
would have a Material Adverse Change with respect to CHS.


(b)The execution, delivery and performance by Servicer of each Transaction
Document to which it is party and each other document to be delivered by it
thereunder, (i) are within its corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene, violate or breach
(1) its by-laws or its other organizational documents, (2) any Applicable Law,
(3) any Contractual Obligation of or affecting Servicer or any of its
properties, or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting it or its property and (iv) do not result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement and
the other Transaction Documents.


(c)Each Transaction Document to which Servicer is party has been duly executed
and delivered by Servicer.


(d)No authorization or approval or other action by, and no notice to, license
from or filing with, any Governmental Authority is required for the due
execution, delivery and performance by Servicer of each Transaction Document to
which it is party or any other document to be delivered by it thereunder.


(e)Each Transaction Document to which Servicer is a party constitutes a legal,
valid and binding obligation of Servicer, enforceable against it in accordance
with its terms, except as limited by bankruptcy, insolvency, moratorium,
fraudulent conveyance or other laws relating to the enforcement of creditors’
rights generally and general principles of equity (regardless of whether
enforcement is sought at equity or law).




26

--------------------------------------------------------------------------------




(f)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting Servicer or any
of its Affiliates before any Governmental Authority which could reasonably be
expected to result in a Material Adverse Change with respect to Servicer.


(g)Servicer is Solvent and no Insolvency Event has occurred with respect to
Servicer.


(h)Since the date of the Servicer’s most recent audited financial statements, no
Material Adverse Change or event which, individually or in the aggregate, is
reasonably likely to result in a Material Adverse Change has occurred with
respect to Servicer.


(i)No Change of Control has occurred.


(j)All information furnished by or on behalf of Servicer to the Administrative
Agent or any other Affected Party for purposes of or in connection with any
Information Package, the Transaction Documents or any transaction contemplated
thereby is, at the time the same is furnished, taken as a whole, true and
accurate in all material respects and such information does not omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.


(k)Servicer is not required to register as an investment company under the
Investment Company Act.


(l)No transaction contemplated by the Sale Agreement requires compliance by it
with any bulk sales act or similar law.


(m)Each Asset included in the Net Pool Balance as an Eligible Receivable or
Eligible Loan, as applicable, on the date of any Purchase or Reinvestment or on
the date of any Information Package was an Eligible Receivable or Eligible Loan,
as applicable, on such date. Upon and after giving effect to any Purchase or
Reinvestment to be made on such date, sufficient Eligible Receivables exist in
the Receivables Pool and sufficient Eligible Loans exist in the Loan Pool such
that (i) the Total Investment will not exceed the Purchasers’ Total Commitment,
and (ii) the Total Investment will not exceed the sum of the Receivables
Investment Base and the Loan Investment Base.


(n)Since the Effective Date, there has been no material adverse change in the
ability of Servicer to service, enforce or otherwise collect the Pool Assets and
the Related Security.


(o)No event has occurred and is continuing and no condition exists, or would
result from any Purchase or Reinvestment hereunder, that constitutes,
individually or in the aggregate, an Event of Default, an Unmatured Event of
Default, a Servicer Termination Event or an Unmatured Servicer Termination
Event.


(p)Servicer is in compliance in all material respects with the Receivable
Documentation relating to the Pool Receivables and the Loan Documents relating
to the Pool Loans, and none of the (i) Pool Receivables or the Receivable
Documentation related thereto and (ii) Pool Loans or the Loan Documents related
thereto are subject to any defense, dispute, Dilution or any offset,
counterclaim or other defense, whether arising out of the transactions
contemplated by this Agreement or any other Transaction Document or
independently thereof.




27

--------------------------------------------------------------------------------




(q)No effective financing statement or other instrument similar in effect
covering any Pool Asset or any other Seller Assets is on file in any recording
office (except any financing statements or other instruments filed pursuant to
this Agreement or any other Transaction Document), and, to the knowledge of
Servicer, no competing notice or notice inconsistent with the transactions
contemplated in this Agreement is in effect with respect to any Account Debtor
or Obligor.


(r)Servicer has filed all material tax returns and reports required by
Applicable Law to have been filed by it and has paid all material taxes,
assessments and governmental charges, to its knowledge, owing by it, other than
any such taxes, assessments or charges that are not yet delinquent or are being
contested in good faith by appropriate proceedings.


(s)The facts regarding Seller, each Originator, Servicer, Performance Guarantor,
the Pool Assets, the Related Assets and the related matters set forth or assumed
in each of the opinions of counsel delivered in connection with this Agreement
and the Transaction Documents are true and correct in all material respects.


(t)Policies and procedures have been implemented and maintained by or on behalf
of CHS that are designed to achieve compliance by CHS and each of its respective
Subsidiaries, Affiliates, directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions, giving due regard to
the nature of such Person’s business and activities, and CHS, its respective
Subsidiaries, Affiliates, officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the credit facility
established hereby, are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws, and Sanctions. (i) None of CHS or any of its Subsidiaries, Affiliates,
directors, officers, employees, or agents that will act in any capacity in
connection with or directly benefit from the credit facility established hereby,
is a Sanctioned Person, (ii) neither CHS nor any of its Subsidiaries is
organized or resident in a Sanctioned Country and (iii) CHS has not violated,
been found in violation of or is under investigation by any Governmental
Authority for possible violation of any Anti-Corruption Laws, Anti-Terrorism
Laws, or of any Sanctions. No Purchase or Reinvestment or use of proceeds
thereof by CHS or any of its Subsidiaries or Affiliates will be used in any
manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.


(u)None of the Servicer, any Affiliate of the Servicer or any third party with
which the Servicer or any Affiliate thereof has contracted has delivered, in
writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Purchaser Agent prior
to delivery to such Rating Agency and has not participated in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Purchaser Agent.


(v)Each of the Concentration Account and each Seller Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC. The
Concentration Account and each Seller Collection Account are in the name of the
Seller, and the Seller owns and has good and marketable title to the
Concentration Account and each Seller Collection Account free and clear of any
Adverse Claim. The Seller has delivered to the Administrative Agent a fully
executed Seller Account Agreement relating to the Concentration Account and each
Seller Collection Account, pursuant to which the applicable Account Bank has
agreed to comply with the instructions originated by the Administrative Agent
directing the disposition of funds in the Concentration Account or the Seller
Collection Accounts, as applicable, without further consent by the Seller, the
Servicer or any


28

--------------------------------------------------------------------------------




other Person. The Administrative Agent has “control” (as defined in Section
9-104 of the UCC) over the Concentration Account and each Seller Collection
Account.


(w)Each of the Originator Collection Accounts and Originator Specified Accounts
constitutes a “deposit account” within the meaning of the applicable UCC. Each
of the Originator Collection Accounts and Originator Specified Accounts is in
the name of an Originator, and such Originator owns and has good and marketable
title to such accounts free and clear of any Adverse Claim. The Originator has
delivered to the Administrative Agent a fully executed Originator Account
Agreement relating to the Originator Collection Accounts, pursuant to which the
applicable Account Bank has agreed to comply with the instructions originated by
the Administrative Agent directing the disposition of funds in the Originator
Collection Accounts without further consent by the Seller, the Servicer or any
other Person. The Administrative Agent has “control” (as defined in Section
9-104 of the UCC) over the Originator Collection Accounts.


(x)Servicer has complied in all material respects with the Credit and Collection
Policy and has not, since the Effective Date, made any changes in the Credit and
Collection Policy that would impair in any material respect the collectability,
value, validity or enforceability of, or increase the days to pay or Dilution
with respect to, any Pool Asset or otherwise have a Material Adverse Change with
respect to Servicer without the consent of the Required Purchasers.


(y)Immediately prior to and as of the Effective Date, no event has occurred and
is continuing and no condition exists, that constitutes, individually or in the
aggregate, (i) an Event of Default, (ii) an Unmatured Event of Default, (iii) a
Servicer Termination Event or (iv) an Unmatured Servicer Termination Event, in
each case, as such capitalized terms in clauses (i) through (iv) are defined in
the Original Agreement.


(z)Immediately prior to and as of the Effective Date, each of the
representations and warranties of CHS contained in the Original Agreement that
are qualified as to materiality are true and correct, and each not so qualified
are true and correct in all material respects, in each case, on and as of the
Effective Date as though made on and as of the Effective Date (except to the
extent such representations and warranties explicitly refer solely to an earlier
date or period, in which case they shall be true and correct as of such earlier
date or period).


ARTICLE VII


GENERAL COVENANTS OF SELLER AND SERVICER


SECTION 7.1Covenants of Seller. From the Effective Date until the Final Payout
Date:


(a)Existence. Seller will preserve, renew and maintain in full force and effect
its limited liability company existence and good standing under the laws of the
jurisdiction of its organization and take all reasonable action to maintain all
rights, privileges, permits and licenses necessary in the normal conduct of its
business. Seller will at all times be organized under the laws of the State of
Delaware and shall not take any action to change its jurisdiction of
organization. Seller will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the Pool
Assets (unless then held by the Custodian) at the address set forth in Schedule
13.2 or, upon 30 days’ prior written notice to the Administrative Agent, at any
other locations in jurisdictions where all actions reasonably requested by the
Administrative Agent or any Purchaser


29

--------------------------------------------------------------------------------




Agent or otherwise necessary to protect, perfect and maintain the Administrative
Agent’s ownership and security interest in the Pool Assets and the other Seller
Assets have been taken and completed.


(b)Compliance with Laws. Seller will comply in all material respects with all
Applicable Laws with respect to it, the Pool Receivables and the Receivable
Documentation and the Pool Loans and the Loan Documents.


(c)Books and Records. Seller will keep its books and accounts in accordance with
GAAP and shall make a notation on its books and records, including any computer
files, to indicate which Assets have been pledged to the Administrative Agent.
Seller will maintain such books and accounts in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over it. Other than Custodian File held by Custodian in accordance
with the Custodian Agreement, Seller will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
(i) Receivables and related Receivable Documentation and (ii) Loans and related
Loan Documents in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records and other information reasonably
necessary for collecting all Pool Assets (including records adequate to permit
the daily identification of each Asset and all collections of and adjustments to
each existing Asset).


(d)Sales, Liens and Debt. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, the Pool Assets or any other Seller Assets or
upon or with respect to any account or lockbox to which Collections are required
to be sent, or assign any right to receive income in respect thereof, in each
case, except the dispositions to the Administrative Agent contemplated hereunder
and the Adverse Claims in favor of the Administrative Agent created hereunder.


(e)Extension or Amendment of Assets. Seller will not (i) extend, or otherwise
amend or modify the payment terms under any Pool Asset or (ii) otherwise waive
or permit or agree to any deviation from the terms or conditions of any Pool
Asset. Seller will not take, or cause to be taken, any action that reduces the
amount payable of any Pool Asset or materially impairs the full and timely
collection thereof.


(f)Audits and Visits. Seller will, upon reasonable advance notice of not less
than five (5) Business Days (or at any time following the occurrence of an Event
of Default that has not been waived in accordance with this Agreement), during
regular business hours, permit the Administrative Agent and each Purchaser Agent
and representatives thereof at Seller’s expense, (i) to examine and make
abstracts from all books, records and documents (including computer tapes and
disks) in its possession or under its control relating to Pool Assets and the
other Seller Assets, including the Receivable Documentation and Loan Documents,
and (ii) to visit its offices and properties for the purpose of examining and
auditing such materials described in clause (i) above, and, subject to the
foregoing, to discuss matters relating to Pool Assets or its performance
hereunder or under the related Receivable Documentation and Loan Documents with
any of its officers having knowledge of such matters, in each case, at such
reasonable times and as often as may reasonably be desired by the Administrative
Agent or any such Purchaser Agent; provided, however, that unless an Event of
Default has occurred that has not been waived in accordance with this Agreement,
Seller shall be required to reimburse the Administrative Agent and the Purchaser
Agents for the costs and expenses related to (x) only one such audit or
visitation during any calendar year, (y) any audit following a material change
in the systems of Seller or Servicer that occurs after any audit specified in
clause (x) or (z) any follow-up audit that is required as a result of any audit
specified in clauses (x) or (y).


30

--------------------------------------------------------------------------------






(g)Reporting Requirements. Seller will provide to the Administrative Agent the
following:


(i)as soon as available and in any event within ninety (90) days after the end
of each annual accounting period of CHS, a copy of the balance sheet of Seller
as of the last day of the period then ended and the statements of income and
cash flows of Seller for the period then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by a statement of Seller (with, if necessary,
qualifications related to changes in GAAP), to the effect that the financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the financial condition of Seller as of the close of such
fiscal year and the results of its operations and cash flows for the fiscal year
then ended;


(ii)at least 30 days prior to any change in Seller’s name or jurisdiction of
organization, a notice setting forth the new name or jurisdiction, as
applicable, and the proposed effective date thereof;


(iii)such data, reports and information relating to the Pool Assets and the
other Seller Assets reasonably requested by the Administrative Agent or any
Purchaser Agent from time to time;


(iv)promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of any Adverse
Claim or dispute asserted or claim made against a Pool Asset or any other Seller
Assets;


(v)promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the failure
of any representation or warranty made or deemed to be made by Seller under this
Agreement or any other Transaction Document to be true and correct in any
material respect when made;


(vi)promptly (and in no event later than three (3) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the
occurrence of any Event of Default, Unmatured Event of Default, Servicer
Termination Event or Unmatured Servicer Termination Event and the action that
Seller proposes to take with respect thereto;


(vii)at least fifteen (15) days prior to (i) the effectiveness of any change in
or amendment to the Credit and Collection Policy, a description or, if
available, a copy of the Credit and Collection Policy after giving effect to
such change or amendment and a written notice (A) indicating such change or
amendment and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the value, validity, enforceability or collectability
of, or increase the days to pay or Dilution with respect to, any Pool Asset or
decrease the credit quality of any newly created Asset, requesting the consent
of the Required Purchasers thereto (which consent shall not be unreasonably
withheld, conditioned or delayed) and (ii) Seller making any change or changes
in the character of its business, written notice indicating such change and
requesting the consent of the Required Purchasers thereto (which consent shall
not be unreasonably withheld, conditioned or delayed);




31

--------------------------------------------------------------------------------




(viii)promptly (and in no event later than five (5) Business Days) following
receipt thereof, a copy of all periodic statements regarding the Seller
Collection Accounts from the applicable Account Banks; and


(ix)as soon as possible and in any event within three (3) Business Days after
knowledge or notice of the occurrence thereof, written notice of any matter that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change with respect to Seller.


(h)Further Assurances. Seller will, at its expense, promptly execute, deliver
and file all further instruments and documents (including UCC-3 financing
statement amendments and continuation statements) necessary or desirable, and
take all further action that the Administrative Agent or any Purchaser Agent may
reasonably request, from time to time, in order to perfect, protect or more
fully evidence the Administrative Agent’s first priority perfected security
interest in the Pool Assets and the other Seller Assets, or to enable the
Administrative Agent to exercise or enforce the rights of the Administrative
Agent or any other Affected Party hereunder or under or in connection with the
Pool Assets and the other Seller Assets. In connection with any change in its
name or jurisdiction of organization, Seller will, at its expense, cause to be
delivered to the Administrative Agent (i) one or more opinions of counsel to
Seller, in form and substance reasonably acceptable to the Administrative Agent,
as to such corporate and UCC perfection matters as the Administrative Agent may
request at such time and (ii) one or more certificates of a Responsible Officer
of Seller, in form and substance reasonably acceptable to the Administrative
Agent, with respect to the review of UCC search results.


(i)Taxes. Seller will pay any and all taxes relating to the transactions
contemplated under this Agreement, including the sale, transfer and assignment
of each Pool Asset and the other Seller Assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by Seller.


(j)Perform Terms. Seller will duly perform and comply in all material respects
with all terms under the Receivable Documentation and Loan Documents and
promptly inform the Administrative Agent and each Purchaser Agent of any breach
or default by Seller or any Account Debtor or Obligor of any of the terms
thereof.


(k)Not Adversely Affect the Administrative Agent’s Rights. Seller will refrain
from any act or omission which, individually or in the aggregate, could
reasonably be expected to prejudice, diminish or limit, in each case in any
material respect, the Administrative Agent’s or any other Affected Party’s
rights under or with respect to any of the Pool Assets, any other Seller Assets
or this Agreement, except to the extent such act or omission is expressly
permitted under this Agreement, any other Transaction Document.


(l)Compliance with Credit and Collection Policy. Seller will comply with the
Credit and Collection Policy in all material respects in connection with the
enforcement and collection of Pool Assets and the other Seller Assets.


(m)Anti-Corruption Laws and Sanctions. Seller shall ensure that policies and
procedures are maintained and enforced by or on behalf of Seller to promote and
achieve compliance by the Seller, Originators and each of their Subsidiaries,
Affiliates, and their respective directors, officers, employees and agents, with
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. The Seller


32

--------------------------------------------------------------------------------




shall not use or permit its Subsidiaries, Affiliates, or its or their respective
directors, officers, employees or agents to use, the proceeds of any Purchase or
Reinvestment (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (ii)
for the purpose of funding or financing any activities, business or transaction
of or with any Sanctioned Person, or in any Sanctioned Country, in each case, to
the extent doing so would violate any Sanctions, or (iii) in any other manner
that would result in liability to any Person under any applicable Sanctions or
result in the violation of any Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions. Neither the Seller nor any of its Subsidiaries, Affiliates or any
director, officer, employee, agent or other Person acting on behalf of the
Seller or any of its Subsidiaries in any capacity in connection with or directly
benefitting from this Agreement will engage in, or will conspire to engage in,
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.


(n)No Change in Business, Credit and Collection Policy or Organizational
Documents. Seller shall not (i) make any change in (A) the character of its
business without the prior written consent of the Required Purchasers or (B) the
Credit and Collection Policy, which change would impair in any material respect
the collectability, value, validity or enforceability of, or increase the days
to pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to Seller without the prior written consent of the
Required Purchasers, or (ii) amend or otherwise modify its limited liability
company agreement or certificate of formation, in either case, without the prior
written consent of the Required Purchasers.


(o)Mergers, Acquisitions, Sales, etc. Seller shall not (i) change its
jurisdiction of organization, or make any other change such that any financing
statement filed in connection with the Transaction Documents would become
seriously misleading or would otherwise be rendered ineffective, (ii) be a party
to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, (iii) sell, transfer, convey,
contribute or lease all or any substantial part of its assets, or sell or assign
with or without recourse any Assets or any interest therein to any Person (other
than pursuant hereto and to any Transaction Document) or (iv) have any
Subsidiaries or make any investments in any other Person.


(p)Debt and Business Activity. Except for Seller’s obligation to pay the “Payoff
Amount” as defined in the Payoff Letter and any contingent indemnification
obligations arising under the Payoff Letter that are not then due and payable,
Seller shall not incur, assume, guarantee or otherwise become directly or
indirectly liable for or in respect of any Debt or other obligation, purchase
any asset (or make any investment by share purchase, loan or otherwise) or
engage in any other activity (whether or not pursued for gain or other pecuniary
advantage), in any case, other than as will occur pursuant to the Transaction
Documents.


(q)Payment of Obligations. The Seller shall duly and punctually pay Deemed
Collections, Repurchase Payments, Yield, fees and all other amounts payable by
the Seller hereunder in accordance with the terms of this Agreement.


(r)Collection Accounts; Lockbox; Originator Specified Accounts. The Seller shall
(i) direct (x) each Account Debtor to pay all amounts owing under the Pool
Receivables only to a Lockbox, a Collection Account, an Originator Specified
Account or the Concentration Account and (y) each Obligor to pay all amounts
owing under the Pool Loans only to a Seller Collection Account or the


33

--------------------------------------------------------------------------------




Concentration Account, (ii) not to change such payment instructions while any
Pool Assets remain outstanding, (iii)  take any and all other reasonable
actions, including actions reasonably requested by the Administrative Agent, to
ensure that all amounts owing under the Pool Assets will be deposited in
accordance with clause (i), (iv) hold in trust and cause the Servicer to hold in
trust as the Affected Parties’ exclusive property and safeguard for the benefit
of the Affected Parties all Collections and other amounts remitted or paid to
the Seller or the Servicer (or any of their respective Affiliates) in respect of
Pool Assets for prompt deposit into the Concentration Account in the manner set
forth below, (v) cause the Servicer to deposit in a Collection Account all
Collections remitted to an Originator Specified Account within two (2) days
following receipt thereof and (vi) cause the Servicer to endorse, to the extent
necessary, all checks or other instruments received in any Lockbox so that the
same can be deposited in a Collection Account, in the form so received (with all
necessary endorsements), on the first Business Day after the date of receipt
thereof. The Seller shall not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Seller Collection Account any amounts other
than Collections or proceeds thereof. The Seller shall not terminate or permit
the termination of any Collection Account, Originator Specified Account or
Lockbox or any Account Agreement without the prior written consent of the
Required Purchasers.


(s)Concentration Account. The Seller shall deposit or cause to be deposited in
the Concentration Account all Available Collections and other amounts received
by Seller, Servicer or an Originator (or any of their respective Affiliates) or
deposited in a Lockbox, an Originator Specified Account or a Collection Account,
in each case, with respect to Pool Assets or any other Seller Assets (whether
such amounts were received by Seller directly or otherwise) without adjustment,
setoff or deduction of any kind or nature no later than the Business Day
preceding the Settlement Date immediately succeeding receipt thereof; provided
that, so long as no Unmatured Event of Default or Event of Default exists, the
Seller shall not be required to deposit Collections on the Business Day
preceding the next Settlement Date in excess of the aggregate amount the Seller
is required to pay on such Settlement Date in accordance with Section 3.1(d).
The Seller shall take any and all other actions, including actions reasonably
requested by the Administrative Agent, to ensure that all amounts owing under
the Pool Assets and the other Seller Assets will be deposited in the
Concentration Account in a timely manner pursuant to the terms of this
Agreement. The Seller shall not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to the Concentration Account any amounts other
than Collections or proceeds thereof. The Seller shall not terminate or permit
the termination of the Concentration Account without the prior written consent
of the Required Purchasers.


(t)Misdirected Payments. If the Seller receives a misdirected payment of a Pool
Asset from any Account Debtor or Obligor, the Seller shall remit such funds to a
Collection Account no later than two (2) Business Days following receipt
thereof. Until remitted to a Collection Account, the Seller shall hold such
funds in trust as the Affected Parties’ exclusive property and safeguard such
funds for the benefit of the Affected Parties.


(u)Restricted Payments. Seller shall not declare or pay any dividend or
distributions or, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, its membership interests, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in its obligations;
provided, however, that so long as no Event of Default or Unmatured Event of
Default has occurred and is continuing or would result therefrom, Seller may
make, or cause to be made, distributions only out of the funds released to the
Seller in accordance with Section 3.1.




34

--------------------------------------------------------------------------------




(v)Tax Status. Seller shall not take or cause any action to be taken that could
result in it being treated as other than a “disregarded entity” within the
meaning of U.S. Treasury Regulation § 301.7701-3.


(w)Right and Title. Seller shall hold all right, title and interest in each Pool
Asset, except to the extent that any such right, title or interest has been
transferred or granted to Administrative Agent (on behalf of Purchasers).


(x)Transaction Documents. Without limiting any of Seller’s covenants or
agreements set forth herein or in any other Transaction Document, Seller shall
comply with each and every of its covenants and agreements under each
Transaction Document to which it is a party in any capacity and its certificate
of formation and limited liability company agreement.


(y)Enforcement of Sale Agreement. On its own behalf and on behalf of Purchasers,
Purchaser Agents and Administrative Agent, Seller shall (x) promptly enforce all
covenants and obligations of each Originator contained in the Sale Agreement and
(y) deliver to Administrative Agent and each Purchaser Agent all consents,
approvals, directions, notices and waivers and take other actions under the Sale
Agreement as may be reasonably directed by the Required Purchasers.


(z)Use of Funds. Seller shall not use any funds obtained under this Agreement in
any manner that conflicts with or contravenes any of Regulations T, U and X
promulgated by the Board of Governors of the Federal Reserve System.


(aa)Delivery of Custodian File and Obligor Notes.
(i)Not later than six (6) months following the Effective Date, the Seller shall
deliver or cause to be delivered directly to the Custodian for the benefit of
the Affected Parties the Custodian File relating to each Effective Date Loan,
and shall cause the related Obligor Note for each Effective Date Loan to be (i)
duly indorsed in blank with note transfer powers in the form set forth in the
Custodian Agreement and (ii) delivered to the Custodian.


(ii)Not later than thirty (30) days following the date on which the Seller
acquires an interest in any Pool Loan (other than any Effective Date Loan)
pursuant to the Sale Agreement, the Seller shall deliver or cause to be
delivered directly to the Custodian for the benefit of the Affected Parties the
Custodian File relating to such Pool Loan, and shall cause the related Obligor
Note to be (i) duly indorsed in blank with note transfer powers in the form set
forth in the Custodian Agreement and (ii) delivered to the Custodian.


(iii)Not later than thirty (30) days following any amendment or modification to
any Loan Document, the Seller shall deliver or cause to be delivered such Loan
Document to the Custodian.


(bb)    Beneficial Ownership Certification. Promptly following any change in the
information included in a Beneficial Ownership Certification that would result
in a change to the list of beneficial owners or control party identified in such
Beneficial Ownership Certification, or a change in the address of any beneficial
owners or control party, Seller shall execute and deliver to the Administrative
Agent an updated Beneficial Ownership Certification.




35

--------------------------------------------------------------------------------




SECTION 7.2Covenants of CHS. From the Effective Date until the Final Payout
Date:


(a)Existence. Servicer will preserve, renew and maintain in full force and
effect its corporate existence and good standing under the laws of the
jurisdiction of its organization and take all reasonable action to maintain all
rights, privileges, permits and licenses necessary in the normal conduct of its
business. Servicer will keep the office where it keeps its records concerning
the Pool Assets (unless then held by the Custodian) at the address set forth in
Schedule 13.2 or, upon 30 days’ prior written notice to the Administrative
Agent, at any other locations in jurisdictions where all actions reasonably
requested by the Administrative Agent or any Purchaser Agent or otherwise
necessary to protect, perfect and maintain the Administrative Agent’s security
interest in the Pool Assets and the other Seller Assets have been taken and
completed.


(b)Compliance with Laws. Servicer will comply in all material respects with all
Applicable Laws with respect to it, the Pool Receivables and the Receivable
Documentation and the Pool Loans and the Loan Documents and the servicing and
collection thereof.


(c)Books and Records. Servicer will keep its books and accounts in accordance
with GAAP and shall make a notation on its books and records, including any
computer files, to indicate which Assets have been pledged to the Administrative
Agent. Servicer will maintain such books and accounts in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over it. Other than Records held by Custodian in accordance with
the Custodian Agreement, Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing
Receivables and related Receivable Documentation and Loans and related Loan
Documents in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary for collecting all Pool Assets (including records adequate to permit
the daily identification of each Asset and all collections of and adjustments to
each existing Asset).


(d)Extension or Amendment of Assets. Servicer will not (i) extend, or otherwise
amend or modify, the principal payment terms under any Pool Asset, unless
approved in writing in advance by the Required Purchasers, or (ii) otherwise
waive or permit or agree to any deviation from the terms or conditions of any
Pool Asset, except in the case of clause (ii), in accordance with the Credit and
Collection Policy. Servicer will not take, or cause to be taken, any action that
reduces the amount payable of any Pool Asset or materially impairs the full and
timely collection thereof unless (i) approved in writing in advance by the
Required Purchasers or (ii) such reduction in the amount of such Pool Asset is
paid to the Administrative Agent by the Servicer as a Deemed Collection in
accordance with Section 3.2(a).


(e)Audits and Visits. Servicer will, upon reasonable advance notice of not less
than five (5) Business Days (or at any time following the occurrence of an Event
of Default that has not been waived in accordance with this Agreement), during
regular business hours, permit the Administrative Agent and each Purchaser Agent
and representatives thereof, at Servicer’s expense, (i) to examine and make
abstracts from all books, records and documents (including computer tapes and
disks) in its possession or under its control relating to Pool Assets and the
other Seller Assets, including the Receivable Documentation and Loan Documents,
and (ii) to visit its offices and properties for the purpose of examining and
auditing such materials described in clause (i) above, and, subject to the
foregoing, to discuss matters relating to Pool Assets or its performance
hereunder or under the related Receivable Documentation and Loan Documents with
any of its officers having knowledge of such matters, in each case, at such
reasonable times and as often as may reasonably be desired by the


36

--------------------------------------------------------------------------------




Administrative Agent or any such Purchaser Agent; provided, however, that unless
an Event of Default has occurred that has not been waived in accordance with
this Agreement, Servicer shall be required to reimburse the Administrative Agent
and the Purchaser Agent for the costs and expenses related to (x) only one such
audit or visitation during any calendar year, (y) any audit following a material
change in the systems of Seller or Servicer that occurs after any audit
specified in clause (x) or (z) any follow-up audit that is required as a result
of any audit specified in clauses (x) or (y).


(f)Reporting Requirements. Servicer will provide to the Administrative Agent the
following:
(i)as soon as available and in any event within sixty (60) days after the end of
each of the first three quarterly accounting periods of CHS, a copy of the
consolidated balance sheet of CHS and its Subsidiaries as of the last day of
such period and the consolidated statement of income of CHS and its Subsidiaries
for the fiscal quarter and for the fiscal year‑to‑date period then ended,
prepared by CHS in accordance with GAAP and certified to by a Responsible
Officer; provided that delivery within the time period specified above of copies
of CHS’s quarterly reports on Form 10-Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.2(f)(i);


(ii)as soon as available and in any event within ninety (90) days after the end
of each annual accounting period of CHS, a copy of the consolidated balance
sheet of CHS and its Subsidiaries as of the last day of the period then ended
and the consolidated statements of income and cash flows of CHS and its
Subsidiaries for the period then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by a statement of CHS (with, if necessary,
qualifications related to changes in GAAP), to the effect that the financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of CHS and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended; provided that delivery
within the time period specified above of copies of CHS’s annual report on Form
10-K prepared in compliance with the requirements therefor and filed with the
SEC shall be deemed to satisfy the requirements of this Section 7.2(f)(ii);


(iii)at least 30 days prior to any change in Servicer’s name or jurisdiction of
organization, a notice setting forth the new name or jurisdiction, as
applicable, and the proposed effective date thereof;


(iv)such data, reports and information relating to the Pool Assets and the other
Seller Assets reasonably requested by the Administrative Agent or any Purchaser
Agent from time to time;


(v)promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of any Adverse
Claim or dispute asserted or claim made against a Pool Asset or any other Seller
Assets;


(vi)promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the failure
of any representation or warranty made or deemed to be made by Servicer under
this Agreement or any other Transaction Document to be true and correct in any
material respect when made;


37

--------------------------------------------------------------------------------






(vii)promptly (and in no event later than three (3) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the
occurrence of any Event of Default, Unmatured Event of Default, Servicer
Termination Event or Unmatured Servicer Termination Event and the action that
the Servicer proposes to take with respect thereto;


(viii)at least fifteen (15) days prior to (i) the effectiveness of any change in
or amendment to the Credit and Collection Policy, a description or, if
available, a copy of the Credit and Collection Policy after giving effect to
such change or amendment and a written notice (A) indicating such change or
amendment and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the value, validity, enforceability or collectability
of, or increase the days to pay or Dilution with respect to, any Pool Asset or
decrease the credit quality of any newly created Asset, requesting the consent
of the Required Purchasers thereto (which consent shall not be unreasonably
withheld, conditioned or delayed) and (ii) Servicer making any material change
or changes in the character of its business, written notice indicating such
change and requesting the consent of the Required Purchasers thereto (which
consent shall not be unreasonably withheld conditioned or delayed);


(ix)promptly (and in no event later than five (5) Business Days) following
receipt thereof, a copy of all periodic statements regarding the Originator
Collection Accounts from the applicable Account Banks; and


(x)as soon as possible and in any event within three (3) Business Days after
knowledge or notice of the occurrence thereof, written notice of any matter that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change with respect to Servicer.


(g)Perform Terms. Servicer will duly perform and comply in all material respects
with all terms under the Receivable Documentation and Loan Documents and
promptly inform the Administrative Agent and each Purchaser Agent of any breach
or default by Servicer or any Account Debtor or Obligor of any of the terms
thereof.


(h)Not Adversely Affect the Administrative Agent’s Rights. Servicer will refrain
from any act or omission which, individually or in the aggregate, could
reasonably be expected to prejudice, diminish or limit, in each case in any
material respect, the Administrative Agent’s or any other Affected Party’s
rights under or with respect to any of the Pool Assets, any other Seller Assets
or this Agreement, except to the extent such act or omission is expressly
permitted under this Agreement or any other Transaction Document.


(i)Compliance with Credit and Collection Policy. Servicer will comply with the
Credit and Collection Policy in all material respects in connection with the
enforcement and collection of Pool Assets and Related Security.


(j)Anti-Corruption Laws and Sanctions. Servicer shall ensure that policies and
procedures are maintained and enforced by or on behalf of Servicer to promote
and achieve compliance by Servicer and each of its Subsidiaries, Affiliates, and
their respective directors, officers, employees and agents, with Anti-Corruption
Laws, Anti-Terrorism Laws and Sanctions. Servicer shall not use or permit its
Subsidiaries, Affiliates, or its or their respective directors, officers,
employees or agents to use, the proceeds of any Purchase or Reinvestment (i) in
furtherance of an offer, payment, promise


38

--------------------------------------------------------------------------------




to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism
Laws, (ii) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, to the extent doing so would violate any Sanctions, or (iii) in any
other manner that would result in liability to any Person under any applicable
Sanctions or result in the violation of any Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions. Neither Servicer nor any of its Subsidiaries, Affiliates or
any director, officer, employee, agent or other Person acting on behalf of
Servicer or any of its Subsidiaries in any capacity in connection with or
directly benefitting from this Agreement will engage in, or will conspire to
engage in, any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.


(k)No Change in Business or Credit and Collection Policy or Organizational
Documents. Servicer shall not make any change in (A) the character of its
business without the prior written consent of the Required Purchasers or (B) the
Credit and Collection Policy, which change would impair in any material respect
the collectability, value, validity or enforceability of, or increase the days
to pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to Seller without the prior written consent of the
Required Purchasers.


(l)Collection Accounts; Lockbox; Originator Specified Accounts. The Servicer
shall (i) direct (x) each Account Debtor to pay all amounts owing under the Pool
Receivables only to a Lockbox, a Collection Account, an Originator Specified
Account or the Concentration Account and (y) each Obligor to pay all amounts
owing under the Pool Loans only to a Seller Collection Account or the
Concentration Account, (ii) not to change such payment instructions while any
Pool Assets remain outstanding, (iii)  take any and all other reasonable
actions, including actions reasonably requested by the Administrative Agent, to
ensure that all amounts owing under the Pool Assets will be deposited in
accordance with clause (i), (iv) hold in trust as the Affected Parties’
exclusive property and safeguard for the benefit of the Affected Parties all
Collections and other amounts remitted or paid to the Seller or the Servicer (or
any of their respective Affiliates) in respect of Pool Assets for prompt deposit
into the Concentration Account in the manner set forth below, (v) deposit in a
Collection Account all Collections remitted to an Originator Specified Account
within two (2) days following receipt thereof and (vi) endorse, to the extent
necessary, all checks or other instruments received in any Lockbox so that the
same can be deposited in a Collection Account, in the form so received (with all
necessary endorsements), on the first Business Day after the date of receipt
thereof. The Servicer shall not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to a Lockbox, a Collection Account or an
Originator Specified Account any amounts other than Collections or proceeds
thereof. The Servicer shall not terminate or permit the termination of any
Collection Account, Originator Specified Account or Lockbox or any Account
Agreement without the prior written consent of the Required Purchasers.


(m)Concentration Account. The Servicer shall deposit or cause to be deposited in
the Concentration Account all Available Collections and other amounts received
by Seller, Servicer or Originator (or any of their respective Affiliates) or
deposited in a Lockbox, an Originator Specified Account or a Collection Account,
in each case, with respect to Pool Assets or any other Seller Assets (whether
such amounts were received by Seller directly or otherwise) without adjustment,
setoff or deduction of any kind or nature no later than the Business Day
preceding the Settlement Date immediately succeeding receipt thereof; provided
that, so long as no Unmatured Event of Default or Event of Default exists, the
Seller shall not be required to deposit Collections on the Business Day
preceding the next Settlement Date in excess of the aggregate amount the Seller
is required to pay


39

--------------------------------------------------------------------------------




on such Settlement Date in accordance with Section 3.1(d). The Servicer shall
take any and all other actions, including actions reasonably requested by the
Administrative Agent, to ensure that all amounts owing under the Pool Assets and
the other Seller Assets will be deposited in the Concentration Account in a
timely manner pursuant to the terms of this Agreement. The Servicer shall not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to the Concentration Account any amounts other than Collections or proceeds
thereof. The Servicer shall not terminate or permit the termination of the
Concentration Account without the prior written consent of the Required
Purchasers.


(n)Misdirected Payments. If the Servicer receives a misdirected payment of a
Pool Asset from any Account Debtor or Obligor, the Servicer shall remit such
funds to a Collection Account no later than two (2) Business Days following
receipt thereof. Until remitted to a Collection Account, the Servicer shall hold
such funds in trust as the Affected Parties’ exclusive property and safeguard
such funds for the benefit of the Affected Parties.


(o)Tax Status. Servicer shall not take or cause any action to be taken that
could result in Seller being treated as other than a “disregarded entity” within
the meaning of U.S. Treasury Regulation § 301.7701-3.


(p)Transaction Documents. Without limiting any of Servicer’s covenants or
agreements set forth herein or in any other Transaction Document, so long as
Servicer is an Originator or Performance Guarantor, Servicer shall comply with
each and every of its covenants and agreements as an Originator or Performance
Guarantor, as applicable, under each Transaction Document to which it is a party
in any capacity.


(q)Delivery of Custodian File and Obligor Notes.


(i)Not later than six (6) months following the Effective Date, the Servicer
shall deliver or cause to be delivered directly to the Custodian for the benefit
of the Affected Parties the Custodian File relating to each Effective Date Loan,
and shall cause the related Obligor Note for each Effective Date Loan to be (i)
duly indorsed in blank with note transfer powers in the form set forth in the
Custodian Agreement and (ii) delivered to the Custodian.


(ii)Not later than thirty (30) days following the date on which the Seller
acquires an interest in any Pool Loan (other than any Effective Date Loan)
pursuant to the Sale Agreement, the Servicer shall deliver or cause to be
delivered directly to the Custodian for the benefit of the Affected Parties the
Custodian File relating to such Pool Loan, and shall cause the related Obligor
Note to be (i) duly indorsed in blank with note transfer powers in the form set
forth in the Custodian Agreement and (ii) delivered to the Custodian.


(iii)Not later than thirty (30) days following any amendment or modification to
any Loan Document, the Servicer shall deliver or cause to be delivered such Loan
Document to the Custodian.


SECTION 7.3Full Recourse. Notwithstanding any limitation on recourse contained
herein or in any other Transaction Document: (i) Seller has the obligation to
pay all Yield and other amounts due under Sections 3.1(c) and 3.4 or under
Articles IV or XII (which obligation shall be full recourse general obligations
of Seller), and (ii) all obligations of CHS so specified hereunder shall be full
recourse general obligations of CHS.




40

--------------------------------------------------------------------------------




SECTION 7.4Corporate Separateness; Related Matters and Covenants. Each of Seller
and Servicer covenant, until the Final Payout Date, as follows:


(a)Seller and Servicer shall assure that Seller, Servicer, CHS, Performance
Guarantor and Originators (and each of their respective Affiliates) shall
observe the applicable legal requirements for the recognition of Seller as a
legal entity separate and apart from each of Originators, CHS, Servicer,
Performance Guarantor and any of their respective Affiliates other than Seller,
and comply with its organizational documents and assuring that each of the
following is complied with:


(i)Seller shall maintain (or cause to be maintained) separate company records
and books of account (each of which shall be sufficiently full and complete to
permit a determination of Seller’s assets and liabilities and, in the case of
such records and books of account, to permit a determination of the obligees
thereon and the time for performance of each of Seller’s obligations) from those
of Originators, CHS, Servicer, Performance Guarantor and their respective
Affiliates (other than Seller);


(ii)except as otherwise permitted by this Agreement, Seller shall not commingle
any of its assets or funds with those of Originators, CHS, Servicer, Performance
Guarantor or any of their respective Affiliates (other than Seller);


(iii)at least one member of Seller’s Board of Managers shall be an Independent
Manager and the limited liability company agreement of Seller shall provide: (i)
for the same definition of “Independent Manager” as used herein, (ii) that
Seller’s Board of Managers shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to Seller unless the
Independent Manager shall approve the taking of such action in writing before
the taking of such action and (iii) that the provisions required by clauses (i)
and (ii) of this sentence cannot be amended except in accordance with this
Agreement and without the prior written consent of the Independent Manager and
the Required Purchasers;


(iv)the members and Board of Managers of Seller shall hold all regular and
special meetings appropriate to authorize Seller’s actions. The members and
managers of Seller may act from time to time by unanimous written consent or
through one or more committees in accordance with Seller’s certificate of
formation and its limited liability company agreement. Seller shall not take any
Material Actions (as defined in its limited liability company agreement) without
the consent of all its managers, including its Independent Manager. Appropriate
minutes of all meetings of Seller’s members and managers (and committees
thereof) shall be kept by Seller;


(v)Seller shall compensate its Independent Manager in accordance with Seller’s
limited liability company agreement;


(vi)decisions with respect to Seller’s business and daily operations shall be
independently made by Seller and shall not be dictated by Originators, CHS,
Servicer or any of their respective Affiliates (except by CHS Capital as a
member and/or manager of Seller in accordance with Seller’s limited liability
company agreement); provided that Servicer shall administer, service and collect
the Pool Assets as contemplated by the Transaction Documents;


(vii)no transactions shall be entered between Seller, on the one hand and any
Originator, Servicer, CHS, Performance Guarantor or any Affiliate of any of them
(other than


41

--------------------------------------------------------------------------------




Seller), on the other hand (other than as contemplated hereby and in the other
Transaction Documents);


(viii)Seller shall act solely in its own name and through its own authorized
managers, members, directors, officers and agents, except that, as a general
matter, the Account Debtors and Obligors will not be informed in the first
instance that Servicer is acting on behalf of Seller, that such Originator sold
Assets to Seller or that Seller sold Assets to the Administrative Agent;


(ix)None of Originators, Servicer or any Affiliates of CHS shall be appointed as
an agent of Seller, except in the capacity of servicer or subservicer hereunder;


(x)none of Servicer, Originators, CHS, Performance Guarantor or any of their
respective Affiliates shall advance funds or credit to Seller; and none of
Servicer, Originators, CHS or any Affiliate of Servicer, Originators,
Performance Guarantor or CHS will otherwise supply funds or credit to, or
guarantee any obligation of, Seller except as expressly contemplated by the
Transaction Documents;


(xi)Seller shall maintain a separate space which shall be physically separate
from space occupied by Originators, Servicer, Performance Guarantor or any
Affiliate of any Originator, Performance Guarantor or Servicer (but may be in a
separate space occupied solely by Seller at the offices of CHS or any Affiliate
of CHS) and shall be clearly identified as Seller’s space so it can be
identified by outsiders;


(xii)other than as permitted by the Transaction Documents, Seller shall not
guarantee, or otherwise become liable with respect to, any obligation of CHS,
Originators, Servicer, Performance Guarantor or any Affiliate thereof (other
than Seller);


(xiii)Seller shall at all times hold itself out to the public under Seller’s own
name as a legal entity separate and distinct from its equity holders, members,
managers, CHS, Originators, Servicer, Performance Guarantor and each of their
respective Affiliates (other than Seller) (the foregoing to include Seller not
using the letterhead or telephone number of any such Person);


(xiv)CHS shall prepare its financial statements in compliance with GAAP
consistently applied;


(xv)if any of Seller, CHS, Servicer, Performance Guarantor or Originators shall
provide any information with respect to the Pool Assets to any creditor of
Seller, CHS, Servicer, Performance Guarantor or such Originator, Seller or
Servicer, as the case may be, shall also provide (or cause such Originator to
provide) to such creditor a notice indicating that the Collections relating to
such Pool Assets are held in trust for the Affected Parties;


(xvi)to the extent required by GAAP, CHS’s financial statements shall disclose
the separateness of Seller and that the Pool Assets that are owned by Seller are
not available to creditors of CHS or its Affiliates other than Seller;


(xvii)any allocations of direct, indirect or overhead expenses for items shared
between Seller and Originators, Servicer, CHS, Performance Guarantor or any of
their


42

--------------------------------------------------------------------------------




respective Affiliates shall be made among Seller and Originators, Servicer, CHS,
Performance Guarantor or any of their respective Affiliates to the extent
practical on the basis of actual use or value of services rendered and otherwise
on a basis reasonably related to actual use or the value of services rendered;


(xviii)Seller shall not be named, directly or indirectly, as a contingent
beneficiary or loss payee on any insurance policy covering the Servicer,
Originators, CHS, Performance Guarantor or any Affiliate of any of them (other
than Seller) other than insurance policies entered into in the ordinary course
of business covering other Affiliates of any of the foregoing;


(xix)Seller shall maintain adequate capital in light of its contemplated
business operations;


(xx)Seller shall generally maintain an arm’s-length relationship with
Originators, Servicer, CHS, Performance Guarantor and their respective
Affiliates and each transaction entered into with Seller shall be undertaken in
good faith for a bona fide business purpose; and


(xxi)the Independent Manager shall not at any time serve as a trustee in
bankruptcy for Seller, CHS, Originators, Performance Guarantor, Servicer or any
of their respective Affiliates.


(b)Seller and Servicer agree that:


(i)Seller shall not (A) issue any security of any kind except certificates
evidencing membership interests issued to CHS Capital in connection with its
formation, or (B) incur, assume, guarantee or otherwise become directly or
indirectly liable for or in respect of any Debt or obligation other than as
expressly permitted by the Transaction Documents.


(ii)Seller shall not sell, pledge or dispose of any of its assets, except as
permitted by, or as provided in, the Transaction Documents.


(iii)Seller shall not purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as permitted by, or as provided in, the
Transaction Documents.


(iv)Seller shall not engage in any activity (whether or not pursued for gain or
other pecuniary advantage) other than as permitted by the Transaction Documents.


(v)Seller shall not create, assume or suffer to exist any Adverse Claim on any
of its assets other than any Adverse Claim created pursuant to the Transaction
Documents.


(vi)Seller shall not make any payment, directly or indirectly, to, or for the
account or benefit of, any owner of any security interest or equity interest in
Seller or any Affiliate of any such owner (except, in each case, as expressly
permitted by the Transaction Documents).


(vii)Seller shall not acquiesce in, or direct Servicer or any other agent to
take, any action that is prohibited to be taken by Seller in clauses (i) through
(vi) above.


(viii)Seller shall not have any employees.


43

--------------------------------------------------------------------------------






(ix)Seller will provide not less than ten (10) Business Days’ prior written
notice to the Administrative Agent of any removal or replacement of any person
that is currently serving or is proposed to be appointed as an Independent
Manager, such notice to include the identity of the proposed replacement
Independent Manager, together with a certification that such replacement
satisfies the requirements for an Independent Manager set forth in this
Agreement and the limited liability company agreement of Seller.


(c)Neither Seller nor Servicer shall take any action or permit any of their
respective Affiliates to take any action inconsistent with subsection (a) or (b)
above.


ARTICLE VIII


ADMINISTRATION AND COLLECTION


SECTION 8.1Designation of Servicer.


(a)CHS as Initial Servicer. The servicing, administering and collection of the
Pool Assets on behalf of Seller, Administrative Agent, Purchaser Agents and
Purchasers shall be conducted by the Person designated as Servicer hereunder
(“Servicer”) from time to time in accordance with this Section 8.1. Until
Administrative Agent (with the consent, or acting at the direction of, the
Required Purchasers) gives to CHS a Successor Notice (as defined in Section
8.1(b)), CHS is hereby designated as, and hereby agrees to perform the duties
and obligations of, Servicer pursuant to the terms hereof. Servicer shall
receive the Servicing Fee, payable as described in Article III, for the
performance of its duties hereunder.


(b)Successor Notice. In the event that a Servicer Termination Event has occurred
and has not been waived in accordance with this Agreement, Administrative Agent
(with the consent of, or at the direction of, the Required Purchasers) shall
have the right, upon not less than five (5) Business Days’ notice to CHS and
Seller, to designate a successor Servicer pursuant to the terms hereof (a
“Successor Notice”). Upon effectiveness of a Successor Notice, CHS agrees that
it shall terminate its activities as Servicer hereunder in a manner that
Administrative Agent reasonably believes will facilitate the transition of the
performance of such activities to the successor Servicer, and such successor
Servicer shall assume each and all of CHS’s obligations to service and
administer the Pool Assets, on the terms and subject to the conditions herein
set forth, and CHS shall use commercially reasonable efforts to assist such
successor Servicer in assuming such obligations.


(c)Subservicers; Subcontracts. Servicer may not subcontract with any Person that
is not an Affiliate of Servicer (excluding Seller) or otherwise delegate any of
its duties or obligations hereunder except with the prior written consent of
Administrative Agent and each Purchaser Agent; provided that, notwithstanding
any such designation, delegation or subcontract, Servicer shall remain primarily
and directly liable for the performance of all the duties and obligations of
Servicer pursuant to the terms hereof. For the avoidance of doubt, the parties
agree that Servicer may so subcontract with CHS Capital subject to the proviso
in the previous sentence.


SECTION 8.2Duties of Servicer. Seller, each Purchaser, each Purchaser Agent and
Administrative Agent hereby appoints as its agent Servicer, as from time to time
designated pursuant to Section 8.1, to enforce its rights and interests in and
under the Pool Assets and the other Seller Assets. Servicer shall take or cause
to be taken all necessary and appropriate commercial servicing and collection
activities


44

--------------------------------------------------------------------------------




in arranging the timely payment of amounts due and owing by any Account Debtor
or Obligor (including the identification of the proceeds of the Pool Assets and
related record keeping) all in accordance with Applicable Laws, with reasonable
care and diligence, including diligently and faithfully performing all servicing
and collection actions. In connection with its administration, collection and
servicing obligations, Servicer will perform its duties under the Receivable
Documentation related to the Pool Receivables and the Loan Documents related to
the Pool Loans with the same care and applying the same policies as it applies
to its own assets generally and would exercise and apply if it owned the Pool
Assets and shall act in the best interest of the Affected Parties to maximize
Collections.


(a)Allocation of Collections; Segregation. Servicer shall set aside and hold in
trust Collections of Pool Assets in accordance with Section 1.3. Servicer
acknowledges and agrees that the Pool Assets have been sold and assigned to the
Seller pursuant to the Sale Agreement and no portion of the Collections with
respect thereto held by the Servicer prior to depositing into a Collection
Account, an Originator Specified Account or the Concentration Account shall
constitute property of the Servicer.


(b)Documents and Records. Other than the Custodian File held by the Custodian in
accordance with the Custodian Agreement, Seller shall deliver to Servicer, and
Servicer shall hold in trust for Seller, Administrative Agent, each Purchaser
Agent, each Purchaser and each other Affected Party in accordance with their
respective interests, all Records (and all original documents relating thereto)
(and after the occurrence of any Event of Default, shall deliver the same to
Administrative Agent promptly upon Administrative Agent’s written request). Upon
written request of Administrative Agent or any Purchaser Agent, Servicer shall
promptly provide (or cause Custodian to provide) Administrative Agent and the
Purchaser Agents with the location(s) of all Records (and all original documents
relating thereto).


(c)Certain Duties of Servicer and Seller. Servicer shall, promptly following
receipt of the collections of any Asset that is not a Pool Asset, a Related
Asset or any other property included in the grant set forth in Section 9.1, turn
over such collection to the Person entitled to such collection.


(d)Termination. Servicer’s obligations as such under this Agreement shall
terminate upon the Final Payout Date.


(e)Power of Attorney. Seller hereby appoints Servicer as the true and lawful
attorney-in-fact of Seller, with full power of substitution, coupled with an
interest, and hereby authorizes and empowers Servicer to take in Seller’s name
and on behalf of Seller any and all steps necessary or desirable, in the
reasonable determination of Servicer, to collect all amounts due under any and
all Pool Assets, including to make demands for any portion of Pool Assets
remaining outstanding past its applicable due date, commence enforcement
proceedings, exercise other powers under the Receivable Documentation and Loan
Documents, endorse Seller’s name on checks and other instruments representing
Collections, enforce Pool Receivables and the related Receivable Documentation,
enforce Pool Loans and the related Loan Documents and take such other action and
execute such other agreements, instruments and other documents in the name of
Seller, to the extent necessary or desirable to accomplish the purposes hereof.
Seller hereby appoints the Administrative Agent as the true and lawful
attorney-in-fact of Seller, with full power of substitution, coupled with an
interest, and hereby authorizes and empowers the Administrative Agent in the
name and on behalf of Seller at any time following removal of CHS as Servicer
pursuant to this Agreement or at any time following the occurrence of a Servicer
Termination Event that has not been waived in accordance with this Agreement, to
take such actions, and execute and deliver such documents, as the


45

--------------------------------------------------------------------------------




Administrative Agent deems necessary or advisable in connection with any Pool
Assets (i) to obtain the full benefits of the Transaction Documents and the Pool
Assets, (ii) to perfect each of the ownership and/or security interests in the
Pool Assets and the other Seller Assets under the Transaction Documents,
including to send a notice of each purchase, sale and pledge of the Pool Assets
under the Transaction Documents to the applicable Account Debtor or Obligor,
(iii) to communicate directly with the applicable Account Debtor or Obligor to
collect any portion of a Pool Asset that remains outstanding past its applicable
due date, (iv) to notify and require (x) Account Debtors to remit the proceeds
of Pool Receivables directly to a Lockbox, an Originator Specified Account, a
Collection Account or the Concentration Account and (y) Obligors to remit the
proceeds of Pool Loans directly to a Seller Collection Account or the
Concentration Account or (v) to make collection of and otherwise realize the
benefits of any Pool Asset. At any time that CHS is no longer serving as
Servicer hereunder or at any time following the occurrence of a Servicer
Termination Event that has not been waived in accordance with this Agreement,
the Administrative Agent shall have the right to bring suit, in the
Administrative Agent’s or Seller’s name, and generally have all other rights of
an owner and holder respecting any Pool Assets, including the right to
accelerate or extend the time of payment, settle, compromise, release in whole
or in part any amounts owing on any Pool Assets and issue credits in its own
name or the name of Seller. At any time following removal of CHS as Servicer or
at any time following the occurrence of a Servicer Termination Event that has
not been waived in accordance with this Agreement, the Administrative Agent may
endorse or sign the Administrative Agent’s or Seller’s name on any checks or
other instruments with respect to any Pool Assets or the goods covered thereby.
This power of attorney, being coupled with an interest, is irrevocable and shall
not expire until the Final Payout Date.


(f)Resignation of CHS as Servicer. CHS shall not resign in its capacity as
Servicer hereunder without the prior written consent of Administrative Agent and
each Purchaser Agent, which consent shall be given or withheld in the sole and
absolute discretion of Administrative Agent and each Purchaser Agent.


SECTION 8.3Rights of Administrative Agent. In addition to all of its other
rights herein including under Articles IX and X, under the other Transaction
Documents or at law or in equity, Administrative Agent shall have the other
following rights set forth in this Section 8.3:


(a)Notice to Account Debtors and Obligors. At any time after the occurrence of
any Event of Default, Servicer shall (on behalf of Seller), at Administrative
Agent’s or any Purchaser Agent’s request and at Seller’s expense, give notice of
Administrative Agent’s ownership and security interest in the Pool Assets to
each applicable Account Debtor or Obligor and instruct them that payments on the
Pool Assets will only be effective if made to, or as otherwise instructed in
writing by, Administrative Agent.


(b)[Reserved].


(c)Other Rights. At any time after (i) the occurrence of an Event of Default
that has not been waived in accordance with this Agreement or (ii) the
commencement of the Liquidation Period, Servicer shall (on behalf of Seller),
(A) at Administrative Agent’s request and at Seller’s expense, assemble all of
the Records (other than the Custodian File held by the Custodian pursuant to the
Custodian Agreement) and deliver such Records to or at the direction of
Administrative Agent and (B) at the request of Administrative Agent or its
designee, exercise or enforce any of their respective rights hereunder, under
any other Transaction Document, under any Pool Asset or under any other Seller
Assets (to the extent permitted hereunder or thereunder). Without limiting the
generality of the


46

--------------------------------------------------------------------------------




foregoing, each of Servicer and Seller shall upon the request of Administrative
Agent or its designee and at Seller’s expense:


(I)    authorize, execute (if required) and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate;
(II)    make a notation in its books and records to indicate that the Pool
Assets have been transferred and pledged in accordance with this Agreement; and
(III)    following the occurrence of an Event of Default that has not been
waived in accordance with this Agreement, mark conspicuously all Receivable
Documentation evidencing Pool Receivables and all Loan Documents evidencing Pool
Loans with a legend reasonably acceptable to Administrative Agent evidencing
that the Pool Assets have been sold or otherwise pledged pursuant to this
Agreement.
(d)Additional Financing Statements; Performance by Administrative Agent. Seller
hereby authorizes Administrative Agent or its designee to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, or any similar instruments in any relevant jurisdiction relative to all
or any of the Pool Assets and the other Seller Assets now existing or hereafter
arising in the name of Seller. Seller agrees that an “all assets” or similar
filing against it may be filed for the purposes hereof and to perfect the
security interest and transfers created hereby. If Seller fails to perform any
of its agreements or obligations under this Agreement or any other Transaction
Document, Administrative Agent or its designee may (but shall not be required
to) itself perform, or cause performance of, such agreement or obligation, and
the expenses of Administrative Agent or its designee incurred in connection
therewith shall be payable by Seller as provided in Section 13.6.


SECTION 8.4Responsibilities of Servicer. Anything herein to the contrary
notwithstanding:


(a)Contracts. Servicer shall, in accordance with the Credit and Collection
Policy, Applicable Law and the terms of this Agreement, perform all of its
obligations under the Records, so long as it is an Affiliate of Seller, to the
same extent as if the Asset Interest had not been sold hereunder and the
exercise by Administrative Agent or its designee of its rights hereunder shall
not relieve Servicer from such obligations.


(b)Limitation of Liability. None of Administrative Agent, any Purchaser or any
Purchaser Agent shall have any obligation or liability with respect to any Pool
Asset or Related Assets related thereto, nor shall any of them be obligated to
perform any of the obligations of Servicer or Seller thereunder.


SECTION 8.5Further Action Evidencing Purchases and Reinvestments. Seller agrees
that from time to time, at its expense, it shall (or cause Servicer to) promptly
execute and deliver all further instruments and documents, and take all further
actions, that Administrative Agent or its designee may reasonably request or
that are necessary in order to perfect, protect or more fully evidence the
transactions contemplated by the other Transaction Documents, the Purchases
hereunder and the resulting Asset Interest.




47

--------------------------------------------------------------------------------




SECTION 8.6Application of Collections. The Servicer shall be responsible for
promptly identifying, matching, applying and reconciling any payments received
in the Collection Accounts or Originator Specified Accounts with the Asset
associated with such payment.


SECTION 8.7Funds and Documents to be held in Trust. Whenever this Agreement or
any other Transaction Document requires the Seller or the Servicer to hold funds
or documents in trust for the Administrative Agent, it is understood and agreed
that CHS, Seller or Servicer is not required to establish trust accounts or
arrangements with independent trustees, custodians or third parties, but may
hold such funds for the Administrative Agent in Originator Collection Accounts
which may be commingled with other deposit account maintained by CHS, Seller or
Servicer, and may hold such documents for safekeeping for the Administrative
Agent in such manner as CHS, Seller of Servicer holds its own documents in
safekeeping; provided that, for the avoidance of doubt, (x) Seller, CHS and the
Servicer shall not be permitted to deposit any funds in a Seller Collection
Account or the Concentration Account other than Collections and proceeds thereof
and (y) neither the Seller Collection Accounts nor the Concentration Account may
be commingled with any other deposit accounts.


ARTICLE IX


SECURITY INTEREST


SECTION 9.1Grant of Security Interest. To secure all obligations of Seller
arising in connection with this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, all Indemnified Amounts, payments on account
of Collections received or deemed to be received and fees and expenses, in each
case pro rata according to the respective amounts thereof, Seller hereby assigns
and pledges to Administrative Agent, as collateral trustee, for the benefit of
the Affected Parties, and hereby grants to Administrative Agent, as collateral
trustee, for the benefit of the Affected Parties, a security interest in, and
general lien on all of the following: all of Seller’s right, title and interest
now or hereafter existing in, to and under all of Seller’s assets, whether now
owned or hereafter acquired, and wherever located (whether or not in the
possession or control of Seller), including all of its right, title and interest
in, to and under each of the following, in each case, whether now owned or
existing hereafter arising, acquired, or originated, or in which Seller now or
hereafter has any rights, and wherever located (whether or not in the possession
or control of Seller) and all proceeds of any of the foregoing (collectively,
the “Seller Assets”): (I) all Pool Assets; (II) the Related Assets; (III) the
Collections; (IV) all Accounts; (V) all Chattel Paper; (VI) all Contracts; (VII)
all Deposit Accounts; (VIII) all Documents; (IX) all Payment Intangibles; (X)
all General Intangibles; (XI) all Instruments; (XII) all Inventory; (XIII) all
Investment Property; (XIV) all letter of credit rights and supporting
obligations; (XV) the Sale Agreement and all rights and remedies of Seller
thereunder; (XVI) the Custodian Agreement and all rights and remedies of the
Administrative Agent thereunder; (XVII) all other assets in the Asset Interest;
(XVIII) all rights, interests, remedies and privileges of Seller relating to any
of the foregoing (including the right to sue for past, present or future
infringement of any or all of the foregoing); (XIX) each Lockbox; and (XX) to
the extent not otherwise included, all products and Proceeds (each capitalized
term in clauses IV through XX, as defined in the UCC) of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of each of the foregoing (including insurance proceeds), and all
distributions (whether in money, securities or other property) and collections
from or with respect to any of the foregoing.


Seller hereby authorizes the filing of financing statements, including those
filed under Section 8.3(d), describing the collateral covered thereby as “all of
debtor’s personal property and assets” or words to that


48

--------------------------------------------------------------------------------




effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Section 9.1. This Agreement shall constitute a
security agreement under Applicable Law.
SECTION 9.2    Further Assurances. The provisions of Section 8.5 shall apply to
the security interest granted, and to the assignment effected, under Section 9.1
as well as to the Purchases, Reinvestments and the Asset Interest hereunder.


SECTION 9.3Remedies; Waiver. After the occurrence and during the continuance of
an Event of Default, Administrative Agent, on behalf of the Affected Parties,
shall have, with respect to the Seller Assets granted pursuant to Section 9.1,
and in addition to all other rights and remedies available to any Affected Party
under this Agreement and the other Transaction Documents or other Applicable
Law, all the rights and remedies of a secured party under the UCC. To the
fullest extent it may lawfully so agree, Seller agrees that it will not at any
time insist upon, claim, plead, or take any benefit or advantage of any
appraisal, valuation, stay, extension, moratorium, redemption or similar law now
or hereafter in force in order to prevent, delay, or hinder the enforcement
hereof or the absolute sale of any part of the Seller Assets; Seller for itself
and all who claim through it, so far as it or they now or hereafter lawfully may
do so, hereby waives the benefit of all such laws and all right to have the
Seller Assets marshalled upon any foreclosure hereof, and agrees that any court
having jurisdiction to foreclose this Agreement may order the sale of the Seller
Assets in its entirety. Without limiting the generality of the foregoing, Seller
hereby waives and releases any and all right to require Administrative Agent to
collect any of such obligations from any specific item or items of the Seller
Assets or from any other party liable as guarantor or in any other manner in
respect of any of such obligations or from any collateral (including the Seller
Assets) for any of such obligations.


ARTICLE X


EVENTS OF DEFAULT


SECTION 10.1Events of Default. The following events shall be “Events of Default”
hereunder:


(a)(i) Seller or Servicer shall fail to be in compliance with any of its
covenants or obligations set forth in Section 3.1(a), 7.1(d), 7.1(f), 7.1(g),
7.1(o), 7.1(u), 7.1(w), 7.1(aa)(i), 7.2(e), 7.2(f), 7.2(q)(i), 7.4(a)(iii) or
7.4(b)(ix) of this Agreement or (ii) Seller, any Originator, CHS or Servicer
shall otherwise fail to be in compliance with any of its other covenants and
obligations under this Agreement or any other Transaction Document (other than
described in clause (i) hereof or clause (b) below), and such failure in this
clause (ii), solely to the extent capable of cure, shall continue unremedied for
a period of at least ten (10) Business Days after the earlier of a Responsible
Officer having actual knowledge of such failure or notice thereof given to
Seller or the Servicer by the Administrative Agent or any other Affected Party;


(b)Seller, Servicer, Performance Guarantor or any Originator shall fail to make
any payment or deposit or transfer of monies to be made by it hereunder or under
any other Transaction Document as and when due and such failure is not remedied
within one (1) Business Day;


(c)CHS shall fail to perform its duties and obligations as Servicer hereunder or
under any other Transaction Document and such failure is not remedied within one
(1) Business Day;


(d)CHS shall resign as Servicer other than in accordance with this Agreement;




49

--------------------------------------------------------------------------------




(e)(i) an Insolvency Event shall have occurred with respect to Seller, any
Originator, Performance Guarantor or (ii) Servicer, any Originator or Seller
shall not be Solvent;


(f)any representation or warranty made or deemed to be made by Seller, Servicer,
Performance Guarantor or any Originator in this Agreement, any Information
Package or any other Transaction Document shall fail to be true and correct in
any material respect, as of the date made or, in the case of any representation
or warranty which speaks as to a particular date or period, as of that
particular date or period;


(g)Administrative Agent shall fail to have a valid first priority perfected
security interest in the Concentration Account and the Collection Accounts (and
all amounts and instruments from time to time on deposit therein);


(h)Seller shall be required to register as an “investment company” within the
meaning of the Investment Company Act;


(i)a Servicer Termination Event shall have occurred;


(j)a Change of Control shall have occurred;


(k)Seller shall fail to pay in full all of its obligations to Administrative
Agent, the Purchaser Agents and Purchasers hereunder and under the other
Transaction Documents on or prior to the Legal Final Settlement Date.


(l)there shall have occurred any event which materially adversely impairs the
collectability, value, validity or enforceability of, or increases the days to
pay or Dilution with respect to, the Pool Assets generally or any material
portion thereof;


(m)this Agreement or any security interest granted pursuant to this Agreement or
any other Transaction Document shall for any reason cease to create, or for any
reason cease to be, a valid and enforceable first priority perfected security
interest in favor of the Administrative Agent with respect to the Pool Assets
and Related Assets and, in either case, free and clear of any Adverse Claim;


(n)any Transaction Document shall, in whole or in part, except pursuant to the
terms thereof, terminate, cease to be effective or cease to be a legally valid,
binding and enforceable obligation of any party thereto (other than any Affected
Party) or any such party shall, directly or indirectly, contest in any manner
the effectiveness, validity, binding nature or enforceability of such
Transaction Document;


(o)in the reasonable opinion of the Required Purchasers, there shall have
occurred any Material Adverse Change with respect to Servicer, Seller, any
Originator or Performance Guarantor;


(p)For the Receivables Pool, (i) the average of the Default Ratio (Receivables)
for the three preceding Settlement Periods shall at any time exceed 1.0%, (ii)
the average of the Dilution Ratios for the three preceding Settlement Periods
shall at any time exceed 5.0% or (iii) the average of the Days Sales Outstanding
for the three preceding Settlement Periods shall at any time exceed 25.0 days;




50

--------------------------------------------------------------------------------




(q)For the Loan Pool, the average of the Default Ratio (Loans) for the three
preceding Settlement Periods shall at any time exceed (i) with respect to the
August 2018 and September 2018 Reporting Dates, 4.25%, (ii) with respect to the
October 2018, November 2018 and December 2018 Reporting Dates, 4.50%, (iii) with
respect to the January 2018 Reporting Date, 3.75%, (iv) with respect to the
February 2019 Reporting Date, 3.25%, and (v) with respect to any other Reporting
Date, 3.0%; or the Monthly Loss Ratio (Loans) for the three preceding Settlement
Periods shall at any time exceed 1.0%; or the Portfolio Weighted Average Loan
Rating Factor for the three preceding Settlement Periods shall at any time be
less than 3.25%;


(r)on any day, (i) the Total Investment exceeds the Purchasers’ Total
Commitment, or (ii) the Total Investment exceeds the sum of the Receivables
Investment Base and the Loan Investment Base, in each case, unless cured within
two (2) Business Days;


(s)any Originator, Performance Guarantor or Servicer, or any of their respective
Subsidiaries (i) fails to make payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) in respect of any
indebtedness for borrowed money (other than indebtedness arising under any
Transaction Document or Subordinated Note Financing Document) aggregating in
excess of $100,000,000 which was incurred, assumed or guaranteed by such Person,
or (ii) fails to perform or observe any other condition or covenant, or any
other event shall occur or condition shall exist, under any indenture, agreement
or other instrument under which any indebtedness for borrowed money (other than
indebtedness arising under any Transaction Document or Subordinated Note
Financing Document) aggregating in excess of $100,000,000 was incurred, assumed
or guaranteed by such Person, if the effect of such failure, event or condition
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, such indebtedness to be declared to
be due and payable prior to its stated maturity, or such guaranty to become
payable, without regard to whether such holder or holders, beneficiary or
beneficiaries or such other Person shall have exercised or waived their right to
do so;


(t)one or more judgments, orders, decrees or arbitration award is entered
against any Originator, Performance Guarantor or Servicer, involving in the
aggregate a liability (to the extent not covered by insurance from a Solvent
insurer and as to which the insurer does not dispute coverage), as to any single
or related series of transactions, incidents or conditions, of $25,000,000 or
more, and the same shall remain undischarged, unvacated and unstayed pending
appeal for a period of sixty (60) consecutive days after the entry thereof (or
such longer period as may be permitted by Applicable Law or court order to
obtain relief from payment of or to pay such judgments, orders, decrees or
awards);


(u)one or more judgments, orders, decrees or arbitration awards is entered
against Seller involving in the aggregate a liability of $15,775 or more, other
than any judgment against Seller with respect to any taxes that are owing by
Seller to any Governmental Authority that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, that remain undischarged, unvacated and unstayed pending
appeal for a period of sixty (60) consecutive days after the entry thereof (or
such longer period as may be permitted by Applicable Law or court order to
obtain relief from payment thereof);


(v)(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which would materially adversely affect the financial condition or results
of operations of Seller, Servicer, any Originator, Performance Guarantor and
their Subsidiaries, taken as a whole, or (ii) Seller, Servicer,


51

--------------------------------------------------------------------------------




any Originator, Performance Guarantor or any ERISA Affiliate shall fail to pay
when due under Section 412 of the Code any contribution to a Pension Plan in
excess of $25,000,000 and such failure shall continue for 30 days;


(w)the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of Seller, Servicer or
Originators and such lien shall not have been released within five (5) Business
Days, or the PBGC shall file notice of a lien pursuant to Section 4068 of ERISA
with regard to any of the assets of Seller, Servicer or Originators and such
lien shall not have been released within five Business Days; or


(x)any payment default shall occur under any Subordinated Note Financing
Document (after giving effect to any applicable grace period).


SECTION 10.2Remedies.


(a)Optional Liquidation. Upon, or any time after, the occurrence of an Event of
Default (other than an Event of Default described in Section 10.1(e)),
Administrative Agent shall, at the request, or may with the consent, of the
Required Purchasers, by notice to Seller and Servicer declare the Purchase
Termination Date to have occurred and the Liquidation Period to have commenced
and shall have all of the remedies set forth in Section 9.3 or otherwise herein
or in equity or at law.


(b)Automatic Liquidation. Upon the occurrence of an Event of Default described
in Section 10.1(e), the Purchase Termination Date shall occur and the
Liquidation Period shall commence automatically.


(c)Remedies. Upon, or at any time after, the declaration or automatic occurrence
of the Purchase Termination Date pursuant to this Section 10.2, no Purchases or
Reinvestments thereafter will be made. Upon the declaration or automatic
occurrence of the Purchase Termination Date pursuant to this Section 10.2,
Administrative Agent, on behalf of the Affected Parties, shall have, in addition
to all other rights and remedies under this Agreement, any other Transaction
Document or otherwise, (i) all other rights and remedies provided under the UCC
of each applicable jurisdiction and other Applicable Laws (including all the
rights and remedies of a secured party under the UCC (including the right to
sell any or all of the Seller Assets subject hereto)) and (ii) all rights and
remedies with respect to the Seller Assets granted pursuant to Section 9.1, all
of which rights shall be cumulative.


(d)Specific Remedies. (i) Without limiting Section 10.2(c) or any other
provision herein or in any other Transaction Document, the parties hereto agree
that the terms of this Section 10.2(d) are agreed upon in accordance with
Section 9-603 of the New York UCC, that they do not believe the terms of this
Section 10.2(d) to be “manifestly unreasonable” for purposes of Section 9-603 of
the New York UCC, and that compliance therewith shall constitute a “commercially
reasonable” disposition under Section 9-610 of the New York UCC, and further
agree as follows:


(ii)After the occurrence of the Purchase Termination Date pursuant to Section
10.2(a) or Section 10.2(b), Administrative Agent, on behalf of the Affected
Parties, shall have all rights, remedies and recourse granted in any Transaction
Document and any other instrument executed to provide security for or in
connection with the payment and performance of the Obligations or existing at
common law or equity (including specifically those granted by the New York UCC
and the UCC of any other state which governs the creation or perfection (and the
effect thereof) of any security interest in the Seller Assets), and such rights
and


52

--------------------------------------------------------------------------------




remedies: (A) shall be cumulative and concurrent; (B) may be pursued separately,
successively or concurrently against Seller, any Originator and Performance
Guarantor and any other party obligated under the Transaction Documents, or any
of such Seller Assets, or any other security for the Obligations, or any of
them, at the sole discretion of Administrative Agent, on behalf of the Affected
Parties; (C) may be exercised as often as occasion therefor shall arise, it
being agreed by Seller, Servicer, each Originator, Performance Guarantor and any
other party obligated under the Transaction Documents, or any of such Seller
Assets, or any other security for the Obligations, or any of them, that the
exercise or failure to exercise any of same shall in no event be construed as a
waiver or release thereof or of any other right, remedy or recourse; and (D) are
intended to be and shall be, non exclusive. For the avoidance of doubt, with
respect to any disposition of the Seller Assets or any part thereof (including
any purchase by Administrative Agent, any Affected Party, or any Affiliate of
any of them) in accordance with the terms of this Section 10.2 for consideration
which is insufficient, after payment of all related costs and expenses of every
kind, to satisfy the Obligations, (1) such disposition shall not act as, and
shall not be deemed to be, a waiver of any rights by Administrative Agent or the
Affected Parties and Administrative Agent on behalf of the Affected Parties
shall have a claim for such deficiency and (2) Administrative Agent shall not be
liable or responsible for any such deficiency.


(iii)Upon the declaration or automatic occurrence of the Purchase Termination
Date pursuant to Section 10.2(a) or Section 10.2(b), Administrative Agent, on
behalf of the Affected Parties, shall (at the direction of the Required
Purchasers) have the right, in accordance with this Section 10.2(d), to dispose
of the Seller Assets or any part thereof upon giving at least ten (10) Business
Days’ prior notice to Seller and Servicer of the time and place of disposition,
for cash or upon credit or for future delivery, with Seller and Servicer hereby
waiving all rights, if any, to require Administrative Agent or any other Person
to marshal the Seller Assets and at the option and in the complete discretion of
Administrative Agent, Administrative Agent may:


(I)    dispose of the Seller Assets or any part thereof at a public disposition;
(II)    dispose of the Seller Assets or any part thereof at a private
disposition, in which event such notice shall also contain a summary of the
material terms of the proposed disposition, and Seller shall have until the time
of such proposed disposition during which to redeem the Seller Assets or to
procure a Person willing, ready and able to acquire the Seller Assets on terms
at least as favorable to Seller and the Affected Parties, and if such an
acquirer is so procured, then Administrative Agent shall dispose of the Seller
Assets to the acquirer so procured;
(III)    dispose of the Seller Assets or any part thereof in bulk or parcels;
(IV)    dispose of the Seller Assets or any part thereof to any Affected Party
or any Affiliate thereof at a public disposition;
(V)    bid for and acquire, unless prohibited by Applicable Law, free from any
redemption right, the Seller Assets or any part thereof, and, if the Affected
Parties are then the holders of any Obligations or any participation or other
interest therein, in lieu of paying cash therefor, Administrative Agent on
behalf of the Affected Parties may make settlement for the selling price by
crediting the net selling price, if any, after deducting all costs and expenses
of every kind, upon the outstanding principal amount of the Obligations, in such


53

--------------------------------------------------------------------------------




order and manner as Administrative Agent on behalf of the Affected Parties, in
its discretion, may deem advisable and as permissible and required under the
Transaction Documents. Administrative Agent for the benefit of Affected Parties,
upon so acquiring the Seller Assets or any part thereof shall be entitled to
hold or otherwise deal with or dispose of the same in any manner not prohibited
by Applicable Law; or
(VI)    enforce any other remedy available to Administrative Agent on behalf of
the Affected Parties at law or in equity.
From time to time Administrative Agent may, but shall not be obligated to,
postpone the time and change the place of any proposed disposition of any of the
Seller Assets for which notice has been given as provided above and may retain
the Seller Assets until such time as the proposed disposition occurs if, in the
sole discretion of Administrative Agent, such postponement or change is
necessary or appropriate in order that the provisions of this Agreement
applicable to such disposition may be fulfilled or in order to obtain more
favorable conditions under which such disposition may take place. Seller and CHS
each acknowledges and agrees that private dispositions may be made at prices and
upon other terms less favorable than might have been attained if the Seller
Assets were disposed of at public disposition. For the avoidance of doubt, to
the extent permitted by Applicable Law, Administrative Agent shall not be
obligated to make any disposition of the Seller Assets or any part thereof
notwithstanding any prior notice of a proposed disposition. No demand,
advertisement or notice, all of which are hereby expressly waived by Seller and
CHS to the extent permitted by Applicable Law, shall be required in connection
with any disposition of the Seller Assets or any part thereof, except for the
notice described in this clause (iii).
In case of any disposition by Administrative Agent of any of the Seller Assets
on credit, which may be elected at the option and in the complete discretion of
Administrative Agent, on behalf of the Affected Parties, the Seller Assets so
disposed may be retained by Administrative Agent for the benefit of the Affected
Parties until the disposition price is paid by the purchaser, but neither
Administrative Agent nor the Affected Parties shall incur any liability in case
of failure of the purchaser to take up and pay for the Seller Assets so
disposed. In case of any such failure, such Seller Assets so disposed may be
again disposed.
After deducting all costs or expenses of every kind (including the attorneys’
fees and legal expenses incurred by Administrative Agent or the Affected
Parties, or both), Administrative Agent shall apply the residue of the proceeds
of any disposition or dispositions, if any, to pay the principal of and interest
upon the Obligations in such order and manner as Administrative Agent in its
discretion may deem advisable and as permissible and required under the
Transaction Documents. The excess, if any, shall be paid to Seller in accordance
with the Transaction Documents. Neither Administrative Agent nor the Affected
Parties shall incur any liability as a result of the dispositions of the Seller
Assets at any private or public disposition that complies with the provisions of
this Section 10.2(d).
Notwithstanding a foreclosure upon any of the Seller Assets or exercise of any
other remedy by Administrative Agent on behalf of the Affected Parties in
connection with the Purchase Termination Date pursuant to Section 10.2, neither
Seller nor CHS shall be subrogated thereby to any rights of Administrative Agent
for the benefit of the Affected Parties against the Seller Assets or any other
security for the Obligations, nor shall Seller or CHS be deemed to be the owner
of any interest in any Obligations, or exercise any rights or remedies with
respect to itself or any other party until the Obligations have been paid to
Administrative


54

--------------------------------------------------------------------------------




Agent for the benefit of the Affected Parties and are fully and indefeasibly
performed and discharged.
Administrative Agent shall have no duty to prepare or process the Seller Assets
for disposition.
ARTICLE XI


PURCHASER AGENTS; ADMINISTRATIVE AGENT;
CERTAIN RELATED MATTERS


SECTION 11.1Authorization and Action of Program Administrator. Pursuant to its
related Program Administration Agreement, each of Nieuw Amsterdam and Victory
has appointed and authorized its related Program Administrator (or its
respective designees) to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to its related Program
Administrator by the terms hereof, together with such powers as are reasonably
incidental thereto.


SECTION 11.2Limited Liability of Purchasers, Purchaser Agents and Administrative
Agent. The obligations of Administrative Agent, each Program Administrator, each
Purchaser, each Purchaser Agent, each Enhancement Provider, each Liquidity
Provider and each agent for any Purchaser under the Transaction Documents are
solely the corporate obligations of such Person. Except with respect to any
claim arising out of the willful misconduct or gross negligence of such Person
(including with respect to the servicing, administering or collecting Pool
Assets by such Person as successor Servicer pursuant to Section 8.1), no claim
may be made by CHS, Seller, Servicer, Performance Guarantor or any Originator
against any Program Administrator, Administrative Agent, any Purchaser, any
Purchaser Agent, any Enhancement Provider, any Liquidity Provider or any agent
for any Purchaser or their respective Affiliates, directors, members, managers,
officers, employees, attorneys or agents, including Global Securitization
Services, LLC, any Program Administrator, MUFG and Rabobank, for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other Transaction Document,
or any act, omission or event occurring in connection therewith; and each of
Seller and CHS hereby waives, releases, and agrees not to sue upon any claim for
any such damages not expressly permitted by this Section 11.2, whether or not
accrued and whether or not known or suspected to exist in its favor. The parties
agree that (a) MUFG shall have no obligation, in its capacity as a Program
Administrator for Victory or otherwise to take any actions under this Agreement
or any other Transaction Document if MUFG is relieved of its obligations as a
Program Administrator and (b) Rabobank shall have no obligation, in its capacity
as a Program Administrator for Nieuw Amsterdam or otherwise to take any actions
under this Agreement or any other Transaction Document if Rabobank is relieved
of its obligations as a Program Administrator. Notwithstanding any provision of
this Agreement or any other Transaction Document to the contrary (i) in no event
shall Administrative Agent or any Purchaser Agent ever be required to take any
action which exposes it to personal liability or which is contrary to the
provision of any Transaction Document or Applicable Law and (ii) neither
Administrative Agent nor any Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any party hereto or any other Person, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of Administrative Agent or any Purchaser Agent shall be read into this
Agreement or the other Transaction Documents or otherwise exist against
Administrative Agent or any Purchaser Agent. In performing its functions and
duties hereunder, Administrative Agent shall act solely as the agent of the
Purchasers, the Purchaser Agents and the other Affected Parties, as applicable,
and does not assume nor shall be deemed to have assumed any obligation or


55

--------------------------------------------------------------------------------




relationship of trust or agency with or for Seller, any Originator, Performance
Guarantor, CHS or any other Person.


SECTION 11.3Authorization and Action of each Purchaser Agent. By its execution
hereof, in the case of each Conduit Purchaser and Committed Purchaser, and by
accepting the benefits hereof, each Enhancement Provider and Liquidity Provider,
each such party hereby designates and appoints its related Purchaser Agent to
take such action as agent on its behalf and to exercise such powers as are
delegated to such Purchaser Agent by the terms hereof, together with such powers
as are reasonably incidental thereto. Each Purchaser Agent reserves the right,
in its sole discretion, to take any actions and exercise any rights or remedies,
in each case, authorized or provided for under this Agreement or any other
Transaction Document and any related agreements and documents.


SECTION 11.4Authorization and Action of Administrative Agent. By its execution
hereof, in the case of each Conduit Purchaser, Committed Purchaser and Purchaser
Agent, each such party hereby designates and appoints MUFG as the Administrative
Agent to take such action as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto. The Administrative Agent
reserves the right, in its sole discretion, to take any actions and exercise any
rights or remedies, in each case, authorized or provided for under this
Agreement or any other Transaction Document and any related agreements and
documents.


SECTION 11.5Delegation of Duties of each Purchaser Agent. Each Purchaser Agent
may execute any of its duties through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Purchaser Agent shall be responsible to any Purchaser in its Purchaser Group
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.


SECTION 11.6Delegation of Duties of Administrative Agent. Administrative Agent
may execute any of its duties through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible to any Purchaser, any Purchaser
Agent or any other Person for the negligence or misconduct of any agents or
attorneys in fact selected by it with reasonable care.


SECTION 11.7Successor Agent. The Administrative Agent may, upon at least 30
days’ notice to the Seller and each Purchaser Agent, resign as Administrative
Agent. Such resignation shall not become effective until a successor agent (i)
is appointed by the Required Purchasers and, so long as no Event of Default has
occurred and is continuing, the Seller and (ii) has accepted such appointment.
Upon such acceptance of its appointment as Administrative Agent hereunder by a
successor agent, such successor agent shall succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents.


SECTION 11.8Indemnification. Each Committed Purchaser shall indemnify and hold
harmless the Administrative Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Seller or the
Servicer and without limiting the obligation of the Seller or the Servicer to do
so), ratably in accordance with its Commitment from and against any and all
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses and disbursements of any kind whatsoever (including in
connection with any investigative or threatened proceeding, whether or not the
Administrative Agent or such Person is designated a party thereto) that may at
any time be imposed on, incurred by or asserted against the Administrative Agent
for such Person as a result of, or related to, any of the transactions
contemplated by the Transaction Documents or the execution, delivery or
performance of


56

--------------------------------------------------------------------------------




the Transaction Documents or any other document furnished in connection
therewith (but excluding any such liabilities, obligations, losses, damages,
penalties, judgments, settlements, costs, expenses or disbursements to the
extent resulting solely from the gross negligence or willful misconduct of the
Administrative Agent or such Person as finally determined by a court of
competent jurisdiction).


SECTION 11.9Reliance, etc. Without limiting the generality of Section 11.2, each
of any Program Administrator, Administrative Agent, any Purchaser Agent, any
Enhancement Provider and any Liquidity Provider (a) may consult with legal
counsel (including counsel for Seller), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Purchaser or any other holder of any interest in Pool Assets and shall not be
responsible to any Purchaser or any such other holder for any statements,
warranties or representations made by other Persons in or in connection with any
Transaction Document; (c) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
any Transaction Document on the part of Seller or to inspect the property
(including the books and records) of Seller; (d) shall not be responsible to any
Purchaser or any other holder of any interest in the Asset Interest for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Transaction Document; and (e) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile or telex) believed by it to be genuine and
signed or sent by the proper party or parties.


SECTION 11.10Purchasers and Affiliates. Any Purchaser, any Purchaser Agent, any
Program Administrator, Administrative Agent and any of their respective
Affiliates may generally engage in any kind of business with Seller, each
Originator, Servicer, CHS, Performance Guarantor or any Account Debtor or
Obligor, any of their respective Affiliates and any Person who may do business
with or own securities of Seller, each Originator, Servicer, CHS, Performance
Guarantor or any Account Debtor or Obligor or any of their respective
Affiliates, all as if it was not a Purchaser, a Purchaser Agent, a Program
Administrator or Administrative Agent hereunder, and without any duty to account
therefor to any Purchaser or any other holder of an interest in Pool Assets.


SECTION 11.11Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of such Purchaser Group’s Purchaser
Group Investment or otherwise), without representation or warranty except for
the representation and warranty that such interest is being sold by each such
other Purchaser free and clear of any lien created or granted by such other
Purchaser, in the amount necessary to create proportional participation by the
Purchaser in such recovery. If all or any portion of such amount is thereafter
recovered from the recipient, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.


SECTION 11.12Non-Reliance on Administrative Agent, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Purchaser Agents nor any of their respective officers,
directors, members, partners, certificateholders, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent, or any Purchaser Agent hereafter
taken, including any review of the affairs of the Seller, Servicer, Performance
Guarantor or each Originator, shall be deemed to constitute any representation
or warranty by the Administrative Agent or such Purchaser Agent, as applicable.
Each Purchaser represents


57

--------------------------------------------------------------------------------




and warrants to the Administrative Agent and the Purchaser Agents that,
independently and without reliance upon the Administrative Agent, Purchaser
Agents or any other Purchaser and based on such documents and information as it
has deemed appropriate, it has made and will continue to make its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Seller, Servicer,
Performance Guarantor or each Originator, and the Assets and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document. Except for items specifically required to be delivered hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Purchaser Agent with any information concerning the Seller, Servicer,
Performance Guarantor or each Originator or any of their Affiliates that comes
into the possession of the Administrative Agent or any of its officers,
directors, members, partners, certificateholders, employees, agents,
attorneys-in-fact or Affiliates.


ARTICLE XII


INDEMNIFICATION


SECTION 12.1Indemnities by Seller.


(a)General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under Applicable Law, but subject to Sections 12.1(b) and
13.5, Seller agrees to indemnify and hold harmless Administrative Agent, each
Program Administrator, each Purchaser, each Purchaser Agent, each Enhancement
Provider, each Liquidity Provider, each other Affected Party, any sub-agent of
Administrative Agent, any Purchaser Agent, any assignee or successor of any of
the foregoing and each of their respective Affiliates, and all directors,
members, managers, directors, shareholders, officers, employees and attorneys or
agents of any of the foregoing (each an “Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses (including all filing fees), including reasonable
attorneys’, consultants’ and accountants’ fees and disbursements but excluding
all Excluded Taxes other than any amounts reimbursable pursuant to Section 4.3
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of, relating to or in
connection with the Transaction Documents, any of the transactions contemplated
thereby, or the ownership, maintenance or funding, directly or indirectly, of
the Asset Interest (or any part thereof) or in respect of or related to any
Seller Assets, including Pool Assets or any Related Assets or otherwise arising
out of or relating to or resulting from the actions or inactions of Seller, any
Originator, Servicer, CHS, Performance Guarantor or any other party to a
Transaction Document; provided, however, notwithstanding anything to the
contrary in this Article XII, in all events there shall be excluded from the
foregoing indemnification any damages, claims, losses, costs, expenses,
liabilities or other Indemnified Amounts to the extent resulting from (x) the
gross negligence or willful misconduct of an Indemnified Party as determined in
a final non-appealable judgment by a court of competent jurisdiction or (y) the
failure of an Account Debtor or Obligor to pay any sum due under its Pool Assets
by reason of the financial or credit condition of such Account Debtor or Obligor
(including the occurrence of an Insolvency Event with respect to the applicable
Account Debtor or Obligor). Without limiting the foregoing, Seller shall
indemnify, subject to the express limitations set forth in this Section 12.1,
and hold harmless each Indemnified Party for any and all Indemnified Amounts
arising out of, relating to or resulting from:


(i)Any Pool Asset treated as or represented by Seller or Servicer to be an
Eligible Receivable or Eligible Loan, as applicable, which is not at the
applicable time an Eligible Receivable or Eligible Loan, as applicable;


58

--------------------------------------------------------------------------------






(ii)the transfer by Seller or any Originator of any interest in any Pool Asset
other than the transfer of any Pool Asset and Related Assets to Administrative
Agent and any Purchaser pursuant to this Agreement, to Administrative Agent and
to Seller pursuant to the Sale Agreement and the grant of a security interest to
Administrative Agent pursuant to this Agreement and to Seller pursuant to the
Sale Agreement;


(iii)any representation or warranty made by Seller, CHS or any other party to a
Transaction Document (other than such Indemnified Party) (or any of their
respective officers or Affiliates) under or in connection with any Transaction
Document, any Information Package or any other information or report delivered
by or on behalf of Seller pursuant hereto, which shall have been untrue, false
or incorrect when made or deemed made;


(iv)the failure of Seller, CHS or any other party to a Transaction Document
(other than such Indemnified Party) to comply with the terms of any Transaction
Document or any Applicable Law (including with respect to any Pool Asset or
Related Assets), or the nonconformity of any Pool Asset or Related Assets with
any such Applicable Law;


(v)the lack of an enforceable ownership interest, or a first priority perfected
security interest, in the Pool Assets (and all Related Assets) against all
Persons (including any bankruptcy trustee or similar Person);


(vi)the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other Applicable Laws with respect to any Pool Asset
whether at the time of any Purchase or Reinvestment or at any time thereafter;


(vii)any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Account Debtor or Obligor, as applicable, to the payment of any Pool
Asset in, or purporting to be in, the Asset Pool (including a defense based on
such (x) Pool Receivable’s or the related Receivable Documentation’s or (y) Pool
Loan’s or the related Loan Documents’ not being a legal, valid and binding
obligation of such Account Debtor or Obligor, as applicable, enforceable against
it in accordance with its terms) or any other claim resulting from the sale of
the merchandise or services related to such Pool Asset or the furnishing or
failure to furnish such merchandise or services;


(viii)any suit or claim related to the Pool Assets or any Transaction Document
(including any products liability or environmental liability claim arising out
of or in connection with merchandise or services that are the subject of any
Pool Asset to the extent not covered pursuant to Section 13.5), other than any
such suit or claim that arises as a result of the failure of any Account Debtor
or Obligor, as applicable, to pay any sum due under its Pool Asset by reason of
the financial or credit condition of such Account Debtor or Obligor (including
the occurrence of an Insolvency Event with respect to the applicable Account
Debtor or Obligor);


(ix)the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Assets (including claims for patent,


59

--------------------------------------------------------------------------------




trademark, or copyright infringement and claims for injury to persons or
property, liability principles, or otherwise, and claims of breach of warranty,
whether express or implied);


(x)the failure by Seller, CHS or any other party to a Transaction Document
(other than such Indemnified Party) to notify any Account Debtor or Obligor of
the assignment pursuant to the terms hereof of any Pool Asset to Administrative
Agent for the benefit of Purchasers or the failure to require that payments
(including any under the related insurance policies) be made directly to
Administrative Agent for the benefit of Purchasers;


(xi)failure by Seller, CHS or any other party to a Transaction Document (other
than such Indemnified Party) to comply with the “bulk sales” or analogous laws
of any jurisdiction;


(xii)any Taxes (other than Excluded Taxes) imposed upon any Indemnified Party or
upon or with respect to the Pool Assets, all interest and penalties thereon or
with respect thereto, and all costs and expenses related thereto or arising
therefrom, including the fees and expenses of counsel in defending against the
same;


(xiii)any loss arising, directly or indirectly, as a result of the imposition of
sales or similar transfer type taxes or the failure by Seller, any Originator,
Performance Guarantor or Servicer to timely collect and remit to the appropriate
authority any such taxes;


(xiv)any commingling of any Collections by Seller, any Originator, Performance
Guarantor or Servicer relating to the Pool Assets with any of their funds or the
funds of any other Person;


(xv)any failure by Seller, CHS, any Originator, Performance Guarantor or any
other party to a Transaction Document (other than such Indemnified Party) to
perform its duties or obligations in accordance with the provisions of the
Transaction Documents;


(xvi)the failure or delay to provide any Account Debtor or Obligor with an
invoice or other evidence of indebtedness;


(xvii)any inability of any Originator or Seller to assign any Pool Asset or
Related Asset as contemplated under the Transaction Documents; or the violation
or breach by any Originator, Seller, Servicer, Performance Guarantor or any of
their respective Affiliates of any confidentiality provision, or of any similar
covenant of non-disclosure, or any other Indemnified Amount with respect to or
resulting from any such violation or breach; or


(xviii)any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, and all reasonable costs and expenses (including reasonable
documented legal fees and disbursements) incurred in connection with defense
thereof by, any Indemnified Party in connection with the Transaction Documents
as a result of any action of Seller, CHS, any Originator, Performance Guarantor
or any of their respective Affiliates.


(b)Contest of Tax Claim; After-Tax Basis. Subject to the provisions of Section
3.3, if any Indemnified Party shall have notice of any attempt to impose or
collect any Indemnified Tax or governmental fee or charge for which
indemnification will be sought from Seller under Sections


60

--------------------------------------------------------------------------------




12.1(a)(xii) or (xiii), such Indemnified Party shall give prompt and timely
notice of such attempt to Seller and Seller shall, provided that Seller shall
first deposit with the applicable Purchaser Agent amounts which are sufficient
to pay both the aforesaid tax, fee or charge and the costs and expenses of the
Indemnified Parties, have the right, at its sole expense, to control any
proceedings resisting or objecting to the imposition or collection of any such
Tax, governmental fee or charge and no such contest shall be settled or
otherwise compromised without such Indemnified Party’s prior written consent.
Indemnification in respect of such tax, governmental fee or charge shall be in
an amount necessary to make the Indemnified Party whole after taking into
account any tax consequences to the Indemnified Party of the payment of any of
the aforesaid Taxes and the receipt of the indemnity provided hereunder or of
any refund of any such Tax previously indemnified hereunder, including the
effect of such Tax or refund on the amount of Tax measured by net income or
profits which is or was payable by the Indemnified Party.


(c)Contribution. If for any reason the indemnification provided above in this
Section 12.1 is unavailable to an Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then Seller shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Seller on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.


SECTION 12.2Indemnity by Servicer. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, Servicer agrees to
indemnify and hold harmless each Indemnified Party from any and all Indemnified
Amounts incurred by any of them and arising out of, relating to or resulting
from: (i) any failure by Servicer to perform its duties or obligations as
Servicer hereunder or under any other Transaction Document in accordance with
this Agreement and the other Transaction Documents or to comply with any
Applicable Law, (ii) any breach of any of Servicer’s representations, warranties
or covenants under any Transaction Document, (iii) any claim brought by any
Person other than an Indemnified Party arising from Servicer’s servicing or
collection activities with respect to the Pool Assets, (iv) any commingling of
any funds by it (in any capacity) relating to the Asset Interest with any of its
funds or the funds of any other Person, or (v) any civil penalty or fine
assessed by OFAC or any other Governmental Authority administering any
Anti-Terrorism Law, Anti-Corruption Law or Sanctions, and all reasonable costs
and expenses (including reasonable documented legal fees and disbursements)
incurred in connection with defense thereof by, any Indemnified Party in
connection with the Transaction Documents as a result of any action of Servicer
or any of its respective Affiliates; provided, however, that in all events there
shall be excluded from the foregoing indemnification any damages, claims,
losses, costs, expenses or liabilities to the extent resulting from (x) the
gross negligence or willful misconduct of an Indemnified Party as determined in
a final non-appealable judgment by a court of competent jurisdiction or (y) the
failure of an Account Debtor or Obligor to pay any sum due under its Pool Asset
by reason of the financial or credit condition of such Account Debtor or Obligor
(including the occurrence of an Insolvency Event with respect to the applicable
Account Debtor or Obligor).


ARTICLE XIII


MISCELLANEOUS


SECTION 13.1Amendments, Etc. No amendment, modification or waiver of any
provision of this Agreement nor consent to any departure by Seller or Servicer
therefrom shall in any event be effective unless the same shall be in writing
and signed by Seller, Administrative Agent, Servicer and the Required
Purchasers, and then such waiver or consent shall be effective only in the
specific instance and for the specific


61

--------------------------------------------------------------------------------




purpose for which given; provided, however, that no such amendment, waiver or
modification shall (i) decrease the outstanding amount of, or extend the
repayment of or any scheduled payment date for the payment of, any Yield in
respect of the Total Investment or any fees owed to any Purchaser, any Purchaser
Agent or Administrative Agent without the prior written consent of such Person;
(ii) forgive or waive or otherwise excuse any repayment of the Total Investment
without the prior written consent of each Purchaser and the related Purchaser
Agent affected thereby; (iii) increase the Commitment of any Purchaser without
its prior written consent; (iv) amend or modify the ratable share of any
Committed Purchaser’s Commitment or its percentage of the Purchasers’ Total
Commitment without such Committed Purchaser’s prior written consent; (v) amend
or modify the provisions of this Section 13.1, Section 10.1 or the definition of
“Account Debtor Concentration Overage Amount”, “Adjusted Loan Yield and
Servicing Fee Reserve Percentage (Receivables)”, “Concentration Overage Amount
(Loans)”, “Delinquent Loan”, “Delinquent Receivable”, “Defaulted Loan”,
“Defaulted Receivable”, “Eligible Loan”, “Eligible Receivable”, “Event of
Default”, “Legal Final Settlement Date”, “Loan Investment Base”, “Loan Pool
Excess Spread Percentage”, “Loan Yield and Servicing Fee Reserve Percentage”,
“Net Loan Pool Balance”, “Net Pool Balance”, “Net Receivables Pool Balance”,
“Purchase Termination Date”, “Receivables Investment Base”, “Related Asset”,
“Related Security”, “Required Purchasers”, “Required Loan Reserves”, “Required
Receivable Reserves”, “Required Reserves”, “Servicer Termination Event”,
“Specified Regulation”, “Total Investment”, ”Unmatured Event of Default”,
“Unmatured Servicer Termination Event” or “Yield Period” or any of the
definitions used in any such preceding definition, in each case without the
prior written consent of each Committed Purchaser and each Purchaser Agent or
(vi) release all or any material part of the Asset Interest from the security
interest granted by the Seller to the Administrative Agent hereunder without the
prior written consent of each Committed Purchaser and each Purchaser Agent;
provided, further, that the consent of Seller and Servicer shall not be required
for the effectiveness of any amendment which modifies on a prospective basis,
the representations, warranties, covenants or responsibilities of Servicer at
any time when Servicer is not CHS or an Affiliate of CHS or a successor Servicer
is designated by Administrative Agent through a Successor Notice; provided,
further, that (x) any amendment, waiver or modification to Section 3.1(d) that
adversely affects the rights, duties or obligations of the Custodian or any
other amendment, waiver or modification that adversely affects the fees,
expenses or indemnities due to the Custodian or (y) any other amendment,
modification or waiver that adversely affects the rights, duties or obligations
of the Custodian in any material respect, in each case, shall require the prior
written consent of the Custodian. Notwithstanding anything in any Transaction
Document to the contrary, none of Seller or Servicer shall amend, waive or
otherwise modify any other Transaction Document, or consent to any such
amendment or modification, without the prior written consent of Administrative
Agent and the Required Purchasers.


SECTION 13.2Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be personally delivered or sent by
express mail or nationally recognized overnight courier or by certified mail,
first class postage prepaid, or by facsimile or email, to the intended party at
the address, facsimile number or email address of such party set forth in
Schedule 13.2 or at such other address, facsimile number or email address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile or email, when receipt
is confirmed by telephonic or electronic means.


SECTION 13.3Successors and Assigns; Participations; Assignments.


(a)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, neither Seller nor Servicer may assign or
transfer any of its rights or delegate any of its duties hereunder


62

--------------------------------------------------------------------------------




or under any Transaction Document without the prior consent of Administrative
Agent and each Purchaser Agent.


(b)Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and Seller,
Servicer, each Purchaser Agent and Administrative Agent shall continue to deal
solely and directly with such Purchaser in connection with such Purchaser’s
rights and obligations hereunder. A Purchaser shall not agree with a Participant
to restrict such Purchaser’s right to agree to any amendment hereto, except
amendments that require the consent of all Purchasers. Such Purchaser shall
notify the Seller of any such Participant and the amount of such Participant’s
participating interest.


(c)Assignment by Conduit Purchasers. This Agreement and each Conduit Purchaser’s
rights and obligations under this Agreement (including its interest in the Asset
Interest) or any other Transaction Document shall be freely assignable in whole
or in part by such Conduit Purchaser and its successors and permitted assigns to
any Eligible Assignee without the consent of Seller unless Seller’s consent is
required pursuant to the definition of “Eligible Assignee”. Each assignor of all
or a portion of its interest in the Asset Interest shall notify Administrative
Agent, the related Purchaser Agent and Seller of any such assignment. Each
assignor of all or a portion of its interest in the Asset Interest may, in
connection with such assignment and subject to Section 13.8, disclose to the
assignee any information relating to the Asset Interest, furnished to such
assignor by or on behalf of Seller, Servicer or Administrative Agent.


(d)Assignment by Committed Purchasers. (i) Each Committed Purchaser may freely
assign to any Eligible Assignee without the consent of Seller unless Seller’s
consent is required pursuant to the definition of “Eligible Assignee” all or a
portion of any of its other rights and obligations under this Agreement or in
any other Transaction Document (including all or a portion of its Commitment and
its interest in the Asset Interest), in each case, with prior written notice to
Administrative Agent, the related Purchaser Agent and Seller; provided, however,
that the parties to each such assignment shall execute and deliver to
Administrative Agent and to Seller, for its recording in the Register, a duly
executed and enforceable joinder to this Agreement (“Joinder”).


(ii)From and after the effective date specified in such Joinder, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Joinder, have the rights and obligations of a Committed Purchaser
thereunder and (y) the assigning Committed Purchaser shall, to the extent that
rights and obligations have been assigned by it pursuant to such Joinder,
relinquish such rights and be released from such obligations under this
Agreement. In addition, any Committed Purchaser may assign all or any portion of
its rights (including its interest in the Asset Interest) under this Agreement
to any Federal Reserve Bank without notice to or consent of Seller, Servicer,
any other Committed Purchaser, Conduit Purchaser or Administrative Agent.


(e)Register.


(i)Seller or CHS on Seller’s behalf shall maintain a register for the
recordation of the names and addresses of the Purchasers, and the Purchases (and
Yield, fees and other


63

--------------------------------------------------------------------------------




similar amounts under this Agreement) pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Seller, CHS and the Purchasers shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a lender solely
for U.S. federal income tax and accounting purposes. The Register shall be
available for inspection by any Purchaser, at any reasonable time and from time
to time upon reasonable prior notice.


(ii)Seller or CHS on Seller’s behalf shall also maintain in the Register each
Participant’s and/or assignee’s interest or obligations under the Transaction
Documents with respect to each participation or assignment pursuant to Section
13.3(b) or 13.3(c) and shall record such participation or assignment upon notice
from the Administrative Agent or the applicable Purchaser; provided that no
Person shall have any obligation to disclose all or any portion of the Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, purchases or its other obligations
under any Transaction Document) to any Person except to the extent that such
disclosure is necessary to establish that such interest or obligation that is
treated as indebtedness for U.S. federal income tax purposes is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Register shall be conclusive absent manifest error.


(f)Opinions of Counsel. If requested by Administrative Agent or an assigning
Purchaser or related Purchaser Agent or necessary to maintain the ratings of any
Conduit Purchaser’s Commercial Paper Notes, each assignment agreement or
transfer supplement, as the case may be, must be accompanied by an opinion of
counsel of the assignee as to such matters as Administrative Agent or such
Purchaser or related Purchaser Agent may reasonably request.


SECTION 13.4No Waiver; Remedies. No failure on the part of Administrative Agent,
any Liquidity Provider, any Enhancement Provider, any Affected Party, any
Purchaser, any Purchaser Agent or any Indemnified Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by Applicable
Law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
foregoing, each Purchaser, each Purchaser Agent, MUFG, individually and as
Administrative Agent, each Enhancement Provider, each Liquidity Provider, each
Affected Party, and any of their Affiliates (the “Set-off Parties”) are each
hereby authorized by Servicer and Seller at any time and from time to time
following the occurrence of any Event of Default that has not been waived in
accordance with this Agreement (without notice to Servicer, Seller or any other
Person (any such notice being expressly waived by Servicer and Seller)), to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing to, any such Set-off Party to
or for the credit to the account of Servicer or Seller, as applicable, against
any and all obligations of Servicer or Seller, as applicable, now or hereafter
existing under this Agreement or any other Transaction Document, to any Set-off
Party.


SECTION 13.5Binding Effect; Survival.


(a)This Agreement shall be binding upon and inure to the benefit of Seller, CHS,
Administrative Agent, each Purchaser and each Purchaser Agent, and the
provisions of Section 4.2


64

--------------------------------------------------------------------------------




and Article XII shall inure to the benefit of the Affected Parties and
Indemnified Parties, respectively, and their respective successors and assigns.


(b)Each Liquidity Provider, each Enhancement Provider and each other Affected
Party are express third party beneficiaries hereof. Subject to clause (i) of
Section B of Appendix A, this Agreement shall not confer any rights or remedies
upon any other Person, other than the third party beneficiaries specified in
this Section 13.5(b).


(c)This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Final Payout Date. The rights and remedies with respect to any
breach of any representation and warranty made by Seller pursuant to Article VI
and the indemnification and payment provisions of Article XII and Sections
1.2(f), 3.2, 3.3, 4.1, 4.2, 4.3, 11.8, 11.11, 13.4, 13.5, 13.6, 13.7, 13.8,
13.11, 13.12, 13.13, 13.15, 13.16 and 13.17 shall be continuing and shall
survive any termination of this Agreement.


SECTION 13.6Costs, Expenses and Taxes. In addition to its obligations under
Article XII, Seller agrees to pay on demand:


(a)All reasonable costs and expenses incurred by or on behalf of Administrative
Agent, each Liquidity Provider, each Enhancement Provider, each Purchaser, each
Purchaser Agent and each other Affected Party in connection with:


(i)the negotiation, preparation, execution and delivery of this Agreement and
the other Transaction Documents and any amendment of or consent or waiver under
any of the Transaction Documents (whether or not consummated), or the
enforcement of, or any actual or reasonably claimed breach of, this Agreement or
any of the other Transaction Documents, including reasonable accountants’,
auditors’, Rating Agencies’, consultants’ and attorneys’ fees and expenses to
any of such Persons and the fees and charges of any independent accountants,
auditors, Rating Agencies, consultants or other agents incurred in connection
with any of the foregoing or in advising such Persons as to their respective
rights and remedies under any of the Transaction Documents in connection with
any of the foregoing; and


(ii)the administration (including periodic auditing as provided for herein) of
this Agreement and the other Transaction Documents and the transactions
contemplated thereby, including all reasonable expenses and accountants’,
consultants’ and attorneys’ fees incurred in connection with the administration
and maintenance of this Agreement and the other Transaction Documents and the
transactions contemplated thereby; and


(b)all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents.


SECTION 13.7No Proceedings.


(a)Seller, Servicer, Administrative Agent, each Purchaser and each Purchaser
Agent each hereby agrees that it will not institute against any Conduit
Purchaser, or join any other Person in instituting against any Conduit
Purchaser, any proceeding of the type referred to in the definition of
Insolvency Event from the Closing Date until one year (or, if longer, any
applicable preference period then in effect) plus one day following the last day
on which all Commercial Paper Notes and other


65

--------------------------------------------------------------------------------




publicly or privately placed indebtedness for borrowed money of such Conduit
Purchaser shall have been indefeasibly paid in full. The foregoing shall not
limit any such Person’s right to file any claim in or otherwise take any action
with respect to any insolvency proceeding that was instituted by any Person
other than such parties.


(b)Servicer, each Purchaser and each Purchaser Agent each hereby agrees that it
will not institute against Seller, or join any other Person in instituting
against Seller, any proceeding of the type referred to in the definition of
Insolvency Event; provided, however, that Administrative Agent, with the prior
consent of the Required Purchasers, may, or shall at the direction of the
Required Purchasers institute or join any other Person in instituting any such
proceeding against Seller. The foregoing shall not limit any such Person’s right
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such parties.


SECTION 13.8Confidentiality.


(a)Each of Seller and Servicer agrees to maintain the confidentiality of the
Program Information (as defined below), except that Program Information may be
disclosed (i) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Program Information and instructed to keep such
Program Information confidential); (ii) to the extent requested by any
Governmental Authority; (iii) to the extent required by Applicable Laws or by
any subpoena or similar legal process; (iv) to any other party to this
Agreement; (v) in connection with any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; (vi) with the consent of
the Purchaser Agent (such consent not to be unreasonably withheld, conditioned
or delayed); or (vii) to the extent such Program Information (A) becomes
publicly available other than as a result of a breach of this Section 13.8(a) or
(B) becomes available to Seller or Servicer on a nonconfidential basis from a
source other than Administrative Agent (or any Affiliate thereof). For the
purposes of this Section, “Program Information” means (i) any information
regarding the pricing terms contained in this Agreement or any other Transaction
Document, (ii) any information regarding the organization, business or
operations of any Purchaser generally or the services performed by
Administrative Agent or any Purchaser under the Transaction Documents or (iii)
any information which is furnished by Administrative Agent or any Purchaser
Agent to Seller or Servicer and is designated by Administrative Agent or any
Purchaser Agent to such party in writing as confidential. Any Person required to
maintain the confidentiality of Program Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Program Information as such Person would accord to its
own confidential information.


(b)Availability of Confidential Information. This Section 13.8 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than Administrative Agent or were known to such party on a
nonconfidential basis prior to its disclosure by Administrative Agent.


(c)Legal Compulsion to Disclose. In the event that any party or anyone to whom
such party or its representatives transmits the Program Information is requested
or becomes legally compelled (by interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Program Information, such party shall, to the extent permitted by
applicable law, provide Administrative Agent, each Purchaser Agent and CHS with
prompt written notice so that Administrative Agent may at the expense of CHS
seek a protective order


66

--------------------------------------------------------------------------------




or other appropriate remedy and/or if it so chooses, agree that such party may
disclose such Program Information pursuant to such request or legal compulsion.
In the event that such protective order or other remedy is not obtained, or
Administrative Agent waives compliance with the provisions of this Section
13.8(c), such party will furnish only that portion of the Program Information
which (in such party’s good faith judgment) is legally required to be furnished
and will exercise commercially reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Program Information.


(d)Confidentiality of Administrative Agent and Purchasers. Each Affected Party
and its successors and assigns agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and be instructed and agree or be otherwise bound to
keep such Information confidential), (ii) to the extent requested by any
Governmental Authority, (iii) to the extent required by Applicable Laws or by
any subpoena or similar legal process, provided, however, to the extent
permitted by Applicable Law and if practical to do so under the circumstances,
that the Person relying on this clause (iii) shall provide Seller with prompt
notice of any such required disclosure so that Seller may seek a protective
order or other appropriate remedy, and in the event that such protective order
or other remedy is not obtained, such Person will furnish only that portion of
the Information which is legally required, (iv) to any other Affected Party, (v)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, (vii) to any prospective participant or assignee provided
such person agrees to be bound by this Section 13.8(d), (viii) with the consent
of Seller, (ix) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or any Transaction Document
or (2) becomes available to such Person on a nonconfidential basis from a source
other than Servicer or its Subsidiaries (and not in breach of this Section or
any agreement contemplated by this Section) or (x) to any nationally recognized
statistical rating organization as contemplated by Section 17g-5 of the Exchange
Act or in connection with obtaining or monitoring a rating on any Commercial
Paper Notes. For the purposes of this Section, “Information” means all
information received from Seller or Servicer or any Affiliate relating to Seller
or Servicer or any Affiliate or their business, other than any such information
that is available to such Person on a nonconfidential basis prior to disclosure
by Servicer or any Affiliate. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


SECTION 13.9Captions and Cross References. The various captions (including the
table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Appendix, Schedule or Exhibit are to such Section of or Appendix,
Schedule or Exhibit to this Agreement, as the case may be, and references in any
Section, subsection, or clause to any subsection, clause or subclause are to
such subsection, clause or subclause of such Section, subsection or clause.


SECTION 13.10Integration. This Agreement, together with the other Transaction
Documents, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.


67

--------------------------------------------------------------------------------






SECTION 13.11Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE POOL ASSETS OR RELATED ASSETS IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).


SECTION 13.12Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR IN ANY
OTHER TRANSACTION DOCUMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


SECTION 13.13Consent to Jurisdiction; Waiver of Immunities. EACH PARTY HERETO
HEREBY ACKNOWLEDGES AND AGREES THAT:


(a)IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.


(b)TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.


SECTION 13.14Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart hereof by facsimile or by
electronic mail attachment in portable document format (.pdf) shall be effective
as delivery of an originally executed counterpart.


SECTION 13.15No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Seller, Servicer or any of the other
parties hereto contained in this Agreement shall be had against any stockholder,
employee, officer, director, member, manager, incorporator or organizer of such
party or any Affiliate thereof other than CHS in its capacities as a stockholder
or member.




68

--------------------------------------------------------------------------------




SECTION 13.16Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein (including in Section 13.3), (i) each Committed
Purchaser or any assignee or participant thereof or (ii) in the event that any
Conduit Purchaser assigns any of its interest in, to and under the Asset
Interest to any Liquidity Provider or Enhancement Provider, any such Person, may
at any time pledge, grant a security interest in or otherwise transfer all or
any portion of its interest in the Asset Interest or under this Agreement to
secure the obligations of such Person to a Federal Reserve Bank or otherwise to
any other federal Governmental Authority or special purpose entity formed or
sponsored by any such federal Governmental Authority, in each case without
notice to or the consent of Seller or Servicer, but such pledge, grant or
transfer shall not relieve any Person from its obligations hereunder.


SECTION 13.17Pledge to a Collateral Trustee. Notwithstanding anything to the
contrary set forth herein (including in Section 13.3), each Conduit Purchaser
may at any time pledge, grant a security interest in or otherwise transfer all
or any portion of its interest in the Asset Interest or under this Agreement to
its collateral agent or trustee under such Conduit Purchaser’s commercial paper
note program, in each case without notice to or the consent of Seller or
Servicer, but such pledge, grant or transfer shall not relieve any Person from
its obligations (if any) hereunder.


SECTION 13.18Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


SECTION 13.19No Party Deemed Drafter. CHS, Servicer, Seller, each Purchaser,
each Purchaser Agent and Administrative Agent agree that no party hereto shall
be deemed to be the drafter of this Agreement.


SECTION 13.20PATRIOT Act. Each Purchaser Agent hereby notifies Seller and
Servicer that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), one or
more of the Affected Parties are required to obtain, verify and record
information that identifies Seller and Servicer, which information includes the
name and address of Seller and Servicer and other information that will allow
the Affected Parties to identify Seller and Servicer in accordance with the
Patriot Act. Seller and Servicer shall, promptly following a request by any
Affected Party, provide all documentation and other information that any
Affected Party requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.


SECTION 13.21Acknowledgement and Consent to Bail-In if EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any of
the parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


69

--------------------------------------------------------------------------------




(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Transaction Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


SECTION 13.22Amendment and Restatement. This Agreement amends and restates in
its entirety the Original Agreement among the parties hereto. Upon the
occurrence of the Effective Date, (a) the terms and provisions of the Original
Agreement shall be amended, superseded and restated in their entirety by the
terms and provisions of this Agreement and, unless expressly stated to the
contrary, each reference to the Original Agreement in any of the Transaction
Documents or any other document, instrument or agreement delivered in connection
therewith shall mean and be a reference to this Agreement, (b) this Agreement is
not intended to and shall not constitute a novation of the Original Agreement or
the obligations and liabilities existing thereunder, (c) the commitment of each
“Committed Purchaser” (as defined in the Original Agreement) that is a party to
the Original Agreement shall, on the Effective Date, automatically be deemed
restated and the only Commitments shall be those hereunder, (d) with respect to
any date or time period occurring and ending prior to the Effective Date, the
rights and obligations of the parties to the Original Agreement shall be
governed by the Original Agreement and the other Transaction Documents (as
defined therein), and (e) with respect to any date or time period occurring and
ending on or after the Effective Date, the rights and obligations of the parties
hereto shall be governed by this Agreement and the other Transaction Documents
(as defined herein). The liens, security interests and other interests in the
Seller Assets granted under the Original Agreement are and shall remain legal,
valid, binding and enforceable to the extent also constituting Seller Assets
hereunder. Each of the parties hereto hereby acknowledge and confirm the
continuing existence and effectiveness of such liens, security interests and
other interests in such Seller Assets granted under the Original Agreement, and
further agree that the execution and delivery of this Agreement shall not in any
way release, diminish, impair, reduce or otherwise affect such liens, security
interests and other interests in such Seller Assets granted under the Original
Agreement.


[SIGNATURE PAGES FOLLOW]




70

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
CHS INC.,
individually and as initial Servicer


By:    
Name:
Title:


COFINA FUNDING, LLC, as Seller


By:    
Name:
Title:




--------------------------------------------------------------------------------






MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as Administrative Agent


By:    
Name:
Title:


VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser

By:    
Name:
Title:


MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as a Committed Purchaser

By:    
Name:
Title:


MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as Purchaser Agent for the MUFG Purchaser Group

By:    
Name:
Title:






--------------------------------------------------------------------------------






NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.,
as a Conduit Purchaser

By:    
Name:
Title:


COÖPERATIEVE RABOBANK U.A.,
as a Committed Purchaser

By:    
Name:
Title:


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Purchaser Agent for the Rabobank Purchaser Group

By:    
Name:
Title:








--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS
This is Appendix A to the Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017 as amended as of June 28, 2018, among CHS INC., a
Minnesota corporation, individually and as initial Servicer, COFINA FUNDING,
LLC, a Delaware limited liability company, as Seller, the various CONDUIT
PURCHASERS, COMMITTED PURCHASERS and PURCHASER AGENTS from time to time party
thereto, and MUFG Bank, Ltd. (f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as
Administrative Agent.
A.    Defined Terms.
As used in this Agreement, unless the context requires a different meaning, the
following terms have the meanings indicated herein below:
“Account Agreements” means each Seller Account Agreement and each Originator
Account Agreement.
“Account Banks” means BMO Harris Bank, N.A., Merchants Bank, National
Association, U.S. Bank National Association and Wells Fargo Bank, N.A.
“Account Debtor” means a Person obligated to make payments with respect to a
Receivable, including any guarantor thereof.
“Account Debtor Concentration Limit” means, at any time for any Account Debtor,
the product of (i) 2.5% and (ii) the aggregate Unpaid Balance of the Eligible
Receivables and Eligible Loans at the time of determination.
“Account Debtor Concentration Overage Amount” means, at any time, the aggregate
dollar amount (without duplication) by which each limitation set forth below is
exceeded:
(i)the aggregate Unpaid Balance of all Eligible Receivables of any Account
Debtor cannot exceed the Account Debtor Concentration Limit for such Account
Debtor;
(ii)the aggregate Unpaid Balance of all Eligible Receivables the Account Debtors
of which are Governmental Authorities cannot exceed 5% of the aggregate Unpaid
Balance of all Eligible Receivables;
(iii)the aggregate Unpaid Balance of all Eligible Receivables the Account
Debtors of which are principally located in each of the following states
(individually) cannot exceed:
(a)    35% (in the case of the largest state in terms of the aggregate Unpaid
Balance of all Eligible Receivables and Eligible Loans); provided that, for the
avoidance of doubt, the sum of the aggregate Unpaid Balance of all Eligible
Receivables for such state, after giving effect to this clause (iii)(a) plus the
unpaid balance of all Eligible Loans for such state after giving effect to
clause (ii)(a) of the definition of Concentration Overage Amount (Loans) shall
not exceed the product of 35% of the sum of the Net Receivables Pool Balance and
the Net Loan Pool Balance,
(b)    30% (in the case of the second (2nd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans);
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Receivables for such state, after giving effect to this
clause (iii)(b) plus the unpaid balance of all Eligible Loans for such


Appendix 1

--------------------------------------------------------------------------------




state after giving effect to clause (ii)(b) of the definition of Concentration
Overage Amount (Loans) shall not exceed the product of 30% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance, and
(c)    15% (in the case of the third (3rd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Loans and Eligible Receivables);
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Receivables for such state, after giving effect to this
clause (iii)(c) plus the unpaid balance of all Eligible Loans for such state
after giving effect to clause (ii)(c) of the definition of Concentration Overage
Amount (Loans) shall not exceed the product of 15% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance; and
(iv)the aggregate Unpaid Balance of all Eligible Receivables the Account Debtors
of which are principally located in any state, other than the three largest
states in terms of Unpaid Balances referenced in clause (iii) above, cannot
exceed 10% of the aggregate Unpaid Balance of all Eligible Receivables and
Eligible Loans; provided that, for the avoidance of doubt, the sum of the
aggregate Unpaid Balance of all Eligible Receivables for any such state, after
giving effect to this clause (iv) plus the unpaid balance of all Eligible Loans
for such state after giving effect to clause (iii) of the definition of
Concentration Overage Amount (Loans) shall not exceed the product of 10% of the
sum of the Net Receivables Pool Balance and the Net Loan Pool Balance.
“Adjusted Loan Yield and Servicing Fee Reserve Percentage” means, at any time,
an amount equal to (a) if the Loan Pool APR Percentage is equal to or higher
than the Loan Yield and Servicing Fee Reserve Percentage, zero and (b) at all
other times, the Loan Yield and Servicing Fee Reserve Percentage minus the Loan
Pool APR Percentage.
“Administrative Agent” is defined in the preamble.
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any of the foregoing in favor of, or assigned to, Administrative Agent
shall not constitute an Adverse Claim.
“Affected Party” means Administrative Agent, each Purchaser, each Purchaser
Agent, each Liquidity Provider, each Enhancement Provider and each Program
Administrator.
“Affiliate” when used with respect to a Person means any other Person
Controlling, Controlled by, or under common Control with, such Person.
“Agreement” is defined in the preamble.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any CHS Party or any of their respective Subsidiaries
from time to time concerning or relating to bribery or corruption including, but
not limited to, the U.S. Foreign Corrupt Practices Act of 1977, as amended, the
UK Bribery Act 2010, and any other applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions.


Appendix 2

--------------------------------------------------------------------------------




“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act;(c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada);(e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.
“Applicable Law” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree, judgment,
award or similar item of or by a Governmental Authority or any interpretation,
implementation or application thereof.
“Asset” means any of, and “Assets” means all of, the Loans and the Receivables.
“Asset Interest” is defined in Section 1.2(c).
“Asset Pool” means, collectively, the Loan Pool and the Receivables Pool.
“Available Collections” means all Collections other than those Collections used
by the Seller to purchase Assets under the Sale Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Rate” for any day falling in a particular Yield Period with respect to any
Rate Tranche and any Purchaser Group means an interest rate per annum equal to
the applicable LIBO Rate for such Yield Period.
“Bankruptcy Code” means Title 11 of the United States Code.
“Base Rate” means, with respect to any Purchaser, on any date, a fluctuating
rate of interest per annum equal to the highest of:
(a)    the applicable Prime Rate for such date;
(b)    the Federal Funds Rate for such date, plus 0.50%;
(c)    the applicable LIBO Rate, plus 1.00%; and
(d)    zero.
“Basel II” has the meaning set forth in the definition of Specified Regulation.
“Basel III” has the meaning set forth in the definition of Specified Regulation.
“Basel Accord” has the meaning set forth in the definition of Specified
Regulation.
“Basel Committee” has the meaning set forth in the definition of Specified
Regulation.


Appendix 3

--------------------------------------------------------------------------------




“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which banks in New York City are required or permitted to close and (b) if this
definition of “Business Day” is utilized in connection with the LIBO Rate,
dealings are carried out in the London interbank market.
“Change of Control” means any of the following: (a) the failure of CHS to own,
directly or indirectly (through one or more wholly owned subsidiaries), at least
100% of the membership interests in Seller and CHS Capital, free and clear of
any Adverse Claim and (b) with respect to CHS, (i) any merger or consolidation
of such entity into another Person, (ii) any merger or consolidation to which
such entity shall be a party resulting in the creation of another Person,
(iii) any Person succeeding to the properties and assets of such entity
substantially as a whole or (iv) the acquisition by any Person, or two or more
Persons acting in concert, together with Affiliates thereof, who is not a voting
member of CHS as of the Effective Date (or such later date as agreed to by the
Administrative Agent in its sole discretion), of beneficial ownership (within
the meaning of Rule 13d‑3 of the SEC under the Exchange Act) of in the aggregate
more than 50% of the aggregate voting power of the Voting Interests of CHS.
“CHS” is defined in the preamble.
“CHS Capital” means CHS Capital, LLC, a Minnesota limited liability company.
“Closing Date” means July 22, 2016.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute and the regulations promulgated and rulings issued
thereunder.
“Collection Accounts” means the Seller Collection Accounts and the Originator
Collection Accounts.
“Collections” means, with respect to any Pool Asset, all funds which either (a)
are received by Seller, any Originator, CHS, Servicer or any other Person from
or on behalf of the related Account Debtors or Obligors in payment of any
amounts owed (including purchase prices, finance charges, principal, interest
and all other charges, recoveries and proceeds of Related Security) in respect
of such Pool Asset, or applied to such other charges in respect of such Pool
Asset, or applied to such amounts owed by such Account Debtors or Obligors, (b)
are deemed to have been received by Seller or any other Person as a Collection
pursuant to Section 3.2(a) (it being understood that Collections shall not refer
to the purchase price paid by any Purchaser to Seller for Purchases of the Pool
Assets and Related Assets pursuant to Section 1.1), (c) are paid or deemed paid
by Seller as Repurchase Payments pursuant to Section 3.2(b), or (d) constitute
proceeds from the sale of such Pool Asset or any participation interest therein
to the extent permitted by the Transaction Documents.
“Commercial Loan” means a loan facility characterized as a “Commercial Loan”
under the Credit and Collection Policy.
“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by a Conduit Purchaser to fund its investments in accounts receivable or
other financial assets.


Appendix 4

--------------------------------------------------------------------------------




“Commitment” means, with respect to any Committed Purchaser, the maximum amount
which such Committed Purchaser is obligated to pay hereunder on account of any
Purchase, which amount is the amount set forth as its “Commitment” in the right
column of Exhibit C.
“Committed Purchaser” means each Person listed as such as set forth on the
signature pages of this Agreement.
“Concentration Account” means the account 2051415 maintained at the Account Bank
in the name of the Seller.
“Concentration Overage Amount (Loans)” means, at any time, the aggregate dollar
amount (without duplication) by which each limitation set forth below is
exceeded:
(i)the aggregate Unpaid Balance of all Eligible Loans of any Obligor cannot
exceed the product of 2.5% and the aggregate Unpaid Balance of all Eligible
Receivables and Eligible Loans;
(ii)the aggregate Unpaid Balance of all Eligible Loans the Obligors of which are
principally located in each of the following states (individually) cannot
exceed:
(a)    35% (in the case of the largest state in terms of the aggregate Unpaid
Balance of all Eligible Loans and Eligible Receivables); provided that, for the
avoidance of doubt, the sum of the aggregate Unpaid Balance of all Eligible
Loans for such state, after giving effect to this clause (ii)(a) plus the unpaid
balance of all Eligible Receivables for such state after giving effect to clause
(iii)(a) of the definition of Account Debtor Concentration Overage Amount shall
not exceed the product of 35% of the sum of the Net Receivables Pool Balance and
the Net Loan Pool Balance,
(b)    30% (in the case of the second (2nd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans);
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Loans for such state, after giving effect to this clause
(ii)(b) plus the unpaid balance of all Eligible Receivables for such state after
giving effect to clause (iii)(b) of the definition of Account Debtor
Concentration Overage Amount shall not exceed the product of 30% of the sum of
the Net Receivables Pool Balance and the Net Loan Pool Balance, and
(c)    15% (in the case of the third (3rd) largest state in terms of the
aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans);
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Loans for such state, after giving effect to this clause
(ii)(c) plus the unpaid balance of all Eligible Receivables for such state after
giving effect to clause (iii)(c) of the definition of Account Debtor
Concentration Overage Amount shall not exceed the product of 15% of the sum of
the Net Receivables Pool Balance and the Net Loan Pool Balance;
(iii)the aggregate Unpaid Balance of all Eligible Loans the Obligors of which
are principally located in any state, other than the three largest states in
terms of Unpaid Balances referenced in clause (ii) above, cannot exceed 10% of
the aggregate Unpaid Balance of all Eligible Receivables and Eligible Loans;
provided that, for the avoidance of doubt, the sum of the aggregate Unpaid
Balance of all Eligible Loans for such state, after giving effect to this clause
(iii) plus the unpaid balance of all Eligible Receivables for such state after
giving effect to clause (iv) of the definition of Account Debtor Concentration
Overage Amount shall not exceed the product of 10% of the sum of the Net
Receivables Pool Balance and the Net Loan Pool Balance;


Appendix 5

--------------------------------------------------------------------------------




(iv)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with an “A” Risk Rating and a remaining tenor greater than 24 months cannot
exceed 2.5% of the aggregate Unpaid Balance of all Eligible Loans that are
Producer Loans;
(v)the aggregate Unpaid Balance of all Eligible Loans that are Commercial Loans
with an “A2” Risk Rating and a remaining tenor greater than 24 months cannot
exceed 15% of the aggregate Unpaid Balance of all Eligible Loans that are
Commercial Loans;
(vi)the aggregate Unpaid Balance of all Eligible Loans that are Commercial Loans
with an “A3” Risk Rating and a remaining tenor greater than 24 months cannot
exceed 5.0% of the aggregate Unpaid Balance of all Commercial Loans that are
Eligible Loans;
(vii)the aggregate Unpaid Balance of all Eligible Loans that are unsecured
Producer Loans with an “A” Risk Rating and a remaining tenor less than or equal
to 24 months cannot exceed 5% of the aggregate Unpaid Balance of all Eligible
Loans that are Producer Loans;
(viii)the aggregate Unpaid Balance of all Eligible Loans that are unsecured
Producer Loans with a fixed rate of interest, an “A” Risk Rating and a remaining
tenor less than or equal to 24 months cannot exceed 0% of the aggregate Unpaid
Balance of all Eligible Loans that are Producer Loans;
(ix)the aggregate Unpaid Balance of all Eligible Loans that are Junior Lien
Producer Loans with a “A” Risk Rating and a remaining tenor less than or equal
to 24 months cannot exceed 30% of the aggregate Unpaid Balance of all Eligible
Loans that are Producer Loans;
(x)the aggregate Unpaid Balance of all Eligible Loans that are Junior Lien
Producer Loans with a “B” Risk Rating and a remaining tenor less than or equal
to 24 months cannot exceed 5% of the aggregate Unpaid Balance of all Eligible
Loans that are Producer Loans;
(xi)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with a fixed interest rate cannot exceed 5% of the aggregate Unpaid Balance of
all Eligible Loans that are Producer Loans;
(xii)the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with a fixed interest rate cannot exceed 5% of the aggregate Unpaid
Balance of all Eligible Loans that are Commercial Loans;
(xiii)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with a “B” Risk Rating cannot exceed 30% of the aggregate Unpaid Balance of all
Eligible Loans that are Producer Loans;
(xiv)the aggregate Unpaid Balance of all Eligible Loans that are Commercial
Loans with a “A2” Risk Rating cannot exceed 35% of the aggregate Unpaid Balance
of all Eligible Loans that are Commercial Loans;
(xv)the aggregate Unpaid Balance of all Eligible Loans that are Commercial Loans
with a “A3” Risk Rating cannot exceed 7.5% of the aggregate Unpaid Balance of
all Eligible Loans that are Commercial Loans;
(xvi)the aggregate Unpaid Balance of all Eligible Loans that are Producer Loans
with a “C” Risk Rating cannot exceed 5% of the aggregate Unpaid Balance of all
Eligible Loans that are Producer Loans;
(xvii)the aggregate Unpaid Balance of all Eligible Loans the Obligors of which
are Joint Ventures cannot exceed 10% of the aggregate Unpaid Balance of all
Loans;
(xviii)the aggregate Unpaid Balance of all Eligible Loans that are Producer
Loans cannot exceed 50% of the aggregate Unpaid Balance of all Eligible Loans
and Eligible Receivables; and
(xix)the aggregate Unpaid Balance of all Eligible Loans the Obligors of which
are Governmental Authorities cannot exceed 5% of the aggregate Unpaid Balance of
all Eligible Loans;
provided that a Joint Venture shall be treated for purposes of this definition
as a single, separate Obligor.


Appendix 6

--------------------------------------------------------------------------------




“Conduit Purchaser” means each commercial paper conduit listed as such as set
forth on the signature pages of this Agreement.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” when used with respect to any specified Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of such Person, whether through the ownership
of voting securities or membership interests, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative to the foregoing.
“CP Rate” means, for any period and with respect to any Rate Tranche funded by
Commercial Paper Notes of any Conduit Purchaser, the per annum rate equivalent
to the weighted average cost (as determined by the applicable Purchaser Agent
for such Conduit Purchaser and which shall include commissions and fees of
placement agents and dealers, incremental carrying costs incurred with respect
to Commercial Paper Notes maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Liquidity Agreement) and any other
costs and expenses associated with the issuance of Commercial Paper Notes) of or
related to the issuance of Commercial Paper Notes that are allocated, in whole
or in part, by such Conduit Purchaser or the applicable Purchaser Agent to fund
or maintain such Rate Tranche (and which may be also allocated in part to the
funding of other assets of such Conduit Purchaser) (determined in the case of
Commercial Paper Notes issued on a discount by converting the discount to an
interest equivalent rate per annum); provided that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, Seller agrees
that any amounts payable to the applicable Conduit Purchaser in respect of Yield
for any Yield Period with respect to any Rate Tranche funded by such Conduit
Purchaser at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Commercial Paper Notes issued by such Conduit
Purchaser to fund or maintain such Rate Tranche that corresponds to the portion
of the proceeds of such Commercial Paper Notes that was used to pay the interest
component of maturing Commercial Paper Notes issued by such Conduit Purchaser to
fund or maintain such Rate Tranche, to the extent that such Conduit Purchaser
had not received payments of interest in respect of such interest component
prior to the maturity date of such maturing Commercial Paper Notes (for purposes
of the foregoing, the “interest component” of Commercial Paper Notes equals the
excess of the face amount thereof over the net proceeds received by such Conduit
Purchaser from the issuance of Commercial Paper Notes, except that if such
Commercial Paper Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Commercial Paper
Notes through maturity).
“Credit and Collection Policy” means, as the context may require, those credit
and collection policies and practices of Seller and Servicer in effect on the
Effective Date and described in Exhibit A, as modified in compliance with this
Agreement.
“Cumulative Loss Ratio” means, as of any date of determination, the sum of the
Monthly Loss Ratios for the twelve calendar months preceding such date of
determination.
“Cumulative Loss Ratio Factor” means, as of any date of determination, a
percentage equal to the product of (a) the highest Cumulative Loss Ratio during
the most recent twelve calendar months multiplied by (b) 5.0.
“Custodian” means the Person acting as custodian under the Custodian Agreement,
which shall be U.S. Bank National Association as of the Closing Date.


Appendix 7

--------------------------------------------------------------------------------




“Custodian Agreement” means the Custodian Agreement, dated as of the Closing
Date, among Seller, Administrative Agent and Custodian.
“Custodian File” means, with respect to any Loan, (i) the original executed
Obligor Note and electronic copies of each loan agreement, security agreement,
guaranty and letter of credit executed in connection therewith or related
thereto and (ii) acknowledgment copies of applicable UCC filings against the
related Obligor with respect to such Loan.
“Cut-Off Date” means the last day of each Settlement Period.
“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) 30 and (b) the amount obtained by dividing (i) the aggregate
Unpaid Balance of the Eligible Receivables as of the Cut-Off Date of the most
recently ended Settlement Period by (ii) the aggregate Unpaid Balance of
Eligible Receivables which were originated by any Originator during the most
recently ended Settlement Period.
“Debt” means, at any time, with respect to any Person, (a) all obligations for
money borrowed or raised, all obligations (other than accounts payable and other
similar items arising in the ordinary course of business) for the deferred
payment of the purchase price of property, and all capital lease obligations or
other obligations which, in each case, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such Person and (b) all guarantees (whether contingent or
otherwise) of such Person guaranteeing the Debt of any other Person, whether
directly or indirectly (other than endorsements for collection or deposit in the
ordinary course of business).
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdiction from time to time affecting the rights of creditors generally.
“Deemed Collections” is defined in Section 3.2(a).
“Default Ratio (Loans)” means, for any Settlement Period, a fraction (expressed
as a percentage), (a) the numerator of which is the aggregate Unpaid Balance of
all Defaulted Loans as of the last day of such Settlement Period, and (b) the
denominator of which is the aggregate Unpaid Balance of all Loans as of the last
day of such Settlement Period.
“Default Ratio (Receivables)” means, for any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate Unpaid
Balance of all Defaulted Receivables as of the last day of such Settlement
Period, and (b) the denominator of which is the aggregate Unpaid Balance of all
Receivables as of the last day of such Settlement Period.
“Defaulted Loan” means a Pool Loan (a) as to which any payment, or part thereof,
remains unpaid for more than 90 days from the original due date thereof, (b) as
to which any Obligor thereof is subject to an Insolvency Event or (c) which,
consistent with the Credit and Collection Policy, would be or should have been
written off as uncollectible.
“Defaulted Receivable” means a Pool Receivable (a) as to which any payment, or
part thereof, remains unpaid for more than 60 days from the original invoice due
date thereof, (b) as to which any Account Debtor thereof is subject to an
Insolvency Event or (c) which, consistent with the Credit and Collection Policy,
would be or should have been written off as uncollectible.


Appendix 8

--------------------------------------------------------------------------------




“Delinquent Loan” means a Pool Loan (that is not a Defaulted Loan) as to which
any payment, or part thereof, remains unpaid for more than 45 days from the
original due date thereof.
“Delinquent Receivable” means a Pool Receivable (that is not a Defaulted
Receivable) as to which any payment, or part thereof, remains unpaid for more
than 31 days from the original invoice due date with respect thereto.
“Dilution” means, as of any date of determination with respect to any Pool
Receivable, an amount equal to the sum, without duplication, of the aggregate
reduction effected in the Unpaid Balance of such Pool Receivable due to credits,
rebates, refunds, disputes, setoff, netting, billing errors, sales or similar
taxes, cash discounts, volume discounts, allowances, chargebacks, returned or
repossessed goods, defective goods or services, sales and marketing discounts,
warranties, any unapplied credit memos and other adjustments or reductions that
are made in respect of the applicable Account Debtor; provided, however, that
writeoffs to the extent related to the financial or credit condition of an
Account Debtor (including the occurrence of an Insolvency Event with respect to
the applicable Account Debtor) shall not constitute Dilution.
“Dilution Horizon Ratio” means 1.25.
“Dilution Ratio” means, with respect to any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate amount
of all Dilutions in respect of Pool Receivables which occurred during such
Settlement Period and (b) the denominator of which is the aggregate initial
Unpaid Balance of all Receivables originated by any Originator during the
Settlement Period immediately prior to such Settlement Period.
“Dilution Reserve Floor Percentage” means, as of any date of determination, a
percentage determined as follows:
DR x DHR
where:
DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods; and

DHR
=    the Dilution Horizon Ratio on such day.

“Dilution Volatility Ratio” means, on any day, a percentage determined as
follows:
(DS-DR) x (DS/DR)
where:
DS
=    the highest average Dilution Ratio for any three (3) consecutive Settlement
Periods observed over the preceding twelve Settlement Periods; and

DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods.

“Dodd-Frank Act” has the meaning set forth in the definition of Specified
Regulation.


Appendix 9

--------------------------------------------------------------------------------




“Doubtful” means, with respect to any Loan, that such Loan has a Risk Rating of
“Doubtful” in accordance with the Credit and Collection Policy.
“Dynamic Dilution Reserve Percentage (Receivables)” means, as of any date of
determination, a percentage determined as follows:
{(SF x DR) + DVR} x DHR
where:
SF
=    2.0;

DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Period;

DVR
=     the Dilution Volatility Ratio on such day; and

DHR
=     the Dilution Horizon Ratio on such day.

“Dynamic Loss Reserve Percentage (Receivables)” means, as of any date of
determination, a percentage determined as follows:
SF x LR x LHR
where:
SF
=    2.0;

LR
=    the highest average of the Loss Ratio (Receivables) for any three (3)
consecutive Settlement Periods observed over the preceding twelve Settlement
Periods; and

LHR
=    Loss Horizon Ratio on such day.

“Dynamic Reserve Percentage (Loans)” means, at any time, an amount equal to the
sum of (i) 12%, (ii) the Cumulative Loss Ratio Factor and (iii) the Portfolio
Weighted Average Loan Rating Factor.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means July 18, 2017.


Appendix 10

--------------------------------------------------------------------------------




“Effective Date Amendments” means each of (i) that certain Omnibus Amendment No.
2, dated as of the Effective Date, by and among the Originators, the
Administrative Agent and Seller, and (ii) that certain Reaffirmation of
Performance Guaranty, dated as of the Effective Date, by the Performance
Guarantor.
“Effective Date Loans” means each of the Pool Loans sold or purported to be sold
by the applicable Originator to the Seller pursuant to the Sale Agreement on or
prior to the Effective Date; provided that no Loan shall be deemed an Effective
Date Loan to the extent such Loan has been amended or modified following the
Effective Date, and as a result of such amendment or modification, a new Obligor
Note has been executed and delivered by the applicable Obligor.
“Eligible Assignee” means (i) Administrative Agent, any Purchaser Agent, any
Purchaser or any of their respective Affiliates that are financial institutions,
insurance company entities or manage a commercial paper conduit or similar
entity, (ii) any Liquidity Provider, any Program Administrator or any
Enhancement Provider, (iii) any commercial paper conduit or similar entity that
is managed by Administrative Agent, any Purchaser or any Purchaser Agent or any
of their respective Affiliates and (iv) any financial or other institution that
is acceptable to Administrative Agent and, solely with respect to this clause
(iv) so long as no Event of Default has occurred and is continuing, the Seller
(such consent not to be unreasonably withheld, conditioned or delayed).
“Eligible Loan” means, as of any date of determination, a Loan:
(a)which is denominated and payable only in USD in the United States;
(b)which is not a Syndicated CHS Loan;
(c)which is not a Producer Loan with a “B” or “C” Risk Rating and a remaining
tenor greater than 24 months;
(d)which is not an unsecured Producer Loan with a “B” or “C” Risk Rating and a
remaining tenor less than or equal to 24 months;
(e)which is not a Junior Lien Producer Loan with a “C” Risk Rating and a
remaining tenor less than or equal to 24 months;
(f)which is not a Junior Lien Commercial Loan with a “A2” or “A3” Risk Rating
and a remaining tenor less than or equal to 24 months;
(g)which is not an unsecured Commercial Loan with a “A2” or “A3” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;
(h)which is not a Junior Lien Producer Loan with a “A” or “B” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;
(i)which is not a First Lien Producer Loan with a “B” or “C” Risk Rating, a
fixed interest rate and a remaining tenor less than or equal to 24 months;
(j)which is not a First Lien Commercial Loan with a “A3” Risk Rating, a fixed
interest rate and a remaining tenor less than or equal to 24 months;
(k)which is not a Producer Loan with a “D” Risk Rating;
(l)which is not a Commercial Loan with a “M4” Risk Rating;
(m)the Obligor of which (A) is a resident of, or organized under the laws of,
the United States of America and (B) is not a Sanctioned Person;
(n)which is not a (A) Defaulted Loan or (B) Delinquent Loan, in each case, on
the date of acquisition by the Seller;
(o)(A) the Obligor of which is Solvent and (B) no Insolvency Event has occurred
with respect to such Obligor;
(p)which was originated in the ordinary course of business of the applicable
Originator under Loan Documents substantially in the form as set forth as
Exhibit D;


Appendix 11

--------------------------------------------------------------------------------




(q)which is currently owing under an Obligor Note, which Obligor Note and the
related Loan Documents have been duly authorized and are in full force and
effect and constitute the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with their respective
terms;
(r)which is not subject to any litigation, right of rescission, setoff,
counterclaim, dispute or other defense of any Obligor;
(s)which, together with the Loan Documents related thereto, constitutes an
“account,” a “payment intangible,” “chattel paper” or an “instrument” within the
meaning of the UCC of all jurisdictions which govern the perfection of the
applicable Originator’s, Seller’s and Administrative Agent’s respective interest
therein;
(t)in respect of which no material default exists and there is not then in
effect any waiver by the applicable Originator, Servicer or Seller of any (A)
material default with respect thereto or (B) any event or circumstance that
would, with notice, the passage of time, or both, become a material default with
respect thereto;
(u)the Obligor of which has incurred the obligations relating to such Loan
strictly for business purposes and not for personal, family or household
purposes;
(v)the Obligor of which is not an Affiliate of any Originator, Seller, Servicer
or Performance Guarantor; provided that Joint Ventures shall be permitted so
long as (A) such Obligor does not beneficially own or hold more than 50% of any
class of voting securities or the equity interests in CHS and (B) more than 50%
of any class of voting securities or the equity interests in such Obligor is not
beneficially owned or held by CHS (provided that all Obligors which have Joint
Ventures shall be treated as a single Obligor for purposes of the definition of
“Concentration Overage Amount (Loans)”);
(w)which, with respect to any Operating Loan (other than any Operating Loan that
is also a Producer Loan), requires interest payments to be made not less
frequently than monthly and the outstanding principal balance to be paid in full
not later than the applicable due date or commitment termination date for such
Operating Loan, but in no event later than fourteen (14) months from the closing
date of such Operating Loan;
(x)which, with respect to any Term Loan (other than any Term Loan that is also a
Producer Loan), requires principal payments (A) to be made not less frequently
than in equal monthly installments sufficient to fully amortize the outstanding
principal balance over the term of the Term Loan and (B) to be paid in full not
later than the applicable due date for such Term Loan, but in no event longer
than ten (10) years from the closing date of such Term Loan, and interest
payments to be made not less frequently than monthly;
(y)which, when added to the Pool Assets, does not result in the aggregate
Weighted Average Life of the Eligible Receivables and Eligible Loans to exceed
one and a half (1.5) years;
(z)the Obligor of which was not classified as Substandard, Doubtful or Loss in
accordance with the Credit and Collection Policy at the time of acquisition by
the Seller;
(aa)which is secured by a perfected, assignable, first priority security
interest in the Related Security in favor of the applicable Originator (or, in
the case of a Participation Loan, the agent for the related lender group on
behalf of the lenders in such lender group), free and clear of all Adverse
Claims prior to the acquisition by the Seller and the applicable Originator (or,
in the case of a Participation Loan, the agent for the related lender group on
behalf of the lenders in such lender group) has filed an “all assets” UCC-1
filing against each related Obligor;
(bb)which has not been compromised, adjusted or similarly modified other than in
accordance with the Credit and Collection Policy and as permitted by the
Transaction Documents;
(cc)which, together with the related Loan Documents, satisfies in all material
respects the applicable requirements of the Credit and Collection Policy;


Appendix 12

--------------------------------------------------------------------------------




(dd)which does not represent a refinancing by the applicable Originator of an
existing Loan due to credit reasons or a restructured Loan due to credit
reasons;
(ee)(i) with respect to any Effective Date Loan, the Custodian File and Obligor
Note (other than any Obligor Note that has been signed electronically) with
respect to such Loan shall have been delivered to the Custodian by the Seller,
the Servicer or the Originator, (ii) with respect to any Loan other than an
Effective Date Loan, the Custodian File and Obligor Note (other than any Obligor
Note that has been signed electronically) with respect to such Loan shall have
been delivered within thirty (30) days following the date on which the Seller
acquires an interest in such Loan pursuant to the Sale Agreement, and (iii) with
respect to any Loan that has been amended or modified following the Effective
Date, the applicable amended or modified Loan Documents with respect to such
Loan (including any new Obligor Note) shall have been delivered to the Custodian
by the Seller, the Servicer or the Originators within thirty (30) days following
the date of such amendment or modification;
(ff) which is not subordinated in any respect to any other Debt of the relevant
Obligor;
(gg)which is not subject to any right of rescission, setoff, counterclaim or any
other defense (including defenses arising out of violations of usury laws) of
any Obligor, other than defenses arising out of applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights in general and general equity principles;
(hh)the Obligor of which has been instructed to make all payments directly to a
Seller Collection Account or the Concentration Account;
(ii)in respect of which no security deposit or reserve paid or created by the
related Obligor exists;
(jj)no portion of the Unpaid Balance of such Loan represents any sales tax,
value-added tax or other similar tax;
(kk)which, together with the Loan Documents related thereto, does not contravene
any laws, rules or regulations applicable thereto (including laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Loan Documents related
thereto is in violation of any such law, rule or regulation in any respect;
(ll)the Related Security of which is insured as required by the Credit and
Collection Policy;
(mm)the Unpaid Balance to Stressed Realizable Value for the related Obligor does
not exceed 90%;
(nn)with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
origination, transfer or pledge of such Loan have been duly obtained, effected
or given and are in full force and effect;
(oo)which is prepayable at any time and, together with the related Loan
Documents and Related Security, is fully assignable;
(pp)with respect to which the Loan Documents are complete and in accordance with
the Credit and Collection Policy; provided that, prior to the Obligor Note
Delivery Date, such Loan Documents may exclude the related Obligor Note
(excluding any Obligor Note that is delivered electronically) until the Obligor
Note Delivery Date has occurred, at which time such Obligor Note shall be or
shall have been delivered to the Custodian;
(qq)the Obligor of which has provided the Servicer with monthly financial
statements in accordance with the Loan Documents within 35 days of each month
end;
(rr)as to which the applicable Originator has satisfied all obligations on its
part with respect to such Loan required to be fulfilled pursuant to the
applicable Loan Documents or in connection with the transfer and any applicable
agreement pursuant to which such transfer occurs;


Appendix 13

--------------------------------------------------------------------------------




(ss)as to which none of the applicable Originator, Seller, Servicer or
Performance Guarantor has taken any action which would impair, or failed to take
any action necessary to avoid impairing, the rights of the Administrative Agent
for the benefit of the Purchasers therein, other than actions or failures to
take action by the Servicer which are permitted under the Credit and Collection
Policy and the Transaction Documents;
(tt)which complies with the representations and warranties made with respect
thereto by the applicable Originator in the Sale Agreement;
(uu)the Unpaid Balance of which is less than the related Loan Commitment amount
under the Loan Documents;
(vv)for which the contract giving rise to such Loan is governed by the law of
one of the States of the United States, the District of Columbia or any
territory of the United States;
(ww)for which the Seller has good and marketable title to, and is the sole legal
and beneficial owner of, such Loan free and clear of any Adverse Claim, and the
Administrative Agent has a first priority perfected security interest in such
Loan and a perfected security interest in the Related Security with respect to
such Loan;
(xx)in the case of any Participation Loan:
(i)written notice of the transfer of such Participation Loan to the Seller has
been delivered to the Obligor thereof and the agent of the related lender group
and all other requirements under the related Loan Documents with respect to the
transfer of such Participation Loan to the Seller have been satisfied; and
(ii)no material amendment to or consent under any of the related Loan Documents
can be made without the consent of the Seller (or the Servicer on its behalf);
(yy)that has been sold or contributed by an Originator to Seller pursuant to the
Sale Agreement with respect to which sale or contribution all conditions
precedent under the Sale Agreement have been met; and
(zz)that, with respect to any Loan that is executed electronically, (i) the
electronic execution of such Loan is in compliance with the Credit and
Collection Policy, and (ii) each Purchaser Agent shall have received (and shall
be an addressee of) a legal opinion from external counsel to the Originators, in
form and substance reasonably satisfactory to the Purchaser Agents, opining that
under the state law which governs such Loan’s related Loan Documents, any
documents or agreements that are governed by the laws of such state and that are
executed electronically constitute the valid and enforceable obligations of each
party to such documents or agreements (and such external counsel shall be
licensed to practice law in such state).
“Eligible Receivable” means, as of any date of determination, a Receivable:
(a)that is denominated and payable only in USD in the United States;
(b)the related Account Debtor (i) is a resident of, or organized under the laws
of, the United States of America and (ii) is not a Sanctioned Person;
(c)that is not (A) a Defaulted Receivable or (B) a Delinquent Receivable, in
each case, on the date of acquisition by the Seller;
(d)(i) the Account Debtor of which is Solvent and (ii) no Insolvency Event has
occurred with respect to such Account Debtor;
(e)(i) that has been generated by the applicable Originator in the United States
of America and in the ordinary course of its business, subject to a valid
invoice or contract, from the bona fide sale of goods or services to an Account
Debtor, (ii) all obligations of the applicable Originator in connection with
such Receivable have been fully performed, (iii) no portion of such Receivable
is in respect of any amount as to which the related Obligor is permitted to
withhold payment until the occurrence of a specified event or conditions
(including “guaranteed” or “conditional” sales or any performance by an
Originator), (iv) which is not owed to any Originator or Seller as a bailee or


Appendix 14

--------------------------------------------------------------------------------




consignee for another Person, and (v) which is not issued under cash-in-advance
or cash-on-account terms date; provided that, for the avoidance of doubt, no
portion of any Receivable billed to any Account Debtor for which the related
goods or services have not been delivered or performed by an Originator shall
constitute an “Eligible Receivable”;
(f)that, together with the related Receivable Documentation, is in full force
and effect and is a valid and binding obligation of the related Account Debtor,
enforceable in accordance with its terms;
(g)which is not subject to any litigation, right of rescission, setoff,
counterclaim, dispute or other defense of the related Account Debtor;
(h)the Seller has good and marketable title to, and is the sole legal and
beneficial owner of, such Receivable and the Related Security free and clear of
any Adverse Claim;
(i)in respect of which no material default exists and there is not then in
effect any waiver by the applicable Originator, Servicer or Seller of any (i)
material default with respect thereto or (ii) any event or circumstance that
would, with notice, the passage of time, or both, become a material default with
respect thereto;
(j)which constitutes an “account” or “payment intangible” within the meaning of
Article 9 of the UCC of all jurisdictions which govern the perfection of the
applicable Originator’s, Seller’s and Administrative Agent’s respective interest
therein and is not evidenced by instruments or chattel paper;
(k)the Account Debtor of which has incurred the obligations relating to such
Receivable strictly for business purposes and not for personal, family or
household purposes;
(l)the Account Debtor of which is not an Affiliate of any Originators, Seller,
Servicer, CHS or Performance Guarantor;
(m)no more than 35% of the aggregate Unpaid Balance of all Receivables of the
related Account Debtor are Defaulted Receivables;
(n)that has a remaining payment term that does not exceed 90 days from the date
of the related invoice; provided that the Unpaid Balance of all Eligible
Receivables the remaining tenor of which exceeds 90 days but does not exceed 180
days cannot exceed 15% of the aggregate Unpaid Balance of all Eligible
Receivables;
(o)which has not been compromised, adjusted or similarly modified other than in
accordance with the Credit and Collection Policy and as permitted by the
Transaction Documents;
(p)that, together with the related Receivable Documentation, satisfies in all
material respects the applicable requirements of the Credit and Collection
Policy;
(q)which represents part or all of the price of the sale of “merchandise,”
“insurance” or “services” within the meaning of Section 3(c)(5) of the
Investment Company Act and which is an “eligible asset” as defined in Rule 3a-7
under the Investment Company Act;
(r)the related Account Debtor has been instructed to make payments on such
Receivable only to a Lockbox, a Collection Account, an Originator Specified
Account or the Concentration Account;
(s)is not subordinated in any respect to any other Debt of the relevant Account
Debtor;
(t)in respect of which no security deposit or reserve paid or created by the
related Account Debtor exists;
(u)no portion of the Unpaid Balance of such Receivable represents any sales tax,
value-added tax or other similar tax;
(v)which does not constitute finance charges, service charges or similar charges
(it being understood that only the portion of the Receivable so constituted
shall not be eligible);
(w)which, together with the related Receivable Documentation, does not
contravene any laws, rules or regulations applicable thereto (including laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);


Appendix 15

--------------------------------------------------------------------------------




(x)for which the sale, pledge, contribution or assignment of such Receivable and
the Related Security pursuant to this Agreement and the Sale Agreement does not
(i) violate or contravene any Applicable Law or the related Receivable
Documentation, (ii) require notice thereof to the related Account Debtor or any
consent therefrom (other than any such notices that have been provided or
consents that have been obtained and are in effect) or (iii) require any notice
thereof or any consent from any Governmental Authority that has not been
provided or obtained;
(y)that has not been previously sold, assigned, pledged or otherwise transferred
by the applicable Originator to any other Person;
(z)that has been sold or contributed by any Originator to Seller pursuant to the
Sale Agreement with respect to which sale or contribution all conditions
precedent under the Sale Agreement have been met;
(aa)that is not a Receivable which arose as a result of the sale of consigned
goods or finished goods that have incorporated any consigned goods into such
finished goods or a sale in which Seller, any Originator, CHS, Performance
Guarantor or Servicer acted as a bailee, consignee or agent of any other Person
or otherwise not as principal or otherwise in respect of deferred or unearned
revenues;
(bb)that does not constitute a re-billed amount arising from a deduction taken
by the related Account Debtor with respect to a previously arising Receivable;
(cc)that (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance;
(dd)the Administrative Agent has a valid and enforceable first priority
perfected security interest in such Receivable and the Related Security, in
either case, free and clear of any Adverse Claim; and
(ee)with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
origination, transfer or pledge of such Receivable have been duly obtained,
effected or given and are in full force and effect.
“Enhancement Agreement” means any agreement between a Conduit Purchaser and any
other Person(s), entered into to provide (directly or indirectly) credit
enhancement to such Conduit Purchaser’s commercial paper facility.
“Enhancement Provider” means any Person providing credit support to a Conduit
Purchaser under an Enhancement Agreement, including pursuant to an unfunded
commitment, or any similar entity with respect to any permitted assignee of such
Conduit Purchaser.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Seller, Servicer, Performance Guarantor or any
Originator within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan; (ii)
a withdrawal by Seller, Servicer, any Originator, Performance Guarantor or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA); (iii) a complete or partial withdrawal by Seller,
Servicer, any Originator,


Appendix 16

--------------------------------------------------------------------------------




Performance Guarantor or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (iv) the filing of
a notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (v)
an event or condition which is reasonably expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Seller, Servicer, any Originator,
Performance Guarantor or any ERISA Affiliate; or (vii) a transaction by Seller,
Servicer, any Originator, Performance Guarantor or an ERISA Affiliate that is
reasonably expected to be subject to Sections 4069 or 4212(c) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” is defined in Section 10.1.
“Event of Repurchase” is defined in Section 3.2(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party: (i) any Taxes imposed on, or measured by, net income or gains
and any franchise Taxes, branch Taxes or branch profits Taxes, but only to the
extent such Taxes are imposed by a taxing authority in a jurisdiction (or
political subdivision thereof) (a) under the laws of which such Affected Party
is organized or incorporated or maintains a lending office (or branch), and (b)
as a result of a present or former connection between such Affected Party and
the jurisdiction imposing such Tax (other than connections arising from such
Affected Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in this Agreement), (ii) any U.S.
federal withholding Tax to the extent it is imposed on amounts payable to such
Affected Party (I) when such Affected Party becomes a party to this Agreement or
(II) because such Affected Party designates a new lending office, except to the
extent that such Affected Party was entitled, at the time of designation of a
new lending office (or assignment), to receive such additional amounts from
Seller or Servicer, as applicable, pursuant to Section 3.3, (iii) Taxes
attributable to such Affected Party’s failure to comply with Section
3.3(e)(vii), and (iv) any U.S. federal withholding tax imposed under FATCA.
“FAS 166/167 Capital Guidelines” has the meaning set forth in the definition of
Specified Regulation.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreement
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
such intergovernmental agreement.


Appendix 17

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum, determined by Administrative Agent, equal (for each day during such
period) to:
(a)    the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
(b)    if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
applicable Liquidity Provider or Purchaser Agent from three federal funds
brokers of recognized standing selected by it.
“Federal Reserve Bank” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.
“Fee Letter” means the Second Amended and Restated Fee Letter, dated as of June
28, 2018, among Seller, CHS, Administrative Agent and the Purchaser Agents.
“Final Payout Date” means the date following the Purchase Termination Date on
which Total Investment shall have been reduced to zero and all other amounts
then accrued or payable to any of the Affected Parties under the Transaction
Documents shall have been paid in full in cash.
“First Lien Commercial Loan” means a Commercial Loan that is entitled to the
benefit of a first lien and first priority perfected security interest on the
assets of the respective Obligor.
“First Lien Producer Loan” means a Producer Loan that is entitled to the benefit
of a first lien and first priority perfected security interest on the assets of
the respective Obligor.
“Floor Reserve Percentage (Loans)” means, at any time, 15%.
“Foreign Affected Party” is defined in Section 3.3(e)(vii).
“Formation Date” means the date that Seller was originally formed under the laws
of the State of Delaware.
“GAAP” means generally accepted accounting principles in the United States of
America as consistently applied. If at any time Seller or Servicer notifies
Administrative Agent that Seller or Servicer requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if Administrative Agent notifies Seller or Servicer that the
Purchasers request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP without giving effect to such change in GAAP or in the
application thereof that is the subject of such notice until such notice shall
have been withdrawn or such provision amended in accordance herewith.
“Governmental Authority” means any government, supranational or political
subdivision or any agency, authority, bureau, regulatory body, central bank,
commission, department or instrumentality of any such government or political
subdivision, or any other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of a government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.


Appendix 18

--------------------------------------------------------------------------------




“Indemnified Amounts” is defined in Section 12.1(a).
“Indemnified Party” is defined in Section 12.1(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent Manager” means a natural person who is a manager of Seller who (I)
is not at the time of initial appointment, or at any time while serving as
Independent Manager of Seller, and has not been at any time during the preceding
five (5) years (a) a stockholder, member, director (with the exception of
serving as an independent director of any Affiliates of Seller), manager (with
the exception of serving as an independent manager of Seller or any of its
Affiliates), officer, employee, partner, attorney or counsel of Seller,
Servicer, any Originator, Performance Guarantor or CHS or any of their
respective Affiliates; (b) a customer, supplier or other Person who derives any
of its purchases or revenues from its activities with Seller, Servicer, any
Originator, Performance Guarantor or CHS or any of their respective Affiliates;
(c) a Person Controlling or under common Control with any such customer,
supplier, stockholder, member, director, manager, officer, employee, partner,
attorney, counsel or other Person described in clauses (a) or (b) above; or
(d) a member of the immediate family of any such customer, supplier,
stockholder, member, director, manager, officer, employee, partner, attorney,
counsel or other Person described in clauses (a), (b) or (c) above; and (II) (1)
has prior experience as an independent manager or independent director for a
company whose charter documents required the unanimous consent of all
independent managers or independent directors thereof before such company could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy and (2) has at least three years of employment experience
with one or more entities that provide, in the ordinary course of their
respective businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.
“Information Package” is defined in Section 3.1(a).
“Insolvency Event” means, with respect to any Person, (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (ii) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and,
unless such Person is Seller, an Obligor or an Account Debtor, such petition
remains unstayed and in effect for a period of sixty (60) consecutive days,
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors, (iv) such
Person shall (A) fail to pay its debts generally as such debts become due, (B)
make a general assignment for the benefit of creditor or (C) admit in writing
its inability to pay its debts generally as they become due or (v) such Person
shall take any action to authorize any of the actions in furtherance of any of
the aforesaid purposes.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Joint Venture” means an Obligor constituting a joint venture of an Originator
and one or more unaffiliated entities where (i) such Originator has no more than
50% of the ownership or voting rights in or with respect to such joint venture,
(ii) such Originator does not have the ability to directly or indirectly control


Appendix 19

--------------------------------------------------------------------------------




such joint venture and (iii) the joint venture satisfies the definition of
Eligible Loan and has been subject to the same underwriting and credit and
collection policies as any other Obligor.
“Junior Lien Commercial Loan” means a Commercial Loan that is entitled to the
benefit of a lien and priority perfected security interest on the assets of the
respective Obligor and is not a First Lien Commercial Loan.
“Legal Final Settlement Date” means the Settlement Date following the 138th
complete month following the Liquidation Period.
“LIBO Rate” means for any Yield Period, (a) the interest rate per annum
designated as the LIBO Rate by the applicable Purchaser Agent for a period of
time comparable to such Yield Period that appears on the Reuters Screen LIBO
Page as of 11:00 a.m. (London, England time) with respect to such Purchaser
Agent or related Committed Purchaser on the second Business Day preceding the
first day of such Yield Period or (b) if a rate cannot be determined under
either of the foregoing clauses, an annual rate equal to the average (rounded
upwards if necessary to the nearest 1/100th of 1%) of the rates per annum at
which deposits in USD with a duration comparable to such Yield Period in a
principal amount substantially equal to the principal amount of the applicable
Rate Tranche are offered to the principal London office of the applicable
Purchaser Agent (or its related Committed Purchaser) by three London banks,
selected by Administrative Agent in good faith, at about 11:00 a.m. London time
on the second Business Day preceding the first day of such Yield Period. If the
calculation of the LIBO Rate results in a LIBO Rate of less than zero (0), the
LIBO Rate shall be deemed to be zero (0) for all purposes of this Agreement and
the Transaction Documents.
“Liquidation Fee” means, for each Rate Tranche (or portion thereof) for each day
in any Yield Period or Settlement Period (computed without regard to clause
(iii) of the proviso of the definition of “Yield Period”) during the Liquidation
Period, the amount, if any, by which:
(a)    the additional Yield (calculated without taking into account any
Liquidation Fee) which would have accrued on the reductions of such Purchaser’s
Tranche Investment effected pursuant to Section 1.3(c)(ii) or (iii) with respect
to such Rate Tranche for such day during such Yield Period or Settlement Period
(as so computed) if such reductions had not been made until the last day of such
Yield Period or Settlement Period exceeds,
(b)    the income, if any, received for such day during such Yield Period or
Settlement Period by the affected Purchaser from investing the proceeds of such
reductions of such Purchaser’s Tranche Investment.
“Liquidation Period” means the period commencing on the date on which the
Administrative Agent notifies the Seller and the Servicer that any condition
precedent to Purchases and Reinvestments set forth in Section 5.3 is not
satisfied (or expressly waived by each Purchaser) and that the Liquidation
Period has commenced, and ending on the Final Payout Date.
“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider pursuant to a Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Purchaser (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Purchaser’s Commercial Paper Notes or other senior
indebtedness.
“Liquidity Provider” means MUFG or any of its Affiliates, Rabobank or any of its
Affiliates or any other lender, credit enhancer or liquidity provider that is at
any time party to a Liquidity Agreement or any


Appendix 20

--------------------------------------------------------------------------------




successor or assign of such lender, credit enhancer or liquidity provider or any
similar entity with respect to any permitted assignee of a Conduit Purchaser.
“Loan” shall mean the indebtedness of any Obligor under or with respect to an
Obligor Note, whether constituting an account, chattel paper, an instrument, a
general intangible, payment intangible, promissory note or otherwise, and shall
include (i) the right to payment of such indebtedness and any interest or
finance charges and other obligations of such Obligor with respect thereto
(including the principal amount of such indebtedness, periodic finance charges,
late fees and returned check fees), (ii) all proceeds of, and payments or
Collections on, under or in respect of any of the foregoing and (iii) all
Related Security with respect thereto.
“Loan Commitment” means, with respect to any Obligor, the maximum aggregate
amount required to be advanced to the related Obligor under the terms of the
related Loan Documents.
“Loan Document” means, with respect to any Loan, the related Obligor Note and
any related loan agreements, security agreements, mortgages, acknowledgements
(if required), financing statements and other documents, instruments,
certificates or assignments (including amendments or modifications thereof)
executed by the Obligor thereof or by another Person on the Obligor’s behalf or
for the Obligor’s benefit in respect of such Loan and related Obligor Note,
including letters of credit, general or limited guaranties or other credit
enhancement.
“Loan Investment Base” means, at any time, the Net Loan Pool Balance less the
Required Loan Reserves.
“Loan Losses” means the Unpaid Balance of any Pool Loans that have been, or
should have been, written-off as uncollectible by Servicer in accordance with
the Credit and Collection Policy.
“Loan Pool” means, at any time, all then outstanding Loans sold or contributed,
or purported to be sold or contributed, to Seller pursuant to the Sale Agreement
and transferred or purported to be transferred to the Administrative Agent, on
behalf of the Purchasers, pursuant to Section 1.2(c).
“Loan Pool APR Percentage” means, at any time, an amount equal to the product of
(a) the product of (i) the Weighted Average Interest Rate for the Eligible Loans
multiplied by (ii) a fraction (expressed as a percentage), (x) the numerator of
which is equal to the aggregate Unpaid Balances of all Eligible Loans and (y)
the denominator of which is equal to the aggregate Loan Commitments of all
Eligible Loans multiplied by (b) the Weighted Average Life (in years) for the
Eligible Loans.
“Loan Yield and Servicing Fee Reserve Percentage” means, at any time, an amount
equal to the product of (a) the sum of (i) the weighted average Yield Rate for
the most recently ended Settlement Period multiplied by 1.5 plus (ii) the sum of
the Program Fee Rate and the Servicing Fee Rate multiplied by (b) the Weighted
Average Life (in years) of the Loan Pool.
“Lockbox” means the lockboxes specified as such in Exhibit B, each of which
shall be maintained at an Account Bank in the name of Originator.
“Loss” means, with respect to any Loan, that such Loan has a Risk Rating of
“Loss” in accordance with the Credit and Collection Policy.
“Loss Horizon Ratio” means 3.75.
“Loss Ratio (Loans)” means the highest average Default Ratio for any three (3)
consecutive Settlement Periods observed over the preceding twelve Settlement
Periods.


Appendix 21

--------------------------------------------------------------------------------




“Loss Ratio (Receivables)” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) the sum of (i) the aggregate Unpaid Balance
of all Receivables that were 61-90 days past their original due date as of the
end of the most recently ended Settlement Period plus (ii) the aggregate Unpaid
Balance of all Receivables that were charged-off during the most recently ended
Settlement Period that were 60 days or fewer days past their due date when
charged off, to (b) the initial Unpaid Balance of all Receivables generated by
all the Originators during the Settlement Period that is three (3) Settlement
Periods prior to the most recently ended Settlement Period.
“Loss Reserve Floor Percentage (Receivables)” means, at any time, 15%.
“Market Value” means, with respect to any Pool Asset and Related Assets, a
percentage of the principal amount of the Pool Asset, not to exceed 100%,
determined by the applicable Originator, as of the date such Pool Asset is
transferred to the Seller by the Originator, to be the fair market value of such
Pool Asset and Related Assets.
“Material Adverse Change” means, with respect to any Person (or if no Person is
specified, with respect to Seller, CHS, Servicer, Performance Guarantor or any
Originator) an event or circumstance that, individually or in the aggregate,
results in, or could reasonably be expect to result in, a material adverse
change in:
(i)    the financial condition or results of operations of such Person and its
Subsidiaries, taken as a whole;
(ii)    the ability of such Person to perform any of its obligations under this
Agreement or any other Transaction Document to which it is a party;
(iii)    the status, existence, perfection, priority, enforceability or other
rights and remedies of Administrative Agent associated with its interests in the
Pool Assets or any material portion thereof; or
(iv)    (a) the validity or enforceability against such Person of any
Transaction Document or any Receivable Documentation or Loan Documents to which
it is a party or (b) the validity, enforceability or collectability of a
material portion of the Pool Assets, including if such event or circumstance
would increase the days to pay or Dilution with respect to a material portion of
the Pool Receivables.
“Monthly Loss Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), (a) the numerator of which is equal to the sum of
Loan Losses during the most recently ended Settlement Period and (b) the
denominator of which is the aggregate Unpaid Balance of all Pool Loans as of the
Cut-Off Date of the most recently ended Settlement Period.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” is defined in the preamble.
“MUFG Purchaser Group” means the Purchaser Group with Victory, as a Conduit
Purchaser, MUFG, as Committed Purchaser and MUFG, as Purchaser Agent.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Seller, Servicer, any Originator,
Performance Guarantor or any ERISA Affiliate makes or is obligated to make
contributions or has any liability.


Appendix 22

--------------------------------------------------------------------------------




“Net Loan Pool Balance” means, at any time, an amount equal to (a) the aggregate
Unpaid Balance of all Eligible Loans at such time, minus (b) the Concentration
Overage Amount (Loans) at such time.
“Net Pool Balance” means, at any time, an amount equal to the sum of (a) the Net
Loan Pool Balance at such time plus (b) the Net Receivables Pool Balance at such
time.
“Net Receivables Pool Balance” means, at any time, an amount equal to (a) the
aggregate Unpaid Balance of all Eligible Receivables at such time, minus (b) the
Account Debtor Concentration Overage Amount at such time.
“Nieuw Amsterdam” means Nieuw Amsterdam Receivables Corporation B.V.
“No Petition Agreement” means that certain no proceedings letter agreement,
dated as of September 4, 2018, between the Administrative Agent and each
Subordinated Note Financier, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.
“Notice of Payment” means a Notice of Payment substantially in the form of
Exhibit F attached hereto, delivered by the Seller to the Administrative Agent
and each Purchaser Agent pursuant to Sections 3.1(d)(vi), 3.2(c) and 3.2(e), as
applicable.
“Notice of Purchase” means a Notice of Purchase substantially in the form of
Exhibit E attached hereto, delivered by the Seller to the Administrative Agent
and each Purchaser Agent pursuant to Section 1.2(a).
“Obligations” means all obligations of Seller arising in connection with this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, all Indemnified Amounts, payments on account of Collections received
or deemed to be received and fees.
“Obligor” shall mean, with respect to any Loan, the Person or Persons directly
or indirectly obligated to make payments with respect to such Loan, including
any guarantor thereof.
“Obligor Note” shall mean, with respect to any Loan, the promissory note,
instrument or other writing entered into by the related Obligor in connection
with or evidencing the indebtedness of the Obligor under such Loan.
“Obligor Note Delivery Date” means July 20, 2017.
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
“Omnibus Amendment Effective Date” means September 4, 2018.
“Operating Loan” means any Loan used to finance working capital and current or
seasonal assets (e.g., inventories and accounts receivable) with an original
maturity date of fourteen (14) months or less.
“Original Agreement” is defined in the preamble.
“Originator” means each Person from time to time party to the Sale Agreement as
an originator. As of the Effective Date, CHS and CHS Capital are the only
Originators.
“Originator Account Agreements” means each Deposit Account Control Agreement,
dated as of the Closing Date, among CHS or CHS Capital, as applicable, an
Account Bank and the Administrative Agent.


Appendix 23

--------------------------------------------------------------------------------




“Originator Collection Accounts” means the accounts specified as such in Exhibit
B, each of which shall be maintained at an Account Bank in the name of
Originator.
“Originator Specified Accounts” means the accounts specified as such in Exhibit
B, each of which shall be in the name of Originator.
“Participant” is defined in Section 13.3(b).
“Participation Loan” means any advance by an Originator to an Obligor under a
syndicated loan facility (a) that has closed (without regard to any
contemporaneous or subsequent syndication of such advance) prior to such advance
becoming a part of the Loan Pool and (b) pursuant to which such Originator acts
as administrative agent of the related lender group.
“Patriot Act” is defined in Section 13.20.
“Payoff Letter” means that certain Payoff and Termination Agreement, dated as of
the Closing Date, by and among the Seller, CHS, CHS Capital, Rabobank, Nieuw
Amsterdam, Victory, MUFG and U.S. Bank National Association.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Plan” means an “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Seller, Servicer, any
Originator, Performance Guarantor or any ERISA Affiliate or to which Seller,
Servicer, any Originator, Performance Guarantor or any ERISA Affiliate
contributes or has an obligation to contribute or to which Seller, Servicer, any
Originator, Performance Guarantor or any ERISA Affiliate has any liability.
“Performance Guarantor” means CHS.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, entered into by Performance Guarantor in favor of Administrative Agent.
“Person” means an individual, partnership, sole proprietorship, corporation
(including a business trust), limited liability company, limited partnership,
joint stock company, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof.
“Pool Asset” means any of, and “Pool Assets” means all of, the Pool Receivables
and the Pool Loans.
“Pool Loan” means a Loan in the Loan Pool sold or purported to be sold by the
applicable Originator to the Seller pursuant to the Sale Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool sold or purported
to be sold by the applicable Originator to the Seller pursuant to the Sale
Agreement.
“Portfolio Weighted Average Loan Rating Factor” means, with respect to any
Obligor, the percentage appearing opposite such Obligor’s applicable rating on
the table below:


Appendix 24

--------------------------------------------------------------------------------




Rating Bucket
WA Rating Factor
Portfolio WA
Rating Factor
1
Greater than 4.0
0.50%
2
4.0 to 3.75
1.00%
3
3.5 to < 3.75
1.50%
4
3.25 to < 3.5
3.00%
5
Less than 3.25
5.00%



“Prime Rate” means, with respect to any Purchaser Group, the rate of interest in
effect for such day as publicly announced from time to time by the applicable
Purchaser Agent, the related Committed Purchaser or their Affiliates as its
“reference rate” or “prime rate”, as applicable. Such “reference rate” or “prime
rate” is set by the applicable Purchaser Agent, the related Committed Purchaser
or their Affiliates based upon various factors, including such Person’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate, and is not necessarily the lowest rate charged to any
customer.
“Producer Loan” means a Loan characterized as a “Producer Loan” under the Credit
and Collection Policy.
“Program Administration Agreement” means that certain administration agreement
between a Conduit Purchaser and Program Administrator governing certain aspects
of the administration of such Conduit Purchaser’s commercial paper facility or
any other agreement having similar purposes, as in effect from time to time.
“Program Administrator” means the administrator designated for a Conduit
Purchaser under the Program Administration Agreement.
“Program Fee” is defined in the Fee Letter.
“Program Fee Rate” is defined in the Fee Letter.
“Program Information” is defined in Section 13.8(a).
“Purchase” is defined in Section 1.1.
“Purchase Price” is defined in Section 1.1.
“Purchase Termination Date” means the earlier of (i) June 27, 2019, (ii) the
occurrence of an Event of Default and (iii) sixty (60) days following the date
of receipt by each of the other parties to this Agreement of a written notice of
termination provided by Seller.
“Purchaser” means each Conduit Purchaser and Committed Purchaser, as applicable.
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and listed as such as set forth on the signature pages of this Agreement.
“Purchaser Group” means, for each Conduit Purchaser, such Conduit Purchaser, its
related Committed Purchaser and its related Purchaser Agent as set forth on
Exhibit C.


Appendix 25

--------------------------------------------------------------------------------




“Purchaser Group Commitment” means, at any time with respect to any Purchaser
Group, the aggregate Commitments of all Committed Purchasers at such time in
such Purchaser Group as set forth on Exhibit C.
“Purchaser Group Investment” means, at any time with respect to any Purchaser
Group, the Total Investment of all Purchasers at such time in such Purchaser
Group.
“Purchasers’ Total Commitment” means, at any time, the aggregate Commitments of
all Committed Purchasers at such time as set forth on Exhibit C.
“Purchaser’s Tranche Investment” means, in relation to any Rate Tranche and any
Purchaser, the amount of the Purchasers’ Total Investment allocated by such
Purchaser’s Purchaser Agent to such Rate Tranche pursuant to Section 2.1;
provided that at all times the aggregate amounts allocated to all Rate Tranches
shall equal the Total Investment.
“Rabobank” means Coöperatieve Rabobank U.A.
“Ratable Share” means, at any time, (i) for any Purchaser Group, a percentage
equal to the quotient of (a) the Purchaser Group Commitment for such Purchaser
Group at such time, divided by (b) the Purchasers’ Total Commitment at such time
and (ii) for any Purchaser, a percentage equal to the quotient of (a) such
Purchaser’s Commitment (or, for any Conduit Purchaser, the Commitment of the
Committed Purchaser in such Conduit Purchaser’s Purchaser Group) at such time
divided by (b) the Purchasers’ Total Commitment at such time.
“Rate Tranche” means at any time a portion of the Asset Interest selected by the
applicable Purchaser Agent pursuant to Section 2.1 and designated as a Rate
Tranche solely for purposes of computing Yield.
“Rating Agency” mean each of S&P and Moody’s (and/or each other rating agency
then rating the Commercial Paper Notes of any Conduit Purchaser).
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator, Seller (as assignee of any
Originator) or any other Person (as assignee of Seller) by an Account Debtor,
whether constituting an account, instrument, document, contract right, general
intangible, chattel paper or payment intangible, in each instance arising in
connection with the sale of goods or for services rendered, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto, together with the Related Security with respect thereto, and with
respect to each of the foregoing, all Collections and proceeds thereof. Any such
right to payment arising from any one transaction, including any such right to
payment represented by an individual invoice or agreement, shall constitute a
Receivable separate from a Receivable consisting of any such right to payment
arising from any other transaction.
“Receivable Documentation” means, for each Pool Receivable, the invoice therefor
and any other agreement or documentation between the applicable Originator and
the applicable Account Debtor giving rise to, and/or setting forth terms and
conditions related to the creation and payment of, such Pool Receivable,
including in each case any amendments.
“Receivables Investment Base” means, at any time, the Net Receivables Pool
Balance less the Required Receivable Reserves.


Appendix 26

--------------------------------------------------------------------------------




“Receivables Pool” means at any time, all then outstanding Receivables sold or
contributed, or purported to be sold or contributed, to Seller pursuant to the
Sale Agreement and transferred or purported to be transferred to Administrative
Agent, on behalf of the Purchasers, pursuant to Section 1.2(c).
“Records” means all Receivable Documentation and Loan Documents and other
documents, instruments, books, records, purchase orders, agreements, reports and
other information (including computer programs, tapes, disks, other information
storage media, data processing software and related property and rights)
prepared or maintained by any Originator, CHS, Servicer, or Seller,
respectively, with respect to, or that evidence or relate to, the Pool Assets,
the other Seller Assets or the Account Debtors or Obligors of such Pool Assets.
“Regulatory Change” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect or implementation of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, each Specified Regulation shall be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, implemented or issued.
“Reinvestment” is defined in Section 1.3(a)(ii).
“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Pool Assets, (b) all Records (but excluding
any obligations under the Receivable Documentation and Loan Documents), (c) all
Collections in respect of, and other proceeds of, the Pool Assets or any other
Related Security, (d) all rights and remedies of Seller or any Originator, as
applicable, under the Sale Agreement, and the other Transaction Documents and
any other rights or assets pledged, sold or otherwise transferred to Seller
thereunder and (e) all the products and proceeds of any of the foregoing.
“Related Security” means, with respect to any Asset:
(i)    all of Seller’s or any Originator’s, as applicable, interest in any goods
(including returned goods) and documentation of title evidencing the shipment or
storage of any goods (including returned goods), relating to any sale giving
rise to such Asset;
(ii)    all instruments and chattel paper that may evidence such Asset;
(iii)    all security interests or liens and property subject thereto from time
to time purporting to secure payment of such Asset, whether pursuant to the
Receivable Documentation related to such Receivable, the Loan Documents related
to such Loan or otherwise, together with all financing statements describing any
collateral securing such Asset;
(iv)    all tax refunds and the insurance policies, if any, relating to such
Asset including the right to terminate such policies and to receive unearned
premiums payable upon such termination, and rights to loss payments under such
insurance policies;
(v)    the Receivable Documentation, the Loan Documents and all guaranties,
letters of credit, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Asset whether
pursuant to the Receivable Documentation related to such Receivable, the Loan
Documents related to such Loan or otherwise;


Appendix 27

--------------------------------------------------------------------------------




(vi)    all of Seller’s or any Originator’s, as applicable, rights, interests
and claims under the Transaction Documents, the Loan Documents and the
Receivable Documentation with respect to such Asset;
(vii)    all books, records and other information (including computer programs,
tapes, discs, punch cards, data processing software and related property and
rights) relating to such Asset and the related Account Debtor or Obligor; and
(viii)    all proceeds of, and payments or collections on, under or in respect
of, any of the foregoing.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30‑day notice period has been waived by
the PBGC.
“Reporting Date” is defined in Section 3.1(a).
“Repurchase Payments” means payments of the repurchase price for Pool Assets
under Section 3.2(b).
“Required Loan Reserves” means, for any day, an amount equal to the product of
(a) the sum of (i) the greater of (A) the Floor Reserve Percentage (Loans) at
such time and (B) the Dynamic Reserve Percentage (Loans) at such time, plus (ii)
the Adjusted Loan Yield and Servicing Fee Reserve Percentage multiplied by (b)
the Net Loan Pool Balance at such time.
“Required Purchasers” means, at any time, two or more Committed Purchasers whose
Commitments at such time aggregate more than 66 2/3% of the Purchasers’ Total
Commitment at such time (or, if at such time, the Purchasers’ Total Commitment
is zero, two or more Committed Purchasers whose Purchaser Group’s Purchaser
Group Investment at such time aggregate more than 66 2/3% of the Total
Investment at such time); provided that if at any time there is only one
Committed Purchaser, Required Purchasers shall mean such Committed Purchaser.
“Required Receivable Reserves” means, for any day, an amount equal to the
product of (a) the sum of (i) the greater of (A) the sum of (1) the Dynamic
Dilution Reserve Percentage (Receivables) at such time, plus (2) the Dynamic
Loss Reserve Percentage (Receivables) at such time, and (B) the sum of (1) the
Dilution Reserve Floor Percentage at such time, plus (2) the Loss Reserve Floor
Percentage (Receivables) at such time, and (ii) the Yield and Servicing Fee
Reserve Percentage (Receivables) multiplied by (b) the Net Receivables Pool
Balance at such time.
“Required Reserves” means, for any day, an amount equal to the sum of (a) the
Required Receivable Reserves plus (b) the Required Loan Reserves.
“Responsible Officer” means the chief executive officer, the chief financial
officer, the general counsel, the president, the treasurer or an assistant
treasurer of CHS, and any other officer, similar official or employee of CHS
responsible for the administration of the obligations of CHS in respect of this
Agreement, including any person referenced in Schedule 13.2 of this Agreement
with respect to Seller or the Servicer, or any replacement of such person.
“Risk Rating” shall mean the score or classification, as determined for each
Loan in accordance with the Credit and Collection Policy.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and any successor thereto.


Appendix 28

--------------------------------------------------------------------------------




“Sale Agreement” means the Sale and Contribution Agreement, dated as of the
Closing Date, among Originators, as sellers, and Seller, as buyer.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including as of the Closing Date, Cuba,
Crimea (Ukraine), Iran, Syria and North Korea.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a Person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce (b) by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of Applicable
Law.
“SEC” means the Securities and Exchange Commission or any successor governmental
authority.
“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Security” is defined in Section 2(a)(1) of the Securities Act.
“Seller” is defined in the preamble.
“Seller Account Agreement” means that certain Deposit Account Control Agreement,
dated as of the Closing Date, among the Seller, an Account Bank and the
Administrative Agent.
“Seller Assets” is defined in Section 9.1.
“Seller Collection Accounts” means the accounts specified as such in Exhibit B,
each of which shall be maintained at an Account Bank in the name of Seller.
“Servicer” is defined in Section 8.1(a).
“Servicer Termination Event” means the occurrence of (i) a Material Adverse
Change after the Effective Date with respect to Servicer, (ii) an Insolvency
Event with respect to Servicer or (iii) an Event of Default.
“Servicing Fee” means the fee for each Settlement Period equal, for each day of
such Settlement Period to, the Servicing Fee Rate multiplied by the aggregate
Unpaid Balance of all Pool Assets as of the Cut-Off Date of such Settlement
Period, multiplied by 1/360, payable in arrears.


Appendix 29

--------------------------------------------------------------------------------




“Servicing Fee Rate” means 0.25% per annum.
“Settlement Date” means, with respect to any Settlement Period, the third (3rd)
Business Day following the Reporting Date for such Settlement Period; provided
that the last Settlement Date shall be the last day of the last Settlement
Period.
“Settlement Period” means:
(a)    the period from the Closing Date to the end of the next calendar month
thereafter; and
(b)    thereafter, each subsequent calendar month;
provided that the last Settlement Period shall end on the Final Payout Date;
provided further that when used with respect to any period prior to the Closing
Date, “Settlement Period” shall mean each calendar month.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature and become due in the normal
course of business, (iii) such Person’s debts or liabilities are not beyond its
ability to pay such debts and liabilities as they mature and (iv) such Person is
not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual and matured liability.
“Specified Regulation” means (A) the final rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009 (the “FAS 166/167 Capital Guidelines”), (B) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all requests, rules, guidelines
or directives thereunder or issued in connection therewith (the “Dodd-Frank
Act”), (C) all requests, rules, guidelines and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities relating to (i) the July 1988 paper or the June 2006
paper prepared by the Basel Committee on Banking Supervision (“Basel Committee”)
as set out in the publication entitled: “International Convergence of Capital
Measurements and Capital Standards: a Revised Framework”, as updated from time
to time, or any rules, regulations, guidance, interpretations or directives
promulgated or issued in connection therewith by any bank regulatory agency
(whether or not having the force of law) (“Basel II”) or (ii) the paper prepared
by the Basel Committee as set out in the publication entitled “Basel III: A
global regulatory framework for more resilient banks and banking systems”, as
updated from time to time, or any rules, regulations, guidance, interpretations
or directives promulgated or issued in connection therewith by any bank
regulatory agency (whether or not having the force of law) (“Basel III” and
together with Basel II, the “Basel Accord”) and (D) any existing or future
rules, regulations, guidance, interpretations or directives from any
Governmental Authority relating to Accounting Standards Codification
860-10-40-5(a), the FAS 166/167 Capital Guidelines, the Dodd-Frank Act or the
BASEL Accord (whether or not having the force of law) or any rules or
regulations promulgated in connection therewith by any United Stated bank
regulatory agency.


Appendix 30

--------------------------------------------------------------------------------




“Stressed Realizable Value” means, with respect to any Loan, the value of all
Related Security with respect thereto as calculated by the Servicer in
accordance with the Credit and Collection Policy using the Obligor’s most recent
monthly financial statements received by the Servicer.
“Subordinated Note” has the meaning set forth in the Sale Agreement.
“Subordinated Note Financiers” means each of: MUFG Bank, Ltd., as buyer and
buyer agent, each other financial institution from time to time party to any
Subordinated Note Financing Document, as buyer, and any of their respective
Affiliates that is a party to any Subordinated Note Financing Document.
“Subordinated Note Financing” means any transaction or series of transactions
that may be entered into by one or more Originators and the Subordinated Note
Financiers pursuant to which one or more Originators may (a) sell, transfer,
assign or convey one or more Subordinated Notes to the Subordinated Note
Financiers and/or (b) grant a security interest in one or more Subordinated
Notes to the Subordinated Note Financiers.
“Subordinated Note Financing Document” means each purchase agreement, sale
agreement, credit agreement, loan agreement, repurchase agreement, security
agreement and/or other financing agreement entered into from time to time
between the Subordinated Note Financiers and one or more Originators in
connection with a Subordinated Note Financing, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled by
that Person either directly or through one or more of the other Subsidiaries of
that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or business entity other than a corporation, more
than 50% of the partnership or other similar ownership interests thereof is at
the time owned or controlled by that Person either directly or through one or
more of the other Subsidiaries of that Person or a combination thereof.
“Substandard” means, with respect to any Loan, one which has a Risk Rating of
“adverse” and is classified as Doubtful or Loss in accordance with the Credit
and Collection Policy.
“Successor Notice” is defined in Section 8.1(b).
“Syndicated CHS Loan” means any advance by an Originator to an Obligor under a
syndicated loan facility in which such Originator participates as a member of
the lender group but is not the originating lender or facility or administrative
agent.
“Taxes” means all income, gross receipts, rental, franchise, excise, stamp,
occupational, capital, value added, sales, use, ad valorem (real and personal),
property (real and personal) and taxes, fees, levies, imposts, charges or
withholdings of any nature whatsoever, together with any assessments, penalties,
fines, additions to tax and interest thereon, howsoever imposed, by any
Governmental Authority or other taxing authority in the United States or by any
foreign government, foreign governmental subdivision or other foreign or
international taxing authority.
“Term Loan” means any Loan which is not an Operating Loan used for the purpose
of purchasing fixed assets, expansion, remodeling, or building working capital.


Appendix 31

--------------------------------------------------------------------------------




“Total Investment” means, at any time with respect to the Asset Interest, an
amount equal to (a) the aggregate of the amounts theretofore paid to Seller as
the Purchase Price pursuant to Section 1.1 less (b) the aggregate amount of
Collections theretofore received and actually distributed to the Purchasers, and
not reinvested as a Reinvestment, on account of each Purchaser Group’s aggregate
Purchaser Group Investment pursuant to Section 1.3 (and not rescinded or
otherwise returned or reinvested pursuant to Section 1.3).
“Tranche Investment” means in relation to any Rate Tranche and any Purchaser
Group the amount of such Purchaser Group’s Purchaser Group Investment allocated
by the related Purchaser Agent to such Rate Tranche pursuant to Section 2.1;
provided that at all times the aggregate amounts allocated to all Rate Tranches
of all Purchaser Groups shall equal the Total Investment; provided, further,
that at all times the aggregate amounts allocated to all Rate Tranches of any
Purchaser Group shall equal the aggregate Purchaser Group Investment of such
Purchaser Group.
“Transaction Documents” means this Agreement, the Sale Agreement, the
Performance Guaranty, the No Petition Agreement, the Fee Letter, the Custodian
Agreement, the Account Agreements, the Effective Date Amendments, each Notice of
Purchase, Seller’s limited liability company agreement, the Payoff Letter, and
all other documents, agreements and certificates to be executed and delivered in
connection herewith or in connection with any of the foregoing as to which
Seller, Servicer, CHS, the Performance Guarantor, any Originator or any of their
Affiliates is a party. For the avoidance of doubt, no Subordinated Note
Financing Document (other than the No Petition Agreement) shall constitute a
Transaction Document hereunder.
“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Commercial Paper Notes or monitoring such
rating including, without limitation, information in connection with the Seller,
any Originator, the Servicer or the Pool Assets.
“UCC” means, in respect of each state in the United States of America, the
Uniform Commercial Code as from time to time in effect in such state.
“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would, unless cured or waived, become an Event of
Default.
“Unmatured Servicer Termination Event” means any event which, with the giving of
notice or lapse of time, or both, would, unless cured or waived, become a
Servicer Termination Event.
“Unpaid Balance” of (i) any Receivable means, at any time, the sum of (a) the
unpaid amount thereof, plus (b) the unpaid amount of all finance charges,
interest payments and other amounts actually accrued thereon at such time, but
excluding, in the case of clause (b) above, all late payment charges,
delinquency charges, and extension or collection fees and (ii) any Loan means,
at any time, the outstanding principal balance thereof, excluding any accrued
and outstanding finance charges and interest payments related thereto; provided
that, for the avoidance of doubt, the Unpaid Balance of each Participation Loan
shall only include the outstanding principal balance owed to the applicable
Originator under such Participation Loan and not the outstanding principal
balance owed to any other lender under such Participation Loan.
“Unpaid Balance to Stressed Realizable Value” means, with respect to any
Obligor, the ratio of (i) the Obligor’s combined Unpaid Balances to (ii) the
related Stressed Realizable Value.
“Unused Fee” is defined in the Fee Letter.
“U.S. Person” is defined in Section 3.3(e)(vi).


Appendix 32

--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” is defined in Section 3.3(e)(vii)(3).
“USD” means United States Dollars, the lawful currency of the United States of
America.
“Victory” means Victory Receivables Corporation, a Delaware corporation.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Voting Interest” shall mean membership or other ownership interests in CHS
whose holders are entitled under ordinary circumstances to vote for the election
of the directors of CHS or persons performing similar functions (irrespective of
whether at the time membership or other ownership interests of any other class
or classes shall have or might have voting power by reasoning of the happening
of any contingency).
“Weighted Average Interest Rate” means, for each Settlement Period (determined
as of the last day of each calendar month), the sum, for all Loans, of the
amount determined in respect of each Loan by multiplying (i) a fraction, the
numerator of which is the Unpaid Balance of such Loan and the denominator of
which is the Unpaid Balance of all Loans, multiplied by (ii) the applicable
interest rate for such Loan.
“Weighted Average Life” means, for each Settlement Period (determined as of the
last day of each calendar month), the sum, for the Pool Receivables or Pool
Loans (calculated separately), of the amount determined in respect of each
Receivable or Loan by multiplying (i) a fraction, the numerator of which is the
Unpaid Balance of such Receivable or Loan and the denominator of which is the
Unpaid Balance of all Receivables or Loans (as applicable), multiplied by (ii)
the remaining term to maturity of such Receivable or Loan, expressed in years.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield” means, for any day with respect to any Rate Tranche:
{(PTI x YR)/360} + LF
where:
 
 
YR
=
the Yield Rate for such Rate Tranche;
PTI
=
Purchaser’s Tranche Investment in such Rate Tranche on such day; and
LF
=
the Liquidation Fee, if any, for such day.



“Yield and Servicing Fee Reserve Percentage (Receivables)” means, on any day, a
percentage determined as follows:
((YRxSF)+SFR + PR) x {( DSO)/360}
where:
YR
=    the weighted average Yield Rate for the prior Settlement Period;

SFR
=    the Servicing Fee Rate;

PR
=    the Program Fee Rate;



Appendix 33

--------------------------------------------------------------------------------




SF
=    1.5; and

DSO
=    the Days Sales Outstanding on such day.

“Yield Period” means (x) with respect to any Rate Tranche that is funded or
maintained other than through the issuance of Commercial Paper Notes:
(a)    the period commencing on the date of the initial Purchase of the Asset
Interest, the making of such Liquidity Advance or funding under such Enhancement
Agreement or the creation of such Rate Tranche pursuant to Section 2.1
(whichever is latest) and ending such number of days thereafter as the
applicable Purchaser Agent shall select in its sole discretion; and
(b)    each period commencing on the last day of the immediately preceding Yield
Period for the related Rate Tranche and ending such number of days thereafter as
the applicable Purchaser Agent shall select in its sole discretion;
provided, that:
(i)    any such Yield Period (other than a Yield Period consisting of one day)
which would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day;
(ii)    in the case of Yield Periods of one day for any Rate Tranche, (A) the
initial Yield Period shall be the date such Yield Period commences as described
in clause (a) above; and (B) any subsequently occurring Yield Period which is
one day shall, if the immediately preceding Yield Period is more than one day,
be the last day of such immediately preceding Yield Period, and if the
immediately preceding Yield Period is one day, shall be the next day following
such immediately preceding Yield Period; and
(iii)    in the case of any Yield Period for any Rate Tranche which commences
before the Purchase Termination Date and would otherwise end on a date occurring
after the Purchase Termination Date, such Yield Period shall end on the Purchase
Termination Date and the duration of each such Yield Period which commences on
or after the Purchase Termination Date for such Rate Tranche shall be of such
duration as shall be selected by the applicable Purchaser Agent; and
(y)    with respect to any Rate Tranche that is funded or maintained through the
issuance of Commercial Paper Notes, each Settlement Period.
“Yield Rate” means for any Rate Tranche on any day:
(a)    in the case of a Rate Tranche funded by Commercial Paper Notes, the
applicable CP Rate; and
(b)    in the case of a Rate Tranche not funded by Commercial Paper Notes, the
applicable Bank Rate for such Rate Tranche;
provided, that:
(i)    on any day as to any Rate Tranche which is not funded by Commercial Paper
Notes, the Yield Rate shall equal the applicable Base Rate if (A) Administrative
Agent does not receive notice or determine, by 12:00 noon (New York City time)
on the third Business Day prior to the first day of the related Yield Period,
that such Rate Tranche shall not be funded by Commercial Paper Notes or (B)
Administrative Agent or Purchaser Agent determines that (I) funding that Rate
Tranche on a basis consistent with pricing based on


Appendix 34

--------------------------------------------------------------------------------




the applicable Bank Rate would violate any Applicable Law or (II) that deposits
of a type and maturity appropriate to match fund such Rate Tranche based on the
applicable Bank Rate are not available; and
(ii)    on any day when any Event of Default shall have occurred that has not
been waived in accordance with this Agreement or the Purchase Termination Date
has occurred by virtue of clause (b) of the definition thereof, the applicable
Yield Rate for each Rate Tranche means a rate per annum equal to the higher of
(A) the applicable Bank Rate, plus 2.5% per annum and (B) the applicable Prime
Rate for such date.
B.    Other Interpretive Matters.
All accounting terms defined directly or by incorporation in this Agreement or
the Sale Agreement shall have the defined meanings when used in any certificate
or other document delivered pursuant thereto unless otherwise defined therein.
For purposes of this Agreement, the Sale Agreement and all such certificates and
other documents, unless the context otherwise requires: (a) except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; (b) terms
defined in Article 9 of the UCC and not otherwise defined in such agreement are
used as defined in such Article; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section, Schedule or
Exhibit are references to Sections, Schedules and Exhibits in or to such
agreement (or the certificate or other document in which the reference is made),
and references to any paragraph, subsection, clause or other subdivision within
any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (h) references to any agreement refer to that agreement as from
time to time amended, restated, extended or supplemented or as the terms of such
agreement are waived or modified in accordance with its terms; (i) references to
any Person include that Person’s permitted successors and assigns; (j) headings
are for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (k) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (l) if any calculation to be made hereunder refers to a
Settlement Period (or any portion thereof) that would have occurred prior to the
Closing Date, such reference shall be deemed to be a reference to a calendar
month; and (m) terms in one gender include the parallel terms in the neuter and
opposite gender.




Appendix 35

--------------------------------------------------------------------------------





SCHEDULE I

PAYMENT INSTRUCTIONS
With respect to MUFG:
Bank:            MUFG Bank, Ltd.
ABA #:         026-009-632
Account #:         -----------
Account Name:     VRC
Customer Name:     Cofina Funding LLC

With respect to Rabobank:
Bank:             JPMorgan Chase Bank, N.A.
Swift Address:     CHASUS33
ABA #:         021-000-021
Account #:         ----------
FAO:             Rabobank International, New York Branch
Reference:         Cofina Funding, LLC
With respect to Nieuw Amsterdam Receivables Corporation B.V.:
Bank:             Deutsche Bank Trust Company Americas
ABA #:         021-001-033
Account #:         ----------
Account Name:     NYLTD Funds Control Account
Reference:         PORT RABO09.1 // NieuwAm // Cofina Funding LLC




Schedule II

--------------------------------------------------------------------------------





SCHEDULE 13.2

ADDRESSES FOR NOTICES
If to Seller:
Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Eric Born
Tel: 651-355-5479
Fax:  651-355-4917
Email: eric.born@chsinc.com


If to Servicer
CHS Inc.
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Brent Dickson
Tel: 651-355-5433
Fax: 800-232-3639
Email: brent.dickson@chsinc.com


If to MUFG Bank, Ltd.:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp


If to Victory Receivables Corporation:
Victory Receivables Corporation
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attn:David V. DeAngelis
Tel: 631-930-7216
Fax:212-302-8767
Email: ddeangelis@gssnyc.com


Schedule 13.2-1

--------------------------------------------------------------------------------






If to Nieuw Amsterdam Receivables Corporation B.V.:
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Attention: The Directors
Email: secuitisation@intertrustgroup.com
Facsimile No.: +31 ( 0)20 5214888


With a Copy to:
Coöperatieve Rabobank U.A. (New York Branch)
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
If to Coöperatieve Rabobank U.A.:
Coöperatieve Rabobank U.A.
Coreselaan 18
3521 CB Utrecht
The Netherlands
With a Copy to:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
If to Coöperatieve Rabobank U.A., New York Branch:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com




Schedule 13.2-2

--------------------------------------------------------------------------------





EXHIBIT A
CREDIT AND COLLECTION POLICY
(attached)




Exhibit A-1

--------------------------------------------------------------------------------





Exhibit B
Collection Accounts
1. CHS Inc. Owned Accounts:
•
Collection Account for Energy & CN A/R:



Bank:            Wells Fargo Bank, N.A.  
Address:        420 Montgomery            
San Francisco, CA  94104
Routing number:     121000248
Account name:     CHS Inc. 
Account number:     ----------


•
Lockboxes for Energy & CN A/R:



Lockbox Number:     ----
Lockbox Site Code:     SP
Address:        CHS
NW5912
PO Box 1450
Minneapolis, MN 55485-5912


Lockbox Number:     ----
Lockbox Site Code:     SP
Address:        CHS
NW9087
PO Box 1450
Minneapolis, MN 55485-9087


2. CHS Capital, LLC Owned Accounts:
•
Collection Account for CHS Capital, LLC Loans:



Bank:            Merchants Bank
Address:        102 E 3rd St, Winona, MN 55987
Routing number:     091900193
Account number:      ----------


3. Cofina Funding, LLC Owned Accounts:
•
Collection Account for Cofina Funding, LLC:



Bank:            BMO Harris Bank
Address:        320 E Lake St.  Minneapolis, MN 55408
Routing number:     071000288


Exhibit B-1

--------------------------------------------------------------------------------




Account number:     ----------


•
Concentration Account



Bank:            BMO Harris Bank, N.A.
Address:        320 E Lake St.  Minneapolis, MN 55408
Routing number:     071000288
Account number:      ----------












Exhibit B-2

--------------------------------------------------------------------------------





Exhibit C
Purchaser Groups

Purchaser Group:
MUFG Purchaser Group
Conduit Purchaser:
Victory Receivables Corporation
Committed Purchaser:
MUFG Bank, Ltd.
Purchaser Agent:
MUFG Bank, Ltd.
Purchaser Group Commitment:
$350,000,000
Purchaser Group:
Rabobank Purchaser Group
Conduit Purchaser:
Nieuw Amsterdam Receivables Corporation B.V.
Committed Purchaser:
Coöperatieve Rabobank U.A.
Purchaser Agent:
Coöperatieve Rabobank U.A., New York Branch
Purchaser Group Commitment:
$350,000,000
 
Purchasers’ Total Commitment:
$700,000,000





Exhibit C-1

--------------------------------------------------------------------------------





Exhibit D
Form of Loan Documents
On file with the Administrative Agent




Exhibit D-1

--------------------------------------------------------------------------------





Exhibit E

Form of Notice of Purchase


[Date of Notice of Purchase]


MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
Administrative Agent and Purchaser Agent for the MUFG Purchaser Group
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp


Coöperatieve Rabobank U.A., New York Branch, as Purchaser Agent for the Rabobank
Purchaser Group
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
Ladies and Gentlemen:


Reference is made to the Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017 (and as further amended, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”) between,
amongst others, Cofina Funding, LLC (the “Seller”), CHS Inc., as servicer (the
“Servicer”), each Person from time to time party thereto as a Purchaser and/or a
Purchaser Agent and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Administrative Agent. Capitalized terms defined in the Receivables
Purchase Agreement are used herein with the same meanings.
Pursuant to Section 1.2(a) of the Receivables Purchase Agreement, the Seller (or
the Servicer on its behalf) hereby requests that the Purchasers make a ratable
Purchase as follows:


1.
The date of the Purchase is __________________ (the “Purchase Date”). 1 



2.
The requested Purchase Price for the Purchase is $__________________.



3.
The amount of the Purchase is to be allocated to each Purchaser Group in
accordance with each Purchaser Group’s Ratable Share of the Purchase.



____________________
1 This date must be a Business Day, and the related Notice of Purchase must be
delivered no later than 11:00 a.m. (New York City time) on the second (2nd)
Business Day preceding this date.






Exhibit E-1

--------------------------------------------------------------------------------




The Seller hereby certifies, represents and warrants to the Administrative Agent
and each Purchaser Agent that on and as of the Purchase Date:


(a)
Attached as Exhibit A hereto is a pro forma Information Package after giving
effect to the Purchase and any other Purchase proposed to be made on the
Purchase Date;

 
(b)
each of the representations and warranties contained in Article VI of the
Receivables Purchase Agreement, in the Sale Agreement and in each other
Transaction Document that are qualified as to materiality are true and correct,
and each not so qualified are true and correct in all material respects, in each
case, on and as of such day as though made on and as of the Purchase Date
(except to the extent such representations and warranties explicitly refer
solely to an earlier date or period, in which case they shall be true and
correct as of such earlier date or period);

 
(c)
no event has occurred and is continuing or would result from the Purchase and
any other Purchase proposed to be made on the Purchase Date, that constitutes an
Event of Default, an Unmatured Event of Default, a Servicer Termination Event or
an Unmatured Servicer Termination Event;

 
(d)
after giving effect to the Purchase and any other Purchase proposed to be made
on the Purchase Date, (i) with respect to any Purchaser Group, such Purchaser
Group’s Purchaser Group Investment will not exceed such Purchaser Group’s
Purchaser Group Commitment, (ii) the Total Investment will not exceed the
Purchasers’ Total Commitment, and (iii) the Total Investment will not exceed the
sum of the Receivables Investment Base and the Loan Investment Base; and

 
(e)
the Purchase Termination Date has not occurred.





Exhibit E-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Seller has caused this Notice of Purchase to be executed
and delivered as of this ____ day of _______________, _____.




COFINA FUNDING, LLC, as Seller


By:    
Name:
Title:






Exhibit E-3

--------------------------------------------------------------------------------





Exhibit F

Form of Notice of Payment


[Date of Notice of Payment]


MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
Administrative Agent and Purchaser Agent for the MUFG Purchaser Group
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp


Coöperatieve Rabobank U.A., New York Branch, as Purchaser Agent for the Rabobank
Purchaser Group
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com
Ladies and Gentlemen:


Reference is made to the Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017 (and as further amended, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”) between,
amongst others, Cofina Funding, LLC (the “Seller”), CHS Inc., as servicer (the
“Servicer”), each Person from time to time party thereto as a Purchaser and/or a
Purchaser Agent and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Administrative Agent. Capitalized terms defined in the Receivables
Purchase Agreement are used herein with the same meanings.
Pursuant to [Section 3.1(d)(vi)][Section 3.2(c)][Section 3.2(e)] of the
Receivables Purchase Agreement, the Seller (or the Servicer on its behalf)
hereby notifies the Administrative Agent and each Purchaser Agent that it will
make payments to the reduction of the Obligations in the aggregate principal
amount of $________________ on [date].




Exhibit F-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Seller has caused this Notice of Payment to be executed
and delivered as of this ____ day of _______________, _____.




COFINA FUNDING, LLC, as Seller


By:    
Name:
Title:






Exhibit F-2

--------------------------------------------------------------------------------





EXHIBIT 3.1(a)
FORM OF INFORMATION PACKAGE
See Attached




Exhibit 13.1(a)

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

 
SALE AND CONTRIBUTION AGREEMENT


dated as of July 22, 2016
and
as amended by Omnibus Amendment No. 1 dated as of February 14, 2017, Omnibus
Amendment No. 2 dated as of July 18, 2017 and Omnibus Amendment No. 3 dated as
of September 4, 2018
among
CHS INC. and
CHS CAPITAL, LLC,
as Originators
and
COFINA FUNDING, LLC,
as the Company





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page
ARTICLE I
DEFINITIONS AND RELATED MATTERS
1
     SECTION 1.1
Defined Terms
1
     SECTION 1.2
Other Interpretive Matters
2
ARTICLE II
AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
3
     SECTION 2.1
Purchase, Sale and Contribution
3
     SECTION 2.2
Timing of Purchases
3
     SECTION 2.3
Purchase Price
4
     SECTION 2.4
Addition Date
5
     SECTION 2.5
Deliveries
5
     SECTION 2.6
No Recourse or Assumption of Obligations
5
ARTICLE III
ADMINISTRATION AND COLLECTION
6
     SECTION 3.1
Deemed Collections
6
     SECTION 3.2
Actions Evidencing Purchases
6
     SECTION 3.3
Repurchase Events
6
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
7
     SECTION 4.1
Representations and Warranties
7
ARTICLE V
GENERAL COVENANTS
11
     SECTION 5.1
Originator Covenants
11
     SECTION 5.2
Reporting Requirements
15
ARTICLE VI
TERMINATION OF PURCHASES
16
     SECTION 6.1
Automatic Termination
16
ARTICLE VII
INDEMNIFICATION
16
     SECTION 7.1
Originators’ Indemnity
16
     SECTION 7.2
Tax Indemnification
18
     SECTION 7.3
Contribution
18
ARTICLE VIII
MISCELLANEOUS
18
     SECTION 8.1
Amendments, etc
18



-i-

--------------------------------------------------------------------------------

Table of Contents
(continued)




 
 
Page
     SECTION 8.2
No Waiver; Remedies
19
     SECTION 8.3
Notices, Etc
19
     SECTION 8.4
Binding Effect; Assignment
19
     SECTION 8.5
Survival
19
     SECTION 8.6
Expenses
20
     SECTION 8.7
Execution; Counterparts
20
     SECTION 8.8
Governing Law
20
     SECTION 8.9
Waiver of Jury Trial
20
     SECTION 8.10
CONSENT TO JURISDICTION
21
     SECTION 8.11
WAIVER OF IMMUNITIES
21
     SECTION 8.12
Captions and Cross References
21
     SECTION 8.13
No Party Deemed Drafter
21
     SECTION 8.14
Calculation of Interest
21
     SECTION 8.15
No Non-Direct Damages
21
     SECTION 8.16
No Proceedings
22
     SECTION 8.17
Grant of Security Interest
22
     SECTION 8.18
Severability
22
     SECTION 8.19
Confidentiality
22
     SECTION 8.20
Waiver of Setoff
22



ANNEX 1        UCC Details Schedule
ANNEX 2        Notice Information
ANNEX 3        Designated Loan Agreements




SCHEDULE 1        Form of Purchase Notice
SCHEDULE 2        Form of Subordinated Note




-ii-

--------------------------------------------------------------------------------





SALE AND CONTRIBUTION AGREEMENT
THIS SALE AND CONTRIBUTION AGREEMENT, dated as of July 22, 2016, as amended as
of February 14, 2017, as of July 18, 2017 and as of September 4, 2018 (this
“Agreement”), is among CHS INc., a Minnesota corporation (“CHS”), as an
originator, CHS CAPITAL, LLC (“CHS Capital”), a Minnesota limited liability
company, as an originator (CHS and CHS Capital are referred to herein,
individually, as an “Originator” and, collectively, as the “Originators”), and
COFINA FUNDING, LLC, a Delaware limited liability company (the “Company”).
For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS AND RELATED MATTERS


SECTION 1.1Defined Terms. In this Agreement, unless otherwise specified: (a)
capitalized terms used but not defined herein shall have the meanings specified
in the Amended and Restated Receivables Purchase Agreement, dated as of July 18,
2017 (as amended, restated, modified or otherwise supplemented from time to
time, the “Receivables Purchase Agreement”) among the Company, as Seller, CHS,
individually and as Servicer, the various Conduit Purchasers, Committed
Purchasers, and Purchaser Agents from time to time party thereto, and MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Administrative Agent
(the “Administrative Agent”) and (b) the following terms have the meanings
indicated below:


“Addition Date” shall have the meaning set forth in Section 2.4.
“Additional Designated Loan Agreement” means a loan facility designated by the
Seller for addition to Schedule 1 after the Closing Date.
“CRR” means the European Union Capital Requirements Regulation (Regulation (EU)
No. 575/2013) and any related guidelines and regulatory technical standards or
implementing technical standards published by the European Banking Authority and
adopted by the European Commission.
“CRR Requirements” shall have the meaning set forth in Section 5.1(r).
“Designated Loan Agreements” means (i) the Initial Designated Loan Agreements
and (ii) from and after the applicable Addition Date with respect thereto, each
Additional Designated Loan Agreement.
“Discount Factor” means a percentage calculated to provide the Company with a
reasonable return on its investment in the Pool Assets after taking account of
(i) the time value of money based upon the anticipated dates of collection of
such Assets and the cost to the Company of financing its investment in such
Assets during such period and (ii) the risk of nonpayment by the Account Debtors
or Obligors. The Originators and the Company may agree from time to time to
change the Discount Factor based on changes in one or more of the items
affecting the calculation thereof; provided that any change to the Discount
Factor shall apply only prospectively. As of the date hereof, the Discount
Factor is 1%.
“Indemnified Amounts” shall have the meaning set forth in Section 7.1.
“Initial Designated Loan Agreements” means the loan facilities identified on
Annex 3 on the date hereof.


 
1
 




--------------------------------------------------------------------------------




“Net Worth” means, as of the last Business Day of each Collection Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Unpaid Balance of the Pool Assets at such time and any cash then held by the
Company, over (b) the sum of (i) the Total Investment at such time, plus (ii)
the aggregate outstanding principal balance of the Subordinated Loans (including
any Subordinated Loan proposed to be made on the date of determination) and
(iii) any other outstanding amounts owed by the Seller to any Person (including,
for the avoidance of doubt, any other outstanding amounts owed by the Seller
under the Receivables Purchase Agreement).
“Originator Indemnified Party” shall have the meaning set forth in Section 7.1.
“Prior Transaction Taxes” shall have the meaning set forth in Section 7.2.
“Purchase” means each purchase by the Company from an Originator of the Assets
and Related Assets pursuant to Section 2.1.
“Purchase Notice” is defined in Section 2.2.
“Purchase Price” means, with respect to each Purchase from an Originator on a
Sale Date, the aggregate price to be paid by the Company to such Originator for
such Purchase in accordance with Section 2.3 for the Assets being sold to the
Company, which price shall equal on any date (i) the product of (x) the Unpaid
Balance of such Asset on such date, multiplied by (y) one minus the Discount
Factor in effect on such date, minus (ii) any amounts payable in accordance with
Section 3.1 or Section 3.3.
“Required Capital Amount” means an amount equal to $16,000.
“Retained Interest” means a material net economic interest of not less than five
percent (5%) of the aggregate Unpaid Balance of all Pool Assets in accordance
with the text of the CRR.
“Sale Agreement Event of Repurchase” is defined in Section 3.3.
“Sale Date” means each date that an Originator sells or contributes (or
purportedly sells or contributes) Receivables or Loans to the Company hereunder
determined in accordance with Section 2.2.
“Sale Transaction Taxes” shall have the meaning set forth in Section 7.2.
“Second Amendment Effective Date” means July 18, 2017.
“Subordinated Loan” has the meaning set forth in Section 2.3(a).
“Subordinated Note” means a promissory note in substantially the form of
Schedule 2 hereto as more fully described in Section 2.3.
“Termination Date” means the date that sales and contributions of Receivables
and Loans and Related Assets cease under this Agreement pursuant to Article VI
hereof.
SECTION 1.2Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Appendix A of the Receivables Purchase
Agreement.


 
2
 




--------------------------------------------------------------------------------






ARTICLE II


AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE


SECTION 2.1Purchase, Sale and Contribution. Upon the terms and subject to the
conditions set forth in this Agreement, each Originator hereby sells or
contributes, as applicable, to the Company, and the Company hereby purchases or
acquires from each Originator, as applicable, all of such Originator’s right,
title and interest in, to and under:


(a)each Receivable of such Originator that exists and is owing to such
Originator as of the Closing Date and the Related Assets with respect to such
Receivable;


(b)each Receivable of such Originator originated by such Originator from and
after the Closing Date to and including the Termination Date and the Related
Assets with respect to such Receivable;


(c)each Loan of such Originator that exists and is owing to such Originator
under the Initial Designated Loan Agreements as of the Closing Date and the
Related Assets with respect to such Loan;


(d)each Loan of such Originator that exists and is owing to such Originator
under each Additional Designated Loan Agreement as of the applicable Addition
Date and the Related Assets with respect to such Loan; and


(e)each Loan of such Originator acquired, originated or created by such
Originator (A) under the Initial Designated Loan Agreements from and after the
Closing Date to and including the Termination Date and the Related Assets with
respect to such Loan, or (B) under the Additional Designated Loan Agreements
from and after the applicable Addition Date to and including the Termination
Date and the Related Assets with respect to such Loan;


provided that, notwithstanding anything herein to the contrary, CHS shall not be
permitted to sell or contribute any Loans to the Company.
SECTION 2.2Timing of Purchases. All of the Assets sold or contributed pursuant
to Sections 2.1(a) and (c) on the Closing Date are hereby sold or contributed,
as applicable, to the Company on such date in accordance with the terms hereof.
On and after the Closing Date until the Termination Date, (i) each Receivable
sold or contributed to the Company pursuant to Section 2.1(b) shall be deemed to
have been conveyed by an Originator to the Company immediately (and without
further action by any Person) upon the creation or origination of such
Receivable, (ii) each Loan sold or contributed to the Company pursuant to
Section 2.1(d) shall be deemed to have been conveyed by an Originator to the
Company on the applicable Addition Date and (iii) each Loan sold or contributed
to the Company pursuant to Section 2.1(e) shall be deemed to have been conveyed
by an Originator to the Company on the date the applicable Originator delivers a
purchase notice in the form of Schedule 1 (each, a “Purchase Notice”) including
such Loans. The Related Assets with respect to each Asset shall be sold at the
same time as such Asset, whether such Related Assets exist at such time or
arise, are acquired or are originated thereafter.






 
3
 




--------------------------------------------------------------------------------




SECTION 2.3Purchase Price.


(a)The Purchase Price for the Purchase from an Originator of its Assets
described in Sections 2.1(a) and (c) shall be payable in full by Company to such
Originator on the Closing Date, and shall be paid to such Originator in the
following manner:


(i)by delivery of immediately available funds, to the extent of funds made
available to the Company under the Receivables Purchase Agreement; provided that
a portion of such funds shall be offset by amounts owed by CHS to the Company on
account of the issuance of equity having a total value of not less than the
Required Capital Amount; and


(ii)the balance, by delivery of the proceeds of a subordinated revolving loan
from such Originator to the Company (a “Subordinated Loan”) in an amount not to
exceed the lesser of (A) the remaining unpaid portion of such Purchase Price,
and (B) the maximum Subordinated Loan that could be borrowed without rendering
the Company’s Net Worth less than the Required Capital Amount. Each Originator
is hereby authorized by the Company to endorse on the schedule attached to its
Subordinated Note an appropriate notation evidencing the date and amount of each
advance thereunder, as well as the date of each payment with respect thereto;
provided that the failure to make such notation shall not affect any obligation
of the Company thereunder.


(b)The Purchase Price for each Asset sold or contributed by an Originator
pursuant to Sections 2.1(b), (d) or (e) shall be due and owing in full by the
Company to the applicable Originator or its designee on the applicable Sale Date
for such Asset (except that the Company may, with respect to any such Purchase
Price, offset against such Purchase Price any amounts owed by such Originator to
the Company hereunder and which have become due but remain unpaid) and shall be
paid to such Originator in the following manner:


(i)by delivery to such Originator or its designee of immediately available
funds, to the extent of funds available to the Company from its subsequent sale
of an interest in all of the Assets to the Administrative Agent for the benefit
of the Purchasers under the Receivables Purchase Agreement or other cash on
hand;


(ii)by an increase in the outstanding balance of the Subordinated Loan of such
Originator; provided that the making of any such Subordinated Loan shall be
subject to the provisions set forth in Section 2.3(a)(ii); and


(iii)solely in the case of Receivables originated by CHS, unless the Termination
Date has occurred in accordance with this Agreement, by accepting a contribution
to its capital in an amount equal to the remaining unpaid balance of such
Purchase Price.


Subject to the limitations set forth in Section 2.3(a)(ii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by the Company in
accordance with this Section 2.3 on or prior to the Termination Date. The
Subordinated Loans owing to each Originator shall be evidenced by, and shall be
payable in accordance with the terms and provisions of its Subordinated Note and
shall be payable solely from funds which the Company is not required under the
Receivables Purchase Agreement to set aside for the benefit of, or otherwise pay
over to, the Purchasers.


 
4
 




--------------------------------------------------------------------------------




(c)From and after the Termination Date, (i) each Originator shall not be
obligated to (but may, at its option) sell its Assets to the Company, or (ii)
CHS shall not be obligated to (but may, at its option) contribute its Assets to
the Company’s capital pursuant to Section 2.3(b)(iii).


SECTION 2.4Addition Date. Prior to the Termination Date, each Originator may,
but shall not be obligated to, designate from time to time in its discretion
additional loan facilities to be included as Designated Loan Agreements as of an
applicable date (the “Addition Date” with respect to such Designated Loan
Agreements) by providing written notice, on or before the Business Day prior to
the applicable Addition Date, to the Company that the applicable Additional
Designated Loan Agreements will be included as Designated Loan Agreements.


SECTION 2.5Deliveries. Each Originator (a) shall deliver to the Custodian (x)
with respect to any Effective Date Loan, within six (6) months after the
Effective Date, and (y) with respect to all other Loans, within thirty (30) days
after the date the Company acquires an interest in any Loans pursuant to this
Agreement, as applicable, the Custodian File with respect to each Loan
transferred by it to the Company (provided that if any Loan transferred by an
Originator to the Company does not contain an Obligor Note, then the applicable
Originator may electronically deliver the Custodian File with respect to such
Loan) and (b) has recorded and filed, at its own expense, any financing
statements (and continuation statements with respect to such financing
statements when applicable) naming such Originator as transferor and the Company
as purchaser covering the Loans and the Related Assets thereof then existing and
thereafter created or acquired meeting the requirements of applicable state law
in such manner and in such jurisdictions as are reasonably requested by the
Company or necessary to perfect the transfer and assignment of the Loans and
Related Assets from such Originator to the Company. The Company shall provide
the Custodian with an updated copy of Annex 3 hereto concurrently with any
update thereto hereunder. Each Originator has delivered a file-stamped copy of
such financing statements or other evidence of such filings to the Company and
has taken, or shall take, at the Company’s expense, all other steps as are
necessary under applicable law to perfect such transfers and assignments and has
delivered, or shall deliver, confirmation of such steps as are reasonably
requested by the Company or the Required Purchasers.


SECTION 2.6No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the purchase and sale or contribution, as
applicable, of Pool Assets and Related Assets under this Agreement shall be
without recourse to any Originator. Each Originator and the Company intend the
transactions hereunder to constitute absolute and irrevocable true sales or
valid contributions of Pool Assets and the Related Assets by such Originator to
the Company, providing the Company with the full risks and benefits of ownership
of the Pool Assets and Related Assets (such that the Pool Assets and the Related
Assets would not be property of such Originator’s estate in the event of such
Originator’s bankruptcy). Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document, no payments by any Originator shall
be made to the Company to the extent that they constitute recourse with respect
to a Pool Asset and the Related Assets by reason of the financial or credit
condition of the related Account Debtor or Obligor (including the occurrence of
an Insolvency Event with respect to the related Account Debtor or Obligor);
provided that, for the avoidance of doubt, this paragraph shall not relieve any
Originator from making any payments pursuant to this Agreement with respect to
any Deemed Collections.


None of the Company, any Purchaser, any Purchaser Agent or the Administrative
Agent shall have any obligation or liability under any Pool Assets or Related
Assets (including any commitment to fund loans under any Loan Documents), nor
shall the Company, any Purchaser, any Purchaser Agent or the Administrative
Agent have any obligation or liability to any Account Debtor, Obligor or other
customer or client of any Originator (including any commitment to fund loans
under any Loan Documents or any other obligation to perform any of the
obligations of an Originator under any Pool Assets or Related Assets).


 
5
 




--------------------------------------------------------------------------------




ARTICLE III


ADMINISTRATION AND COLLECTION


SECTION 3.1Deemed Collections. If, on any day, the Unpaid Balance of a Pool
Receivable is reduced (but not cancelled) as a result of any Dilution, the
related Originator shall be deemed to have received on such day a Collection of
such Pool Receivable in the amount of such reduction. If, on any day, a Pool
Receivable is canceled (or reduced to zero) as a result of any Dilution, the
related Originator shall be deemed to have received on such day a Collection of
such Pool Receivable in the amount of the Unpaid Balance (as determined
immediately prior to such Dilution) of such Pool Receivable. Any amount deemed
to have been received under this Section 3.1 shall constitute a “Deemed
Collection”. In the event of any such Deemed Collection, the related Originator
shall, if (a) the Liquidation Period has commenced, or (b) the aggregate Total
Investment at such time exceeds the sum of the Loan Investment Base and
Receivables Investment Base at such time after giving effect to such Deemed
Collection, deposit an amount equal to such Deemed Collection into the
Concentration Account by no later than the fourth (4th) Business Day after such
Originator obtains knowledge or notice thereof (or during the Liquidation
Period, within two (2) Business Days from the event giving rise to such Deemed
Collection).


SECTION 3.2Actions Evidencing Purchases.


(a)Each Originator hereby authorizes the Company, the Administrative Agent or
their respective designees to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, relative to all or
any of the Pool Assets and the Related Assets now existing or hereafter arising
in the name of such Originator.


(b)Each Originator shall authorize and deliver and file or cause to be filed
appropriate continuation statements, not earlier than six months and not later
than three months prior to the fifth anniversary of the date of filing of the
financing statements filed in connection with this Agreement or any other
financing statement filed pursuant to this Agreement.


SECTION 3.3Repurchase Events. If any of the following events (each, a “Sale
Agreement Event of Repurchase”) occurs and is continuing with respect to a Pool
Asset:


(a)any representation or warranty by an Originator hereunder with respect to
such Pool Asset is incorrect either (i) in any material respect or (ii) in any
manner that adversely affects the value or collectability of such Pool Asset, in
each case, when made or deemed made;


(b)an Originator fails to perform or observe any other term, covenant or
agreement with respect to such Pool Assets set forth in any Transaction Document
or any related Receivable Documentation or Loan Documents, as applicable, on its
part to be performed or observed and such failure shall or could reasonably be
expected to have an adverse effect on the collectability of such Pool Asset; or


(c)either (i) an Originator instructs the related Account Debtor or Obligor to
pay any amount with respect to such Pool Asset to an account other than a
Lockbox, an Originator Specified Account, an Originator Collection Account, a
Seller Collection Account or the Concentration Account or (ii) the related
Account Debtor or Obligor refuses to make any payment to a Lockbox, an
Originator Specified Account, an Originator Collection Account, a Seller
Collection Account or the Concentration Account (unless to the extent such
refusal to pay is due to the financial or credit


 
6
 




--------------------------------------------------------------------------------




condition of such Account Debtor or Obligor (including the occurrence of an
Insolvency Event with respect to such Account Debtor or Obligor)),


then, the related Originator shall immediately deliver notice thereof to the
Company and the Administrative Agent and, at the time, in the manner and
otherwise as hereinafter set forth, repurchase such Pool Asset; provided,
however, that if an Event of Repurchase shall have occurred under the
Receivables Purchase Agreement with respect to such Pool Asset, then such event
shall also constitute a Sale Agreement Event of Repurchase for purposes of this
Agreement. The repurchase price for a Pool Asset shall be the amount equal to
the Unpaid Balance of such Pool Asset at such time and shall be paid to the
Concentration Account in immediately available funds by no later than the second
(2nd) Business Day following demand therefor by the Company or the
Administrative Agent. Upon the payment in full of the repurchase price with
respect to a Pool Asset, such Pool Asset shall hereby be, and be deemed to be,
repurchased by the related Originator from the Company without recourse to or
warranty by the Company, the Administrative Agent or any Purchaser but free and
clear of any lien, encumbrance or other Adverse Claim created by or through the
Company, the Administrative Agent and each Purchaser.
ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.1Representations and Warranties. Each Originator represents and
warrants to the Company, as to itself, as of the date hereof and as of each Sale
Date, as follows:


(a)Such Originator is a corporation or limited liability company, as applicable,
duly formed and existing in good standing under the laws of its jurisdiction of
organization; has all necessary corporate or limited liability company power, as
applicable, to carry on its present business; and has made all necessary filings
in order to be licensed or qualified and in good standing in each jurisdiction
in which the nature of the business transacted by it or the nature of the
property owned or leased by it makes such licensing or qualification necessary
and in which the failure to be so licensed or qualified would have a Material
Adverse Change with respect to such Originator.


(b)The execution, delivery and performance by such Originator of each
Transaction Document to which it is party and each other document to be
delivered by it thereunder, (i) are within its corporate or limited liability
company powers, as the case may be, (ii) have been duly authorized by all
necessary corporate or limited liability company action, as the case may be,
(iii) do not contravene, violate or breach (1) its organizational documents,
(2) any Applicable Law, (3) any Contractual Obligation of or affecting such
Originator or any of its properties, or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property and (iv) do not
result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such Contractual Obligation, other than
this Agreement and the other Transaction Documents.


(c)Each Transaction Document to which such Originator is a party has been duly
executed and delivered by such Originator.


(d)No authorization or approval or other action by, and no notice to, license
from or filing with, any Governmental Authority is required for the due
execution, delivery and performance by such Originator of each Transaction
Document to which it is a party or any other document to be delivered by it
thereunder.




 
7
 




--------------------------------------------------------------------------------




(e)Each Transaction Document to which such Originator is a party constitutes the
legal, valid and binding obligation of such Originator, enforceable against it
in accordance with its terms, except as limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance or other laws relating to the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is sought at equity or law).


(f)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting such
Originator, its Subsidiaries or their respective properties before any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Change with respect to such Originator.


(g)Such Originator is Solvent and no Insolvency Event has occurred with respect
to such Originator.


(h)Since August 31, 2015, no Material Adverse Change or event which,
individually or in the aggregate, is reasonably likely to result in a Material
Adverse Change has occurred with respect to such Originator.


(i)No Change of Control has occurred.


(j)All assets of such Originator are free and clear of any Adverse Claim in
favor of the Internal Revenue Service, any employee benefit plan, the PBGC or
similar entity.


(k)All information furnished by or on behalf of such Originator to the Company,
the Administrative Agent or any other Originator Indemnified Party for purposes
of or in connection with the Transaction Documents or any transaction
contemplated thereby (including in any Purchase Notice) is, at the time the same
is furnished, taken as a whole, true and accurate in all material respects and
such information does not omit to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


(l)Such Originator has not changed its name or the location of its jurisdiction
of formation during the prior five years.


(m)Such Originator is not required to register as an investment company under
the Investment Company Act.


(n)No transaction contemplated by this Agreement requires compliance by it with
any bulk sales act or similar law.


(o)Each Asset included in the Net Pool Balance as an Eligible Receivable or
Eligible Loan, as applicable, on the date of the first Information Package
delivered after the Sale Date for such Asset, was an Eligible Receivable or
Eligible Loan, as applicable, on such Sale Date.
 
(p)Each sale by such Originator of a Pool Asset and Related Assets to the
Company under this Agreement constitutes the absolute and irrevocable sale and
transfer of all right, title and interest of such Originator in such Pool Asset
and Related Assets to the Company and no further action, including any filing or
recording of any document or any notice to, license from or approval from any
Governmental Authority is necessary in order to establish the ownership interest
of the Company


 
8
 




--------------------------------------------------------------------------------




effected by such sale or to permit the Company to service, enforce or otherwise
collect such Pool Asset from the related Account Debtor or Obligor.


(q)The Company has an ownership interest in the Pool Assets and the Related
Assets, free and clear of any Adverse Claim.


(r)No event has occurred and is continuing and no condition exists, or would
result from any sale or contribution by such Originator of any Pool Asset, that
constitutes, individually or in the aggregate, an Event of Default, an Unmatured
Event of Default, a Servicer Termination Event or an Unmatured Servicer
Termination Event.


(s)Such Originator is in compliance in all material respects with the Receivable
Documentation and Loan Documents relating to the Pool Assets as of the Sale Date
for such Pool Assets, and, as of the Sale Date of each Pool Asset sold by such
Originator pursuant to the terms of this Agreement, neither such Pool Asset nor
the Receivable Documentation or Loan Documents related thereto is subject to any
defense, dispute, Dilution or any offset, counterclaim or other defense, whether
arising out of the transactions contemplated by this Agreement or independently
thereof.


(t)No effective financing statement or other instrument similar in effect
covering any Pool Asset or any Related Assets is on file in any recording office
(except any financing statements or other instruments filed pursuant to this
Agreement or any other Transaction Document), and, to the knowledge of such
Originator, no competing notice or notice inconsistent with the transactions
contemplated in this Agreement is in effect with respect to any Account Debtor
or Obligor.


(u)Such Originator has filed all material tax returns and reports required by
Applicable Law to have been filed by it and has paid all material taxes,
assessments and governmental charges, to its knowledge, owing by it, other than
any such taxes, assessments or charges that are not yet delinquent or are being
contested in good faith by appropriate proceedings.


(v)The facts regarding the Company, such Originator, Servicer, the Performance
Guarantor, the Pool Assets, the Related Assets and the related matters set forth
or assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.


(w)No sale or contribution by such Originator of Pool Assets hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.


(x)All Pool Assets sold by such Originator hereunder (i) were originated by such
Originator in the ordinary course of its business, (ii) are being sold by such
Originator to the Company for fair consideration and reasonably equivalent value
and (iii) solely with respect to Pool Receivables, represent all, or a portion
of the purchase price of merchandise, insurance or services within the meaning
of Section 3(c)(5)(A) of the Investment Company Act.


(y)Policies and procedures have been implemented and maintained by or on behalf
of such Originator that are designed to achieve compliance by such Originator
and each of its respective Subsidiaries, Affiliates, directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions, giving due regard to the nature of such Person’s business and


 
9
 




--------------------------------------------------------------------------------




activities, and such Originator, its respective Subsidiaries, Affiliates,
officers, employees, directors and agents acting in any capacity in connection
with or directly benefitting from this Agreement, are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws, and Sanctions. (i) None of such
Originator or any of its Subsidiaries, Affiliates, directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from this Agreement, is a Sanctioned Person, (ii) neither such
Originator nor any of its Subsidiaries is organized or resident in a Sanctioned
Country and (iii) such Originator has not violated, been found in violation of
or is under investigation by any Governmental Authority for possible violation
of any Anti-Corruption Laws, Anti-Terrorism Laws, or of any Sanctions. No
purchases hereunder or use of proceeds thereof by such Originator or any of its
Subsidiaries or Affiliates will be used in any manner that will violate
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.


(z)None of such Originator, any Affiliate of such Originator or any third party
with which such Originator or any Affiliate thereof has contracted has
delivered, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Purchaser Agent prior to delivery to such Rating Agency and has not participated
in any oral communications with respect to Transaction Information with any
Rating Agency without the participation of such Purchaser Agent.


(aa)Each Lockbox is in the name of an Originator, and each Originator owns and
has good and marketable title to the applicable Lockboxes free and clear of any
Adverse Claim. The Company has a first priority perfected security interest in
each Lockbox.


(bb)Each of the Originator Collection Accounts and Originator Specified Accounts
constitutes a “deposit account” within the meaning of the applicable UCC. Each
of the Originator Collection Accounts and Originator Specified Accounts is in
the name of an Originator, and such Originator owns and has good and marketable
title to the such accounts free and clear of any Adverse Claim. The Originator
has delivered to the Administrative Agent a fully executed Originator Account
Agreement relating to the Originator Collection Accounts, pursuant to which the
applicable Account Bank has agreed to comply with the instructions originated by
the Administrative Agent directing the disposition of funds in the Originator
Collection Accounts without further consent by the Company, the Servicer or any
other Person. The Administrative Agent has “control” (as defined in Section
9-104 of the UCC) over the Originator Collection Accounts.


(cc)Each Originator has complied in all material respects with the Credit and
Collection Policy and has not, since the Closing Date, made any changes in the
Credit and Collection Policy that would impair in any material respect the
collectability, value, validity or enforceability of, or increase the days to
pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to such Originator without the consent of the
Required Purchasers.


(dd)[Reserved].


(ee)Each Originator as an originator for CRR purposes, represents that, on the
Closing Date, its pro rata share of the Retained Interest takes the form of a
material net economic interest in accordance with the text of paragraph (d) of
Article 405(1) of the CRR represented by the aggregate outstanding principal
balance of the Subordinated Loans owed the Originators hereunder.




 
10
 




--------------------------------------------------------------------------------




ARTICLE V


GENERAL COVENANTS


SECTION 5.1Originator Covenants. Until the Final Payout Date:


(a)Existence. Each Originator will preserve, renew and maintain in full force
and effect its corporate or limited liability company existence (as applicable)
and good standing under the laws of the jurisdiction of its organization and
take all reasonable action to maintain all rights, privileges, permits and
licenses necessary in the normal conduct of its business. Each Originator will
keep its principal place of business and chief executive office and the office
where it keeps its records concerning the Pool Assets (unless then held by the
Custodian) at the address set forth in Annex 1 hereof or, upon 30 days’ prior
written notice to the Company and the Administrative Agent, at any other
locations in jurisdictions where all actions reasonably requested by the Company
and the Administrative Agent or any Purchaser Agent or otherwise necessary to
protect, perfect and maintain the Company’s ownership interest in the Pool
Assets and Related Assets and security interest in the Lockboxes and the
Originator Collection Accounts have been taken and completed.


(b)Compliance with Laws. Each Originator will comply in all material respects
with all Applicable Laws with respect to it, the Pool Assets and the Receivable
Documentation and Loan Documents.


(c)Books and Records. Each Originator will keep its books and accounts in
accordance with GAAP and shall make a notation on its books and records,
including any computer files, to indicate which Pool Assets have been sold to
the Company and its assigns. Each Originator will maintain such books and
accounts in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over it. Other than
Custodian File held by Custodian in accordance with the Custodian Agreement,
each Originator will maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Pool Assets and
related Receivable Documentation and Loan Documents in the event of the
destruction of the originals thereof) and keep and maintain all documents,
books, records and other information reasonably necessary for collecting all
Pool Assets (including records adequate to permit the daily identification of
each Pool Asset and all collections of and adjustments to each existing Pool
Asset).


(d)Sales, Liens and Debt. Neither Originator will sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, the Pool Assets or Related Assets or upon
or with respect to any account or lockbox to which Collections are required to
be sent, or assign any right to receive income in respect thereof, in each case,
except the dispositions to the Company and the Administrative Agent and their
respective assigns contemplated hereunder and under the other Transaction
Documents and the Adverse Claims in favor of the Company and the Administrative
Agent and their respective assigns created hereunder and under the other
Transaction Documents.


(e)Audits and Visits. Each Originator will, upon reasonable advance notice of
not less than five (5) Business Days (or at any time following the occurrence of
an Event of Default that has not been waived in accordance with the Receivables
Purchase Agreement), during regular business hours, permit the Company, the
Administrative Agent and each Purchaser Agent and representatives thereof, at
such Originator’s expense, (i) to examine and make abstracts from all books,
records and documents (including computer tapes and disks) in its possession or
under its control relating to Pool


 
11
 




--------------------------------------------------------------------------------




Assets and Related Assets, including the Receivable Documentation and Loan
Documents, and (ii) to visit its offices and properties for the purpose of
examining and auditing such materials described in clause (i) above, and,
subject to the foregoing, to discuss matters relating to Pool Assets or its
performance hereunder or under the related Receivable Documentation and Loan
Documents with any of its officers having knowledge of such matters, in each
case, at such reasonable times and as often as may reasonably be desired by the
Company, the Administrative Agent or any such Purchaser Agent; provided,
however, that unless an Event of Default has occurred that has not been waived
in accordance with the Receivables Purchase Agreement, such Originator shall be
required to reimburse the Company, the Administrative Agent and the Purchaser
Agents for the costs and expenses related to (x) only one such audit or
visitation with respect to such Originator during any calendar year (y) any
audit following a material change in the systems of such Originator that occurs
after any audit specified in clause (x) or (z) any follow-up audit that is
required as a result of any audit specified in clauses (x) or (y).


(f)Further Assurances. Each Originator will, at its expense, promptly execute,
deliver and file all further instruments and documents (including UCC-3
financing statement amendments and continuation statements) necessary or
desirable, and take all further action that the Company, the Administrative
Agent or any Purchaser Agent may reasonably request, from time to time, in order
to perfect, protect or more fully evidence the Company’s full and complete
ownership in the Pool Assets and Related Assets and security interest in the
Lockboxes and the Originator Collection Accounts, or to enable the Company or
the Administrative Agent to exercise or enforce the rights of the Company or the
Administrative Agent hereunder or under or in connection with the Pool Assets
and Related Assets and the Lockboxes and the Originator Collection Accounts. In
connection with any change in its name or jurisdiction of organization, the
related Originator will, at its expense, cause to be delivered to the Company
and the Administrative Agent (i) one or more opinions of counsel to such
Originator, in form and substance reasonably acceptable to the Company and the
Administrative Agent, as to such corporate or limited liability company, as
applicable, and UCC perfection matters as the Company or the Administrative
Agent may request at such time and (ii) one or more certificates of a
Responsible Officer of such Originator, in form and substance reasonably
acceptable to the Company and the Administrative Agent, with respect to the
review of UCC search results.


(g)Taxes. Each Originator will pay any and all taxes relating to the
transactions contemplated under this Agreement, including the sale, transfer and
assignment of each Pool Asset and Related Assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by such Originator.


(h)Not Adversely Affect Company’s Rights. Each Originator will refrain from any
act or omission which, individually or in the aggregate, could reasonably be
expected to prejudice, diminish or limit, in each case in any material respect,
the Company’s or the Administrative Agent’s rights under or with respect to any
of the Pool Assets or Related Assets or this Agreement, except to the extent
such act or omission is expressly permitted under this Agreement or any other
Transaction Document.


(i)Anti-Corruption Laws and Sanctions. Such Originator shall ensure that
policies and procedures are maintained and enforced by or on behalf of such
Originator to promote and achieve compliance by such Originator and each of its
Subsidiaries, Affiliates, and their respective directors, officers, employees
and agents, with Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Such
Originator shall not use or permit its Subsidiaries, Affiliates, or its or their
respective directors,


 
12
 




--------------------------------------------------------------------------------




officers, employees or agents to use, the proceeds of any purchases hereunder
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (ii) for the
purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case, to the
extent doing so would violate any Sanctions, or (iii) in any other manner that
would result in liability to any Person under any applicable Sanctions or result
in the violation of any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
Neither such Originator nor any of its Subsidiaries, Affiliates or any director,
officer, employee, agent or other Person acting on behalf of such Originator or
any of its Subsidiaries in any capacity in connection with or directly
benefitting from this Agreement will engage in, or will conspire to engage in,
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.


(j)No Change in Business, Credit and Collection Policy. Neither Originator shall
make any change in (A) the character of its business without the prior written
consent of the Required Purchasers or (B) the Credit and Collection Policy,
which change would, in either case, impair in any material respect the
collectability, value, validity or enforceability of, or increase the days to
pay or Dilution with respect to, any Pool Asset or otherwise have a Material
Adverse Change with respect to such Originator without the prior written consent
of the Required Purchasers.


(k)Mergers, Acquisitions, Sales, etc. Neither Originator shall consolidate or
merge with or into, or sell, lease, transfer or otherwise dispose of all or
substantially all of its assets to, any other Person, unless in the case of any
such action by such Originator (i) no Unmatured Event of Default or Event of
Default exists and is continuing or would be reasonably likely to occur as a
result of such transaction and (ii) such Originator is the surviving entity.


(l)Lockboxes; Originator Collection Accounts; Originator Specified Accounts. No
Originator shall terminate or permit the termination of any Originator Specified
Account, Originator Collection Account or Lockbox without the prior written
consent of the Required Purchasers.


(m)Misdirected Payments. If an Originator receives a misdirected payment of a
Pool Asset from any Account Debtor or Obligor, such Obligor shall remit such
funds to an Originator Specified Account no later than two (2) Business Days
following receipt thereof. Until remitted to an Originator Specified Account,
each Originator shall hold such funds in trust as the Affected Parties’
exclusive property and safeguard such funds for the benefit of the Affected
Parties.


(n)Tax Status. No Originator shall take or cause any action to be taken that
could result in the Company being treated as other than a “disregarded entity”
within the meaning of U.S. Treasury Regulation § 301.7701-3.


(o)Transaction Documents. Without limiting any of each Originator’s covenants or
agreements set forth herein or in any other Transaction Document, comply with
each and every of its covenants and agreements under each Transaction Document
to which it is a party in any capacity.


(p)Separateness. Each Originator shall comply with Section 7.4 of the
Receivables Purchase Agreement at all times and neither Originator will take any
action inconsistent with Section 7.4 of the Receivables Purchase Agreement or
the Company’s limited liability company agreement.




 
13
 




--------------------------------------------------------------------------------




(q)Originator Collection Accounts and Originator Specified Accounts. Each
Originator shall take all actions required pursuant to Section 6.2(w) of the
Receivables Purchase Agreement to (i) ensure that each of the Originator
Collection Accounts and Originator Specified Accounts continue to constitute
“deposit accounts” within the meaning of the applicable UCC and (ii) permit the
Administrative Agent to have “control” (as defined in Section 9-104 of the UCC)
over the Originator Collection Accounts. Each Originator shall take all actions
necessary to permit the Servicer to apply Collections in accordance with
Sections 3.1(d) and 8.6 of the Receivables Purchase Agreement.


(r)CRR. Each Originator undertakes, for the benefit of each Purchaser Group that
is required to comply with the requirements of Articles 404-410 of the CRR,
together with any applicable guidelines, technical standards or related
documents published by the European Banking Authority (or any predecessor or
successor agency or authority) or the European Commission (collectively, the
“CRR Requirements”), that it shall so long as any Purchaser in any Purchaser
Group is required to comply with the applicable CRR Requirements (as determined
by such Purchaser in good faith):


(i)hold and maintain its pro rata share of the Retained Interest based upon the
aggregate outstanding principal balance of the Subordinated Loans owed the
Originators hereunder on an ongoing basis for so long as the Pool Assets are
outstanding;


(ii)not sell or subject its pro rata share of the Retained Interest to any
credit risk mitigation or any short positions or any other hedge in a manner
which would be contrary to the CRR;


(iii)for the purpose of each Information Package, confirm to the Servicer that
such Originator continues to comply with clauses (i) and (ii) above;


(iv)provide notice promptly to each Purchaser Agent in the event such Originator
has breached clauses (i) or (ii) above;


(v)notify each Purchaser Agent of any change to the form of retention of its pro
rata share of the Retained Interest;


(vi)provide confirmation to the Servicer of such Originator’s continued
compliance with this clause (r) promptly following a request by any Purchaser
Agent delivered as a result of a material change in (i) the performance of any
of the Pool Assets or the Receivables Assets, (ii) the risk characteristics of
any of the Pool Assets or the Receivables Assets or (iii) the Pool Assets; and


(vii)provide all information which any Purchaser Group would reasonably require
in order for such Purchaser Group to comply with its obligations under the CRR.


(s)Delivery of Custodian File and Obligor Notes.


(i)Not later than six (6) months following the Effective Date, the applicable
Originator shall deliver or cause to be delivered directly to the Custodian for
the benefit of the Affected Parties the Custodian File relating to each
Effective Date Loan, and shall cause all Obligor Notes (other than any Obligor
Note that has been signed electronically) related to


 
14
 




--------------------------------------------------------------------------------




such Effective Date Loan to be (x) duly indorsed in blank with note transfer
powers in the form set forth in the Custodian Agreement and (y) delivered to the
Custodian;


(ii)Not later than thirty (30) days following the date the Company acquires an
interest any Loan (other than any Effective Date Loan) pursuant to this
Agreement, the applicable Originator shall deliver or cause to be delivered
directly to the Custodian for the benefit of the Affected Parties the Custodian
File relating to such Pool Assets, and shall cause all Obligor Notes (other than
any Obligor Note that has been signed electronically) related to such Pool
Assets to be (x) duly indorsed in blank with note transfer powers in the form
set forth in the Custodian Agreement and (y) delivered to the Custodian; and


(iii)Not later than thirty (30) days following any amendment or modification to
any Loan Document, the applicable Originator shall deliver or cause to be
delivered such Loan Document to the Custodian.


(t)Subordinated Note. No Originator shall transfer or pledge its Subordinated
Note to any Person other than in connection with the Subordinated Note Financing
in effect as of September 4, 2018 so long as each Subordinated Note Financier
under such Subordinated Note Financing is then party to the No Petition
Agreement.


(u)Amendments to Subordinated Note Financing Documents. At least five (5)
Business Days prior to the effectiveness of any amendment, restatement,
supplement, waiver or other modification to any Subordinated Note Financing
Document, the applicable Originator or Originators shall provide to the Company,
the Administrative Agent and the Purchaser Agents (A) a copy of such amendment,
restatement, supplemented, waiver or other modification and (B) a written notice
indicating such agreement could not reasonably be expected to have a material
adverse effect on (I) the ability of any Originator or the Company to perform
its obligations under this Agreement or any other Transaction Document, (II) the
validity or enforceability against any Originator of any Transaction Document,
(III) the value, validity, enforceability or collectability of the Assets and
the Related Security with respect thereto or, in each case, any material portion
thereof, (IV) the status, existence, perfection, priority, enforceability or
other rights and remedies of the Company or the Administrative Agent under the
Transaction Documents or associated with its respective interest in the Assets
and Related Security with respect thereto or (V) the business, assets,
liabilities, property, operations or financial condition of any Originator;
provided that, if the Company, the Administrative Agent or any Purchaser Agent
is a party to the Subordinated Note Financing Document being amended, restated,
supplemented, waived or otherwise modified, the Originator’s notice obligation
under this clause (u) shall be deemed satisfied solely with respect to such
Person.


SECTION 5.2Reporting Requirements. From the date hereof until the Final Payout
Date, each Originator will furnish to the Company and to the Administrative
Agent (without duplication of any reports provided under the Receivables
Purchase Agreement):


(a)at least 30 days prior to any change in such Originator’s name or
jurisdiction of organization, a notice setting forth the new name or
jurisdiction, as applicable, and the proposed effective date thereof;


(b)such data, reports and information relating to the Pool Assets reasonably
requested by the Company, the Administrative Agent or any Purchaser Agent from
time to time;




 
15
 




--------------------------------------------------------------------------------




(c)promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of any Adverse
Claim or dispute asserted or claim made against a Pool Asset or any Related
Assets;


(d)promptly (and in no event later than five (5) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the failure
of any representation or warranty made or deemed to be made by such Originator
under this Agreement or any other Transaction Document to be true and correct in
any material respect when made;


(e)promptly (and in no event later than three (3) Business Days) following
knowledge or notice thereof, written notice in reasonable detail of the
occurrence of any Event of Default, Unmatured Event of Default, Servicer
Termination Event or Unmatured Servicer Termination Event and the action that
such Originator proposes to take with respect thereto;


(f)at least fifteen (15) days prior to (i) the effectiveness of any change in or
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy after giving effect to such change or
amendment and a written notice (A) indicating such change or amendment and (B)
if such proposed change or amendment would be reasonably likely to adversely
affect the value, validity, enforceability or collectability of, or increase the
days to pay or Dilution with respect to, any Pool Asset or decrease the credit
quality of any newly created Assets, requesting the consent of the Company and
the Required Purchasers thereto (which consent shall not be unreasonably
withheld, conditioned or delayed) and (ii) such Originator making any material
change or changes in the character of its business, written notice indicating
such change and requesting the consent of the Company and the Required
Purchasers thereto (which consent shall not be unreasonably withheld,
conditioned or delayed;


(g)promptly (and in no event later than five (5) Business Days) following
receipt thereof, a copy of all periodic statements regarding the Originator
Collection Accounts from the applicable Account Banks; and


(h)as soon as possible and in any event within three (3) Business Days after
knowledge or notice of the occurrence thereof, written notice of any matter that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change with respect to such Originator.
ARTICLE VI


TERMINATION OF PURCHASES


SECTION 6.1Automatic Termination. The sale or contribution by the applicable
Originator of Pool Assets and Related Assets pursuant to this Agreement shall
automatically terminate if an Insolvency Event with respect to such Originator
shall have occurred and remain continuing.


ARTICLE VII


INDEMNIFICATION


SECTION 7.1Originators’ Indemnity. Each Originator hereby agrees, on a several
(and not joint or joint and several) basis, to indemnify and hold harmless the
Company and its officers, directors, agents, representatives, shareholders,
counsel and employees and each of their respective Affiliates,


 
16
 




--------------------------------------------------------------------------------




successors and assigns and all other Affected Parties (each, an “Originator
Indemnified Party”) from and against any and all damages, claims, losses, costs,
expenses and liabilities (including reasonable and documented attorneys’ fees
and expenses) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) incurred by any such Originator Indemnified Party arising
out of or resulting from or related to this Agreement or any other Transaction
Document or any of the transactions contemplated by any of the foregoing (to the
extent any such Indemnified Amounts are attributed to such Originator or
otherwise arise out of or result from or relate to the Pool Assets originated by
such Originator) or the ownership, maintenance or funding, directly or
indirectly, of the Pool Assets (or any of them) sold by such Originator or
otherwise arising out of or resulting from the actions or inactions of such
Originator, including any of the following: (i) any representation or warranty
made or deemed made by such Originator (or any of its officers) under or in
connection with this Agreement or any other Transaction Document which shall
have been incorrect when made; (ii) the failure by such Originator to perform
any of its covenants or obligations under any Transaction Document; (iii) the
failure by such Originator or any Pool Asset originated by such Originator or
the related Receivable Documentation or Loan Documents, as applicable, to comply
with any Applicable Law; (iv) the failure to vest in the Company ownership of
each Pool Asset sold by such Originator and all Collections in respect thereof,
and a first priority perfected security interest (within the meaning of the UCC)
in, each Pool Receivable sold by such Originator and all Collections in respect
thereof, in each case, free and clear of any Adverse Claim; (v) any dispute,
Dilution or any other claim by any Account Debtor or Obligor, as applicable, or
any Affiliate or assignee thereof resulting from the services performed or
merchandise furnished in connection with any Pool Asset originated by such
Originator or the furnishing or failure to furnish such services or merchandise
or relating to collection activities with respect to any Pool Asset originated
by such Originator; (vi) any suit or claim related to any Pool Asset originated
by such Originator, any related Receivable Documentation or Loan Documents, as
applicable, or, to the extent attributed to or otherwise relating to such
Originator, any Transaction Document (other than any such suit or claim that
arises as a result of the failure of any Account Debtor or Obligor, as
applicable, to pay any sum due under its Pool Asset by reason of the financial
or credit condition of such Account Debtor or Obligor, as applicable (including
the occurrence of an Insolvency Event with respect to the applicable Account
Debtor or Obligor)); (vii) the failure of such Originator to notify any Account
Debtor or Obligor, as applicable, of the sale of the Pool Assets (x) by such
Originator to the Company pursuant to this Agreement or (y) by the Company to
the Administrative Agent (on behalf of Purchasers) pursuant to the Receivables
Purchase Agreement; (viii) the commingling by such Originator or any of its
Affiliates of Collections at any time with other funds of such Originator or any
other Person; (ix) the failure to file, or any delay in filing of, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdictions or under any other Applicable Laws with respect to any
Pool Asset at the time of purchase or acquisition; (x) any loss arising,
directly or indirectly, as a result of the imposition of sales or similar
transfer type taxes or the failure by any Originator to timely collect and remit
to the appropriate authority any such taxes; (xi) the failure by an Originator
to comply with the “bulk sales” or analogous laws of any jurisdiction; (xii) any
Taxes (other than Excluded Taxes) imposed upon any Originator Indemnified Party
or upon or with respect to the Pool Assets, all interest and penalties thereon
or with respect thereto, and all costs and expenses related thereto or arising
therefrom, including the fees and expenses of counsel in defending the same;
(xiii) the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Assets (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);
(xiv) the violation or breach by any Originator or any of their respective
Affiliates of any confidentiality provision, or of any similar covenant of
non-disclosure, or any other Indemnified Amount with respect to or resulting
from any such violation or breach; or (xv) any civil penalty or fine assessed by
OFAC or any other Governmental Authority administering any Anti-Terrorism Law,
Anti-Corruption Law or Sanctions, and all reasonable costs and expenses
(including


 
17
 




--------------------------------------------------------------------------------




reasonable documented legal fees and disbursements) incurred in connection with
defense thereof by, any Originator Indemnified Party in connection with the
Transaction Documents as a result of any action of such Originator or any of its
respective Affiliates; provided, however, that in all events there shall be
excluded from the foregoing indemnification any damages, claims, losses, costs,
expenses or liabilities to the extent resulting from (x) the gross negligence or
willful misconduct of the Administrative Agent, its officers, directors, agents,
representatives, shareholders, counsel or employees or any of their respective
Affiliates, successors and permitted assigns, as determined in a final
non-appealable judgment by a court of competent jurisdiction or (y) the failure
of an Account Debtor or Obligor, as applicable, to pay any sum due under its
Assets by reason of the financial or credit condition of such Account Debtor or
Obligor (including the occurrence of an Insolvency Event with respect to the
applicable Account Debtor or Obligor). Any amount due and payable pursuant to
this Section 7.1 shall be paid to the applicable Originator Indemnified Party in
immediately available funds by no later than the tenth (10th) Business Day
following demand therefor by such Originator Indemnified Party.


SECTION 7.2Tax Indemnification. All payments on the Pool Assets received by the
related Originator, the Company or any Affiliate thereof from the Account
Debtors or Obligors, as applicable, will be paid to the Company free and clear
of any present or future taxes, withholdings or other deductions whatsoever
which arise by reason of the sale of the Pool Assets from such Originator to the
Company (“Sale Transaction Taxes”) or relating to the underlying transactions
between such Originator and the Account Debtors and Obligors, as applicable,
which gave rise to such Pool Assets (“Prior Transaction Taxes”).  Such
Originator will indemnify each Originator Indemnified Party and hold each
Originator Indemnified Party harmless for any Sale Transaction Taxes and Prior
Transaction Taxes.  Further, such Originator shall pay, and indemnify and hold
each Originator Indemnified Party harmless from and against, any Sale
Transaction Taxes or Prior Transaction Taxes that may at any time be asserted
(including any sales, occupational, excise, gross receipts, personal property,
privilege or license taxes, or withholdings, but not including taxes imposed
upon any Originator Indemnified Party with respect to its overall net income)
and reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees and expenses) in defending against the
same, whether arising by reason of the acts to be performed by such Originator
hereunder or otherwise.  Any amount due and payable pursuant to this Section 7.2
shall be paid to the applicable Originator Indemnified Party in immediately
available funds by no later than the tenth (10th) Business Day following demand
therefor by such Originator Indemnified Party.


SECTION 7.3Contribution. If for any reason the indemnification provided above in
this Article VII is unavailable to an Originator Indemnified Party or is
insufficient to hold an Originator Indemnified Party harmless, then each
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and such Originator on the
other hand but also the relative fault of such Originator Indemnified Party as
well as any other relevant equitable consideration.


ARTICLE VIII


MISCELLANEOUS


SECTION 8.1Amendments, etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Company, the Administrative Agent, the Required Purchasers, and (if an
amendment) each Originator, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Neither Originator may amend or otherwise


 
18
 




--------------------------------------------------------------------------------




modify any other Transaction Document executed by it without the written consent
of the Company, the Administrative Agent and the Required Purchasers.


SECTION 8.2No Waiver; Remedies. No failure on the part of the Company or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by Applicable Law. Each Originator hereby
irrevocably instructs and authorizes the Company and the Administrative Agent at
any time following the occurrence of any Event of Default that has not been
waived in accordance with the Receivables Purchase Agreement to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by the Company, the Administrative Agent or any branch, agency or
Affiliate thereof to, or for the account of, any Originator or any of their
respective Affiliates against amounts owing by any Originator to the Company or
the Administrative Agent hereunder or under any other Transaction Document (even
if contingent or unmatured).


SECTION 8.3Notices, Etc.. Unless otherwise provided herein, all communications
by any Originator or the Company under this Agreement or any other agreement
entered into in connection herewith shall be in a writing personally delivered
or sent by a recognized overnight delivery service, certified mail, postage
prepaid, return receipt requested, by e-mail or by telecopier (with confirmed
receipt) to such Originator or Company, as the case may be, at its address set
forth in Annex 2 or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. Any
documentation in connection herewith, such as copies of invoices, may be sent by
any Originator or Company by facsimile or by electronic mail attachment in
portable document format (.pdf), and each Originator and Company may otherwise
communicate by electronic mail or facsimile. Each Originator agrees that Company
may presume the authenticity, genuineness, accuracy, completeness and due
execution of any email or fax communication bearing a facsimile or scanned
signature resembling a signature of an authorized Person of such Originator
without further verification or inquiry by Company. Notwithstanding the
foregoing, Company in its sole discretion may elect not to act or rely upon such
a communication that it reasonably believes may not be authentic or genuine and
shall be entitled (but not obligated) to make inquiries or require further
action from such Originator to authenticate any such communication.


SECTION 8.4Binding Effect; Assignment. Each Originator acknowledges that
institutions providing financing pursuant to the Receivables Purchase Agreement
may rely upon the terms of this Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall also, to the extent provided herein, inure to the benefit
of the parties to the Receivables Purchase Agreement. Each Originator
acknowledges that the Company’s rights under this Agreement may be assigned to
the Administrative Agent and the Purchasers under the Receivables Purchase
Agreement, consents to such assignments and to the exercise of those rights
directly by Administrative Agent to the extent permitted by the Receivables
Purchase Agreement and acknowledges and agrees that Administrative Agent, each
Purchaser and each of their successors and assigns are express third party
beneficiaries of this Agreement.


SECTION 8.5Survival. All covenants, representations and warranties made herein
shall continue in full force and effect until the Final Payout Date. Each
Originator’s obligations to indemnify Originator Indemnified Parties pursuant to
the terms of this Agreement or any other Transaction Document with respect to
expenses, damages, losses, costs and liabilities shall survive until the later
of (x) the Final


 
19
 




--------------------------------------------------------------------------------




Payout Date and (y) all applicable statute of limitations periods with respect
to actions that may be brought by the Company or the Administrative Agent under
the Transaction Documents have run.


SECTION 8.6Expenses. Without limiting any other provisions herein, the
Originators hereby agree to reimburse each Originator Indemnified Party promptly
(but in any event no later than ten (10) Business Days) after demand for:


(a)all reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees and expenses) that any Originator
Indemnified Party incurs in connection with (i) the preparation, negotiation,
documentation and delivery of this Agreement and the other Transaction Documents
and any amendment of or consent or waiver under any of the Transaction Documents
(whether or not consummated) and (ii) the enforcement of, or any actual or
reasonably claimed breach of, this Agreement or any of the other Transaction
Documents or in advising any Originator Indemnified Party as to its rights and
remedies under this Agreement or any of the other Transaction Documents,
including, in the case of clause (i) above with respect to any amendment,
consent or waiver or clause (ii) above, in each case, reasonable and documented
external accountants’, external auditors’, Rating Agencies’ and external
consultants’ fees, expenses and charges;


(b)all reasonable and documented out-of-pocket costs and expenses the
Administrative Agent incurs in connection with the administration (including
periodic auditing as provided for herein) of this Agreement and the other
Transaction Documents and the transactions contemplated thereby, including all
reasonable and documented attorneys’ and accountants’ fees, expenses and charges
incurred in connection with the administration and maintenance of this Agreement
and the other Transaction Documents and the transactions contemplated thereby;
and


(c)all stamp and other similar taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents.


SECTION 8.7Execution; Counterparts. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or by electronic mail attachment in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 8.8Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION,
THE EFFECT OF PERFECTION OR NONPERFECTION OR THE PRIORITY OF THE INTERESTS OF
THE COMPANY IN THE POOL ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK).


SECTION 8.9Waiver of Jury Trial. EACH ORIGINATOR AND COMPANY IRREVOCABLY WAIVES
ANY RIGHT THAT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE TRANSACTIONS


 
20
 




--------------------------------------------------------------------------------




CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


SECTION 8.10CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY
OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.


SECTION 8.11WAIVER OF IMMUNITIES. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION,
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THIS AGREEMENT.


SECTION 8.12 Captions and Cross References. The various captions in this
Agreement are provided solely for convenience of reference and shall not affect
the meaning or interpretation of any provision of this Agreement. Unless
otherwise indicated, references in this Agreement to any Section, Schedule or
Exhibit are to such Section of or Schedule or Exhibit to this Agreement, as the
case may be, and references in any Section, subsection, or clause to any
subsection, clause or subclause are to such subsection, clause or subclause of
such Section, subsection or clause.


SECTION 8.13No Party Deemed Drafter. Each of the parties hereto hereby agrees
that no party hereto shall be deemed to be the drafter of this Agreement.


SECTION 8.14Calculation of Interest. All interest amounts calculated on a per
annum basis hereunder are calculated on the basis of a year of 360 days and
actual days elapsed.


SECTION 8.15No Non-Direct Damages. To the fullest extent permitted by Applicable
Law, each of the parties hereto agrees not to assert, and hereby waives, any
claim against any other party hereto, any of its Affiliates or any of its
respective directors, officers, employees, attorneys, agents and advisors, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Transaction Document, any
agreement or instrument contemplated hereby, or the transactions contemplated
hereby or thereby (other than in respect of any such damages incurred or paid by
an Originator Indemnified Party to a third party and to which such Originator
Indemnified Party is otherwise entitled to indemnification as provided herein).
No Originator Indemnified Party shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Transaction Documents or
the transactions contemplated hereby or thereby; provided that the waiver
provided for in this sentence shall not apply to damages to the extent resulting
from such Originator Indemnified Party’s own gross negligence


 
21
 




--------------------------------------------------------------------------------




or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment.


SECTION 8.16No Proceedings. Each Originator hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, the
Company any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or any other proceeding under any federal or state bankruptcy or
similar law, for one year (or if longer, any applicable preference period then
in effect) and one day after the Final Payout Date. The provisions of this
paragraph shall survive any termination of this Agreement.


SECTION 8.17Grant of Security Interest. It is the intention of the parties to
this Agreement that the conveyance of each Originator’s right, title and
interest in and to the Pool Assets, the Related Assets and all the proceeds of
all of the foregoing to the Company pursuant to this Agreement shall constitute
an absolute and irrevocable purchase and sale or capital contribution, as
applicable, and not a loan or pledge. If, notwithstanding the foregoing, the
conveyance of the Pool Assets and the Related Assets to the Company is
characterized by any third party as a loan or pledge, the parties intend that
such Originator shall be deemed hereunder to have granted, and such Originator
does hereby grant, to the Company a security interest to secure such
Originator’s obligations hereunder in all of such Originator’s now or hereafter
existing right, title and interest in, to and under the Pool Assets and the
Related Assets and that this Agreement shall constitute a security agreement
under Applicable Law. In addition, each Originator does hereby grant, to the
Company a security interest to secure such Originator’s obligations hereunder in
all of such Originator’s now or hereafter existing right, title and interest in,
to and under each Lockbox and each Originator Collection Account. With respect
to each such grant of a security interest, the Company may at its option
exercise from time to time any and all rights and remedies available to it
hereunder, under the UCC or otherwise.


SECTION 8.18Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


SECTION 8.19Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.8 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.


SECTION 8.20Waiver of Setoff. Notwithstanding anything in this Agreement to the
contrary, (a) all payments to be made by the Company to the Originators under
the Subordinated Notes shall be made without setoff, counterclaim or other
defense, (b) the Company hereby waives any and all of its rights to assert any
right of setoff, counterclaim or other defense to the making of a payment due to
the Originators under the Subordinated Notes (which waiver shall be binding on
the Administrative Agent as assignee of the Company’s rights hereunder) and (c)
each Originator hereby waives any and all rights it may have to set off any
amounts owing by such Originator to the Company (whether under the Transaction
Documents or otherwise) against any amounts owing to such Originator under the
applicable Subordinated Note; provided, however, that, notwithstanding the
foregoing, no payment shall be made by the Company to any Originator under any
Subordinated Note (i) in violation of the provisions of such Subordinated Note
or (ii) prior to the Final Payout Date, with any Collections on Assets except to
the extent such amounts have been distributed to the Company in accordance with
the Receivables Purchase Agreement.


[SIGNATURE PAGES FOLLOW]


 
22
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
CHS INC.,
as an Originator




By:_________________________________
Name:
Title:




CHS CAPITAL, LLC,
as an Originator




By:_________________________________
Name:
Title:




COFINA FUNDING, LLC, as the Company




By:_________________________________
Name:
Title:




Schedule 13.2-1

--------------------------------------------------------------------------------





ANNEX 1
UCC DETAILS SCHEDULE
(1)
CHS INC.:

(a)    Chief Executive Office
    
5500 Cenex Drive
St. Paul Minnesota 55077


(b)    Locations Where Records Are Kept


5500 Cenex Drive
St. Paul, Minnesota 55077


(c)    Changes in Location or Name


Not Applicable


(d)    Federal Taxpayer ID Number


41-0251095


(e)    Jurisdiction of Organization


Minnesota


(f)    True Legal Name


CHS Inc.


(g)    Organizational Identification Number


COOP-1328










































Annex 1, Page 1

--------------------------------------------------------------------------------




(2)
CHS CAPITAL, LLC:

(a)    Chief Executive Office
    
5500 Cenex Drive
St. Paul, Minnesota 55077


(b)    Locations Where Records Are Kept


5500 Cenex Drive
St. Paul, Minnesota 55077


(c)    Changes in Location or Name


Formerly known as Cofina Financial, LLC


(d)    Federal Taxpayer ID Number


20-2409352


(e)    Jurisdiction of Organization


Minnesota


(f)    True Legal Name


CHS Capital, LLC


(g)    Organizational Identification Number


1224194-2




Annex 1, Page 2

--------------------------------------------------------------------------------





ANNEX 2
NOTICE INFORMATION
If to an Originator, to the following, as applicable:
CHS Inc.
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Brent Dickson
Tel: 651-355-5433
Fax: 800-232-3639
Email: brent.dickson@chsinc.com


CHS Capital, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Eric Born
Tel: 651-355-5479
Fax:  651-355-4917
Email: eric.born@chsinc.com


If to the Company:


Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Eric Born
Tel: 651-355-5479
Fax:  651-355-4917
Email: eric.born@chsinc.com


With a copy to Administrative Agent at its address set forth in the Receivables
Purchase Agreement.
With a copy to each Purchaser Agent at its address set forth in the Receivables
Purchase Agreement.




Annex 2, Page 1

--------------------------------------------------------------------------------





ANNEX 3
DESIGNATED LOAN AGREEMENTS




Annex 3, Page 1

--------------------------------------------------------------------------------





SCHEDULE 1
Form of Purchase Notice
[date]
Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Eric Born
Tel: 651-355-5479
Fax:  651-355-4917
Email: eric.born@chsinc.com




MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Attention: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp


Reference is hereby made to that certain Sale and Contribution Agreement, dated
as of July 22, 2016, among COFINA FUNDING, LLC, a Delaware limited liability
company (“Company”), CHS INC. (“CHS”), a Minnesota corporation, as an
originator, and CHS CAPITAL, LLC (“CHS Capital”), a Minnesota limited liability
company, as an originator (as it may be amended, restated, modified or
supplemented from time to time, the “Agreement”; capitalized terms not otherwise
defined herein shall have the meanings set forth in, or by reference in, the
Agreement).
Pursuant to the terms of the Agreement, [CHS] [CHS Capital] hereby provides
notice to Company of the sale from such Originator to Company on [_____], 201[_]
(the “Sale Date”) of each of the Loans listed on the exhibit attached hereto
(the “Pool Assets”). Each of the parties hereto hereby agrees that the aggregate
Purchase Price for the Pool Assets shall be $[___________].
Such Originator represents and warrants that as of the date hereof:
Each of the representations and warranties made by such Originator in the
Agreement and each of the other Transaction Documents that are qualified as to
materiality are true and correct, and each not so qualified are true and correct
in all material respects, in each case, as of the date hereof or, in the case of
any representation or warranty which speaks as to a particular date or period,
as of that particular date or period.
Such Originator is in compliance in all material respects with each of its
covenants and other obligations under the Agreement and each of the other
Transaction Documents.








Schedule 1

--------------------------------------------------------------------------------




[Signature Pages Follow]


Schedule 1

--------------------------------------------------------------------------------






Upon acceptance by Company of this Purchase Notice and payment of the Purchase
Price, Company hereby purchases or accepts, as applicable, and such Originator
hereby sells or contributes, as applicable, all of such Originator’s right,
title and interest (but none of such Originator’s underlying obligations to the
applicable Account Debtor or Obligor) with respect to the Assets set forth on
the attached exhibit as of the date hereof.


[CHS INC.,
as an Originator




By:______________________________________
Title:_____________________________________]




[CHS CAPITAL, LLC,
as an Originator




By:______________________________________
Title:_____________________________________]




COFINA FUNDING, LLC,
as the Company




By:______________________________________
Title:_____________________________________






Schedule 1

--------------------------------------------------------------------------------




List of [Receivable Documentation][Loan Documents] 1 for [Account
Debtor][Obligor][____________]2    


Proposed for Sale as of ____________, 201_
Customer
Invoice Number
Invoice Amount
Due Date
Additional Days
 
 
 
 
 
 
 
 
 
 























































































                                                                       
    1    Update depending on whether related to Receivable or Loan.
2    Insert applicable Account Debtor’s or Obligor’s name - use a different
Exhibit for each different Account Debtor or Obligor.


Schedule 1

--------------------------------------------------------------------------------





SCHEDULE 2
Form of Subordinated Note
SUBORDINATED NOTE
______________, 20__


Note. FOR VALUE RECEIVED, the undersigned, Cofina Funding, LLC, a Delaware
limited liability company (the “Company”), hereby unconditionally promises to
pay to the order of [ORIGINATOR NAME], a(n) __________ ***[corporation] [limited
liability company] *** (“Originator”), in lawful money of the United States of
America and in immediately available funds, on or before the date following the
Termination Date which is one year and one day after the date on which (i) the
Unpaid Balance of all Assets sold by Originator under the “Sale Agreement”
referred to below has been reduced to zero and (ii) Originator has paid to the
Company all indemnities, adjustments and other amounts which may be owed
thereunder in connection with the Purchase thereunder (the “Collection Date”),
the aggregate unpaid principal sum outstanding of all “Subordinated Loans” made
from time to time by Originator to the Company pursuant to and in accordance
with the terms of that certain Sale and Contribution Agreement dated as of July
22, 2016 among Originator and certain of its affiliates, as originators, and the
Company (as amended, restated, supplemented or otherwise modified from time to
time, the “Sale Agreement”). Reference to Section 2.3 of the Sale Agreement is
hereby made for a statement of the terms and conditions under which the loans
evidenced hereby have been and will be made.
(I)Definitions, Interpretation. All terms which are capitalized and used herein
and which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Sale Agreement. In addition, as used herein, the
following terms have the following meanings:
“Junior Liabilities” means all obligations of Company to Originator under this
Subordinated Note or to any other SCA Originator, if applicable, under any other
subordinated note described in Section 2.3 of the Sale Agreement.
“SCA Originator” means any Person designated as an “Originator” under the Sale
Agreement.
“Senior Interests” means (a) the security interest granted to the Administrative
Agent in the Assets and the Related Security for the benefit of the Purchasers
pursuant to the Receivables Purchase Agreement, (b) the Asset Interest, (c) all
Obligations and (d) all other obligations of Company to the Senior Interest
Holders under any Transaction Document, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due on or before the Final Payout Date.
“Senior Interest Holders” means, collectively, each Purchaser, each Purchaser
Agent, the Administrative Agent and each Indemnified Party and their permitted
assigns.
“Subordination Provisions” is defined in Section IV hereof.
(II)Interest. The Company further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the 1-month LIBOR rate published in The Wall Street Journal
on the first Business Day of each month (or portion thereof) during the term of
this Subordinated Note, computed for actual days elapsed on the basis of a year
consisting of 360 days and changing on the first business day of each month


Schedule 2-1

--------------------------------------------------------------------------------




hereafter (“LIBOR”); provided, however, that if the Company shall default in the
payment of any principal hereof, the Company promises to pay, on demand,
interest at the rate equal to LIBOR plus 1.50 % per annum on any such unpaid
amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on the first Business Day of each month in arrears;
provided, however, that the Company may elect on the date any interest payment
is due hereunder to defer such payment and upon such election the amount of
interest due but unpaid on such date shall constitute principal under this
Subordinated Note. The outstanding principal of any loan made under this
Subordinated Note shall be due and payable on the Collection Date and may be
repaid or prepaid at any time without premium or penalty.


(III)Principal Payments. Originator is authorized and directed by the Company to
enter on the grid attached hereto, or, at its option, in its books and records,
the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by the
Company, and absent manifest error, such entries shall constitute prima facie
evidence of the accuracy of the information so entered; provided that neither
the failure of Originator to make any such entry or any error therein shall
expand, limit or affect the obligations of the Company hereunder.


(IV)Subordination Provisions. Company covenants and agrees, and Originator, by
its acceptance of this Subordinated Note, likewise covenants and agrees, in each
case, for the benefit of the other and for the benefit of the Senior Interest
Holders, that payment of all Junior Liabilities is hereby expressly subordinated
in right of payment to the payment and performance of the Senior Interests, and
any payment hereunder is pari passu in right of payment and performance to all
other Junior Liabilities, to the extent and in the manner set forth in the
following clauses of this Section IV (the “Subordination Provisions”):


(i)No payment or other distribution of Company’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note, except to the extent such payment or
other distribution is (a) permitted under the Receivables Purchase Agreement and
(b) made pursuant to Sections II or III of this Subordinated Note.


(ii)(a) In the event that an Insolvency Event shall have occurred with respect
to the Company, or (b) on and after the occurrence of an Event of Default (under
and as defined in the Receivables Purchase Agreement), the Senior Interests
(other than unasserted contingent indemnification obligations) shall first be
paid in full in cash before the Originator shall be entitled to receive and to
retain any payment or distribution in respect of this Subordinated Note. In
order to implement the foregoing: (x) all payments and distributions of any kind
or character in respect of this Subordinated Note to which Originator would be
entitled except for this clause (ii) shall be made directly to Administrative
Agent (for the benefit of the Senior Interest Holders), and (y) Originator
hereby irrevocably agrees that Administrative Agent, acting at the direction of
the Required Purchasers, in the name of Originator or otherwise, may demand, sue
for, collect, receive and receipt for any and all such payments or
distributions, and file, prove and vote or consent in any proceeding related to
such Insolvency Event with respect to any and all claims of the Originator
relating to this Subordinated Note, in each case until the Senior Interests
(other than unasserted contingent indemnification obligations) shall have been
paid in full and in cash.


(iii)In the event that Originator receives any payment or other distribution of
any kind or character from Company or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall immediately be
turned over in cash by the Originator to Administrative Agent (for the benefit
of the Senior Interest Holders)


Schedule 2-2

--------------------------------------------------------------------------------




until the Senior Interests (other than unasserted contingent indemnification
obligations) have been paid in full and in cash. All payments and distributions
received by Administrative Agent in respect of this Subordinated Note, to the
extent received in or converted into cash, may be applied by Administrative
Agent (for the benefit of the Senior Interest Holders) first, to the payment of
any and all expenses (including, without limitation, attorneys’ fees and other
legal expenses) paid or incurred by Administrative Agent or the Senior Interest
Holders in enforcing these Subordination Provisions, or in endeavoring to
collect or realize upon the Junior Liabilities, and second, any balance thereof
shall, solely as between any SCA Originator (including Originator hereunder) and
the Senior Interest Holders, be applied by Administrative Agent toward the
payment of the Senior Interests in a manner determined by Administrative Agent
to be in accordance with the Receivables Purchase Agreement; but as between
Company and its creditors, no such payments or distributions of any kind or
character shall be deemed to be payments or distributions in respect of the
Senior Interests.


(iv)Upon the payment in full and in cash of all Senior Interests (other than
unasserted contingent indemnification obligations), the Originator shall be
subrogated to the rights of the Senior Interests Holders to receive payments or
distributions from Company that are applicable to the Senior Interests.


(v)These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Originator, on the one hand, and the Senior
Interest Holders, on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between Company, its creditors (other than the Senior Interest
Holders) and the Originator, Company’s obligation, which is unconditional and
absolute, to pay this Subordinated Note as and when the same shall become due in
accordance with the terms hereof and of the Sale Agreement or to affect the
relative rights of the Originator and creditors of Company (other than the
Senior Interest Holders).


(vi)Originator shall not, (a) until the Senior Interests (other than unasserted
contingent indemnification obligations) have been paid in full and in cash,
cancel, waive, forgive, transfer or assign, or commence legal proceedings to
enforce or collect, or subordinate to any obligation of Company, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing, or due or to become due, other than
the Senior Interests, this Subordinated Note, or any rights in respect thereof,
in each case, without the prior written consent of the Administrative Agent and
the Required Purchasers or (b) at any time convert this Subordinated Note into
an equity interest in Company.


(vii)Originator shall not commence, or join with any other Person in commencing,
any proceedings related to an Insolvency Event with respect to Company until at
least one year and one day shall have passed since the Senior Interests (other
than unasserted contingent indemnification obligations) shall have been paid in
full and in cash.


(viii)If, at any time, any payment (in whole or in part) made with respect to
any Senior Interest is rescinded or must be restored or returned by a Senior
Interest Holder (whether in connection with any Insolvency Event or otherwise),
these Subordination Provisions shall continue to be effective or shall be
reinstated, as the case may be, as though such payment had not been made.


(ix)Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice or demand to Originator, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (a) retain or obtain an interest in


Schedule 2-3

--------------------------------------------------------------------------------




any property securing any of the Senior Interests pursuant to, and to the extent
set forth in, the Transaction Documents; (b) retain or obtain the primary or
secondary obligations of any other obligor or obligors with respect to any of
the Senior Interests; (c) extend or renew for one or more periods (whether or
not longer than the original period), alter or exchange any of the Senior
Interests, or release or compromise any obligation of any nature with respect to
any of the Senior Interests in accordance with the Transaction Documents; (d)
amend, supplement or otherwise modify any Transaction Document in accordance
with the terms thereof; and (e) release its security interest in, or surrender,
release or permit any substitution or exchange for all or any part of any rights
or property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property.


(x)Originator agrees that this Subordinated Note shall be pari passu with all
other Junior Liabilities.


(xi)Originator hereby waives (a) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders, (b) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests,
and (c) all diligence in enforcement, collection or protection of, or
realization upon the Senior Interests, or any thereof, or any security therefor.


(xii)These Subordination Provisions constitute a continuing offer from Company
to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and Administrative Agent may proceed to enforce such
provisions on behalf of each of such Persons.


(V)Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 8.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent and the Required Purchasers.


(VI)Governing Law. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.


(VII)Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Interest Holder of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Interest Holder
upon the subordination and other provisions herein provided.


(VIII)Assignment. Other than in connection with a Subordinated Note Financing
(so long as each Subordinated Note Financier is then party to the No Petition
Agreement), this Subordinated Note


Schedule 2-4

--------------------------------------------------------------------------------




may not be assigned, pledged or otherwise transferred to any party other than
Originator without the prior written consent of the Administrative Agent and the
Required Purchasers, and any such attempted transfer shall be void.
COFINA FUNDING, LLC


By:     
Title:


Schedule 2-5

--------------------------------------------------------------------------------




Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of
Subordinated
Loan
Amount of Principal
Paid
Unpaid
Principal
Balance
Notation made by (initials)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 2-6

--------------------------------------------------------------------------------





Exhibit A
[Form of] Purchase Report
Originator:     [Name of Originator]


Company:     Cofina Funding, LLC


For the Settlement Period beginning [date] and ending [date] (the “Settlement
Period”)
-------
To: Company and the ADMINISTRATIVE Agent (AS Company’s ASSIGNEE)
1.
Initial Unpaid Balance of Assets sold or contributed during the Settlement
Period: $         

 
2.
Aggregate Purchase Price of Receivables sold or contributed during the
Settlement Period:

$         
 
3.
Aggregate Purchase Price of Assets sold or contributed during the Settlement
Period that was paid in cash: $         

 
4.
Aggregate Purchase Price of Assets sold or contributed during the Settlement
Period that was paid by increasing the related Subordinated Note: $             



5.
Company’s Net Worth on the last day of the Settlement Period: $         

 
6.
Reductions in the related Subordinated Note during the Settlement Period: $
        



7.
Principal balance of the related Subordinated Note on the last day of the
Settlement Period:

$         




Exhibit A

--------------------------------------------------------------------------------


Exhibit 10.36C
EXECUTION COPY




Dated as of September 4, 2018
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.),
as Administrative Agent under the Receivables Purchase Agreement
1221 Avenue of the Americas
New York, NY 10020


Re:    Letter Agreement re: Pledge of Subordinated Notes
Ladies and Gentlemen:
Please refer to (a) the Subordinated Note Financing Documents (as defined in the
Receivables Purchase Agreement (defined below)), for which MUFG Bank, Ltd.
(“MUFG”), as buyer and buyer agent (MUFG, as buyer agent and as buyer, together
with its successors and assigns in such capacity, a “Subordinated Note
Financier” and together the “Subordinated Note Financiers”) and (b) that certain
Amended and Restated Receivables Purchase Agreement, dated as of July 18, 2017
(as the same may be amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Receivables Purchase Agreement”) among CHS
Inc., a Minnesota corporation (“CHS”), individually and as initial Servicer,
Cofina Funding, LLC, a Delaware limited liability company (the “Seller”), the
various Conduit Purchasers, Committed Purchasers and Purchaser Agents from time
to time party thereto, and MUFG, as administrative agent (in such capacity, the
“RPA Agent”). Capitalized terms used but not otherwise defined herein have the
meanings assigned thereto in, or by reference in, the Receivables Purchase
Agreement. As used herein, the following terms have the following meanings: (i)
“Debt Interests” means each Subordinated Note issued by the Seller to an
Originator, (ii) “Securitization Assets” means the Assets, all Related Security
and Collections with respect to the Receivables and all proceeds of any of the
foregoing and (iii) “Securitization Party” means each Purchaser, the RPA Agent
and each Indemnified Party.
In consideration for the RPA Agent’s (on behalf of the Purchasers) consent to
the pledge of the Debt Interests by the Originators to the Subordinated Note
Financiers, each Subordinated Note Financier hereby represents, warrants and
agrees that it shall not:
(a) (i) contest or challenge, or join any other Person in contesting or
challenging, the transfers of Securitization Assets from any Originator to the
Seller, whether on the grounds that such transfers were disguised financings,
preferential transfers, fraudulent conveyances or otherwise or a transfer other
than a “true sale” or a “true contribution”, (ii) without limiting the
foregoing, contest or challenge, or join any other Person in contesting or
challenging, the validity, enforceability, priority or perfection of the
interest, or ownership, of the Seller in any of the Securitization Assets or its
rights with respect thereto, or the validity, enforceability, priority or
perfection of the interest of any assignee of the Seller (including any
Purchaser under the Receivables Purchase Agreement or otherwise) in any of the
Securitization Assets or any of their respective rights with respect thereto or
(iii) (A) assert that any Person and the Seller should be substantively
consolidated, treated as alter-egos or assert any similar theory or that the
Seller is not or was not a limited liability company separate and distinct from
any Originator, CHS or any other Person or (B) challenge the valuation of any
Securitization Assets which any Purchaser, any assignee of such Purchaser or the
RPA Agent may elect to liquidate as permitted under the Transaction Documents,
or otherwise assert that any such liquidation was illegal, not done in a
commercially reasonable manner, or otherwise invalid or improper;




--------------------------------------------------------------------------------




(b) (i) directly or indirectly, institute against (or solicit or encourage any
Person to institute against), or join any other Person in instituting against,
the Seller any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other similar proceeding under any federal or state
bankruptcy or similar law, until one year and one day following the Final Payout
Date (such date, the “Subject Date”) or (ii) directly or indirectly, institute
against (or solicit or encourage any Person to institute against), or join any
other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
similar proceeding under any federal or state bankruptcy or similar law until
one year (or, if longer, any applicable preference period then in effect) plus
one day following the last day on which all Commercial Paper Notes and other
publicly or privately placed indebtedness for borrowed money of such Conduit
Purchaser shall have been indefeasibly paid in full;
(c) assign its rights or obligations under any Subordinated Note Financing
Document to any other Person unless such Person shall have agreed in writing to
be bound by the terms of this letter agreement as if it were a party hereto;
(d) notwithstanding any provision of the Subordinated Note Financing Documents
or any related transaction documents, prior to the Subject Date, sell, assign,
pledge, create any other security interest in or otherwise transfer any of the
Debt Interests or any interest therein to any other Person unless such Person
shall have agreed in writing to be bound by the terms of this letter agreement
as if it were a party hereto;
(e) (i) attempt to prohibit or restrict any sale, assignment, pledge, security
interest or other transfer of the Securitization Assets or (ii) interfere in any
manner with, or object to or contest, the transactions contemplated under the
Transaction Documents, any action or exercise of rights or remedies by the RPA
Agent or any Purchaser thereunder or any rights of any party to any Transaction
Documents or (iii) assert any lien, security interest or ownership with respect
to the Securitization Assets, in each case, prior to the Final Payout Date;
and/or
(f) prior to the Subject Date, alter or cause the alteration of the independent
manager provisions of the Seller’s limited liability company agreement or
attempt to remove or replace any serving independent manager without the consent
of the RPA Agent.
Each Subordinated Note Financier hereby acknowledges and agrees that (i) neither
the RPA Agent nor any other Securitization Party has a fiduciary duty or any
other duty to such Subordinated Note Financier based on the pledge of the Debt
Interests and (ii) distributions under the Debt Interests are subject to the
subordination provisions set forth in the Debt Interests and such Subordinated
Note Financier agrees to be bound by and not otherwise challenge the
enforceability of such provisions.
This letter agreement shall become effective on the date hereof provided that
each of the Subordinated Note Financiers and the RPA Agent shall have received
duly executed counterparts of this letter agreement, and thereafter this letter
agreement shall be binding upon and inure to the benefit of the Subordinated
Note Financiers and the RPA Agent and each of their respective successors and
assigns.
This letter agreement shall remain in effect until the Subject Date.
No waiver, amendment or other modification, or consent with respect to, any
provision of this letter agreement shall be effective unless the same shall be
in writing and signed by each Subordinated Note Financier and the RPA Agent.


2

--------------------------------------------------------------------------------




This letter agreement may be executed in any number of counterparts, each of
which, when so executed, shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same agreement.
Any provisions of this letter agreement which are prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
THIS LETTER AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF).
EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:
(a)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT,
(ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER
COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING; AND


(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS LETTER AGREEMENT.
(continued on the following page)




3

--------------------------------------------------------------------------------





Please indicate your agreement with the foregoing by signing (where indicated
below).
Very truly yours,


MUFG BANK, LTD.,
as a Subordinated Note Financier




By:     
Name:
Title:




S-1                Letter Agreement



--------------------------------------------------------------------------------





ACCEPTED AND AGREED TO:


MUFG BANK, LTD. (f/k/a THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD.),
as RPA Agent




By:     
Name:
Title:




S-2                Letter Agreement



--------------------------------------------------------------------------------


EXECUTION COPY






AMENDED AND RESTATED SUBORDINATED NOTE
September 4, 2018


Note. FOR VALUE RECEIVED, the undersigned, Cofina Funding, LLC, a Delaware
limited liability company (the “Company”), hereby unconditionally promises to
pay to the order of CHS CAPITAL, LLC, a Minnesota limited liability company
(“Originator”), in lawful money of the United States of America and in
immediately available funds, on or before the date following the Termination
Date which is one year and one day after the date on which (i) the Unpaid
Balance of all Assets sold by Originator under the “Sale Agreement” referred to
below has been reduced to zero and (ii) Originator has paid to the Company all
indemnities, adjustments and other amounts which may be owed thereunder in
connection with the Purchase thereunder (the “Collection Date”), the aggregate
unpaid principal sum outstanding of all “Subordinated Loans” made from time to
time by Originator to the Company pursuant to and in accordance with the terms
of that certain Sale and Contribution Agreement dated as of July 22, 2016 among
Originator and certain of its affiliates, as originators, and the Company (as
amended, restated, supplemented or otherwise modified from time to time, the
“Sale Agreement”). Reference to Section 2.3 of the Sale Agreement is hereby made
for a statement of the terms and conditions under which the loans evidenced
hereby have been and will be made.
(I)Definitions, Interpretation. All terms which are capitalized and used herein
and which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Sale Agreement. In addition, as used herein, the
following terms have the following meanings:
“Junior Liabilities” means all obligations of Company to Originator under this
Subordinated Note or to any other SCA Originator, if applicable, under any other
subordinated note described in Section 2.3 of the Sale Agreement.
“SCA Originator” means any Person designated as an “Originator” under the Sale
Agreement.
“Senior Interests” means (a) the security interest granted to the Administrative
Agent in the Assets and the Related Security for the benefit of the Purchasers
pursuant to the Receivables Purchase Agreement, (b) the Asset Interest, (c) all
Obligations and (d) all other obligations of Company to the Senior Interest
Holders under any Transaction Document, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due on or before the Final Payout Date.
“Senior Interest Holders” means, collectively, each Purchaser, each Purchaser
Agent, the Administrative Agent and each Indemnified Party and their permitted
assigns.
“Subordination Provisions” is defined in Section IV hereof.
(II)Interest. The Company further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the 1-month LIBOR rate published in The Wall Street Journal
on the first Business Day of each month (or portion thereof) during the term of
this Subordinated Note, computed for actual days elapsed on the basis of a year
consisting of 360 days and changing on the first business day of each month
hereafter (“LIBOR”); provided, however, that if the Company shall default in the
payment of any principal hereof, the Company promises to pay, on demand,
interest at the rate equal to LIBOR plus 1.50 % per annum on any such unpaid
amounts, from the date such payment is due to the date of




--------------------------------------------------------------------------------




actual payment. Interest shall be payable on the first Business Day of each
month in arrears; provided, however, that the Company may elect on the date any
interest payment is due hereunder to defer such payment and upon such election
the amount of interest due but unpaid on such date shall constitute principal
under this Subordinated Note. The outstanding principal of any loan made under
this Subordinated Note shall be due and payable on the Collection Date and may
be repaid or prepaid at any time without premium or penalty.
(III)Principal Payments. Originator is authorized and directed by the Company to
enter on the grid attached hereto, or, at its option, in its books and records,
the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by the
Company, and absent manifest error, such entries shall constitute prima facie
evidence of the accuracy of the information so entered; provided that neither
the failure of Originator to make any such entry or any error therein shall
expand, limit or affect the obligations of the Company hereunder.
(IV)Subordination Provisions. Company covenants and agrees, and Originator, by
its acceptance of this Subordinated Note, likewise covenants and agrees, in each
case, for the benefit of the other and for the benefit of the Senior Interest
Holders, that payment of all Junior Liabilities is hereby expressly subordinated
in right of payment to the payment and performance of the Senior Interests, and
any payment hereunder is pari passu in right of payment and performance to all
other Junior Liabilities, to the extent and in the manner set forth in the
following clauses of this Section IV (the “Subordination Provisions”):
(i)No payment or other distribution of Company’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note, except to the extent such payment or
other distribution is (a) permitted under the Receivables Purchase Agreement and
(b) made pursuant to Sections II or III of this Subordinated Note.
(ii)(a) In the event that an Insolvency Event shall have occurred with respect
to the Company, or (b) on and after the occurrence of an Event of Default (under
and as defined in the Receivables Purchase Agreement), the Senior Interests
(other than unasserted contingent indemnification obligations) shall first be
paid in full in cash before the Originator shall be entitled to receive and to
retain any payment or distribution in respect of this Subordinated Note. In
order to implement the foregoing: (x) all payments and distributions of any kind
or character in respect of this Subordinated Note to which Originator would be
entitled except for this clause (ii) shall be made directly to Administrative
Agent (for the benefit of the Senior Interest Holders), and (y) Originator
hereby irrevocably agrees that Administrative Agent, acting at the direction of
the Required Purchasers, in the name of Originator or otherwise, may demand, sue
for, collect, receive and receipt for any and all such payments or
distributions, and file, prove and vote or consent in any proceeding related to
such Insolvency Event with respect to any and all claims of the Originator
relating to this Subordinated Note, in each case until the Senior Interests
(other than unasserted contingent indemnification obligations) shall have been
paid in full and in cash.
(iii)In the event that Originator receives any payment or other distribution of
any kind or character from Company or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall immediately be
turned over in cash by the Originator to Administrative Agent (for the benefit
of the Senior Interest Holders) until the Senior Interests (other than
unasserted contingent indemnification obligations) have been paid in full and in
cash. All payments and distributions received by Administrative Agent in respect
of this Subordinated Note, to the extent received in or converted into cash, may
be applied by Administrative Agent (for the benefit of the Senior Interest
Holders) first, to the payment of any and all expenses (including, without
limitation, attorneys’ fees and other legal expenses) paid or incurred by
Administrative Agent or the Senior Interest Holders in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon the
Junior Liabilities, and second, any balance thereof shall, solely as between any
SCA Originator (including Originator hereunder) and the Senior Interest




--------------------------------------------------------------------------------




Holders, be applied by Administrative Agent toward the payment of the Senior
Interests in a manner determined by Administrative Agent to be in accordance
with the Receivables Purchase Agreement; but as between Company and its
creditors, no such payments or distributions of any kind or character shall be
deemed to be payments or distributions in respect of the Senior Interests.
(iv)Upon the payment in full and in cash of all Senior Interests (other than
unasserted contingent indemnification obligations), the Originator shall be
subrogated to the rights of the Senior Interests Holders to receive payments or
distributions from Company that are applicable to the Senior Interests.
(v)These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Originator, on the one hand, and the Senior
Interest Holders, on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between Company, its creditors (other than the Senior Interest
Holders) and the Originator, Company’s obligation, which is unconditional and
absolute, to pay this Subordinated Note as and when the same shall become due in
accordance with the terms hereof and of the Sale Agreement or to affect the
relative rights of the Originator and creditors of Company (other than the
Senior Interest Holders).
(vi)Originator shall not, (a) until the Senior Interests (other than unasserted
contingent indemnification obligations) have been paid in full and in cash,
cancel, waive, forgive, transfer or assign, or commence legal proceedings to
enforce or collect, or subordinate to any obligation of Company, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing, or due or to become due, other than
the Senior Interests, this Subordinated Note, or any rights in respect thereof,
in each case, without the prior written consent of the Administrative Agent and
the Required Purchasers or (b) at any time convert this Subordinated Note into
an equity interest in Company.
(vii)Originator shall not commence, or join with any other Person in commencing,
any proceedings related to an Insolvency Event with respect to Company until at
least one year and one day shall have passed since the Senior Interests (other
than unasserted contingent indemnification obligations) shall have been paid in
full and in cash.
(viii)If, at any time, any payment (in whole or in part) made with respect to
any Senior Interest is rescinded or must be restored or returned by a Senior
Interest Holder (whether in connection with any Insolvency Event or otherwise),
these Subordination Provisions shall continue to be effective or shall be
reinstated, as the case may be, as though such payment had not been made.
(ix)Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice or demand to Originator, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (a) retain or obtain an interest in any property securing any
of the Senior Interests pursuant to, and to the extent set forth in, the
Transaction Documents; (b) retain or obtain the primary or secondary obligations
of any other obligor or obligors with respect to any of the Senior Interests;
(c) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests in accordance with the Transaction Documents; (d) amend, supplement or
otherwise modify any Transaction Document in accordance with the terms thereof;
and (e) release its security interest in, or surrender, release or permit any
substitution or exchange for all or any part of any rights or property securing
any of the Senior Interests, or extend or renew for one or more periods (whether
or not longer than the original period), or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
rights or property.
(x)Originator agrees that this Subordinated Note shall be pari passu with all
other Junior Liabilities.




--------------------------------------------------------------------------------




(xi)Originator hereby waives (a) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders, (b) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests,
and (c) all diligence in enforcement, collection or protection of, or
realization upon the Senior Interests, or any thereof, or any security therefor.
(xii)These Subordination Provisions constitute a continuing offer from Company
to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and Administrative Agent may proceed to enforce such
provisions on behalf of each of such Persons.
(V)Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 8.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent and the Required Purchasers.
(VI)Governing Law. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.
(VII)Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Interest Holder of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Interest Holder
upon the subordination and other provisions herein provided.
(VIII)Assignment. Other than in connection with a Subordinated Note Financing
(so long as each Subordinated Note Financier is then party to the No Petition
Agreement), this Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Administrative Agent and the Required Purchasers, and any such attempted
transfer shall be void.
(IX)Effect of this Note. This promissory note amends, restates and replaces in
its entirety (but does not cancel or extinguish the indebtedness evidenced by)
that certain note, dated as of July 22, 2016, issued by Cofina to CHS Capital,
LLC.
[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------





COFINA FUNDING, LLC




By:     
Title:




[Signature Page to A&R Subordinated Note (CHS Capital)]



--------------------------------------------------------------------------------





Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL
Date


Amount of
Subordinated
Loan
Amount of Principal
Paid


Unpaid
Principal
Balance


Notation made by (initials)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


EXECUTION COPY






AMENDED AND RESTATED SUBORDINATED NOTE
September 4, 2018


Note. FOR VALUE RECEIVED, the undersigned, Cofina Funding, LLC, a Delaware
limited liability company (the “Company”), hereby unconditionally promises to
pay to the order of CHS INC., a Minnesota corporation (“Originator”), in lawful
money of the United States of America and in immediately available funds, on or
before the date following the Termination Date which is one year and one day
after the date on which (i) the Unpaid Balance of all Assets sold by Originator
under the “Sale Agreement” referred to below has been reduced to zero and (ii)
Originator has paid to the Company all indemnities, adjustments and other
amounts which may be owed thereunder in connection with the Purchase thereunder
(the “Collection Date”), the aggregate unpaid principal sum outstanding of all
“Subordinated Loans” made from time to time by Originator to the Company
pursuant to and in accordance with the terms of that certain Sale and
Contribution Agreement dated as of July 22, 2016 among Originator and certain of
its affiliates, as originators, and the Company (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”).
Reference to Section 2.3 of the Sale Agreement is hereby made for a statement of
the terms and conditions under which the loans evidenced hereby have been and
will be made.
(I)Definitions, Interpretation. All terms which are capitalized and used herein
and which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Sale Agreement. In addition, as used herein, the
following terms have the following meanings:
“Junior Liabilities” means all obligations of Company to Originator under this
Subordinated Note or to any other SCA Originator, if applicable, under any other
subordinated note described in Section 2.3 of the Sale Agreement.
“SCA Originator” means any Person designated as an “Originator” under the Sale
Agreement.
“Senior Interests” means (a) the security interest granted to the Administrative
Agent in the Assets and the Related Security for the benefit of the Purchasers
pursuant to the Receivables Purchase Agreement, (b) the Asset Interest, (c) all
Obligations and (d) all other obligations of Company to the Senior Interest
Holders under any Transaction Document, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due on or before the Final Payout Date.
“Senior Interest Holders” means, collectively, each Purchaser, each Purchaser
Agent, the Administrative Agent and each Indemnified Party and their permitted
assigns.
“Subordination Provisions” is defined in Section IV hereof.
(II)Interest. The Company further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the 1-month LIBOR rate published in The Wall Street Journal
on the first Business Day of each month (or portion thereof) during the term of
this Subordinated Note, computed for actual days elapsed on the basis of a year
consisting of 360 days and changing on the first business day of each month
hereafter (“LIBOR”); provided, however, that if the Company shall default in the
payment of any principal hereof, the Company promises to pay, on demand,
interest at the rate equal to LIBOR plus 1.50 % per annum on any such unpaid
amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on the first Business Day of each month in arrears;
provided,




--------------------------------------------------------------------------------




however, that the Company may elect on the date any interest payment is due
hereunder to defer such payment and upon such election the amount of interest
due but unpaid on such date shall constitute principal under this Subordinated
Note. The outstanding principal of any loan made under this Subordinated Note
shall be due and payable on the Collection Date and may be repaid or prepaid at
any time without premium or penalty.
(III)Principal Payments. Originator is authorized and directed by the Company to
enter on the grid attached hereto, or, at its option, in its books and records,
the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by the
Company, and absent manifest error, such entries shall constitute prima facie
evidence of the accuracy of the information so entered; provided that neither
the failure of Originator to make any such entry or any error therein shall
expand, limit or affect the obligations of the Company hereunder.
(IV)Subordination Provisions. Company covenants and agrees, and Originator, by
its acceptance of this Subordinated Note, likewise covenants and agrees, in each
case, for the benefit of the other and for the benefit of the Senior Interest
Holders, that payment of all Junior Liabilities is hereby expressly subordinated
in right of payment to the payment and performance of the Senior Interests, and
any payment hereunder is pari passu in right of payment and performance to all
other Junior Liabilities, to the extent and in the manner set forth in the
following clauses of this Section IV (the “Subordination Provisions”):
(i)No payment or other distribution of Company’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note, except to the extent such payment or
other distribution is (a) permitted under the Receivables Purchase Agreement and
(b) made pursuant to Sections II or III of this Subordinated Note.
(ii)(a) In the event that an Insolvency Event shall have occurred with respect
to the Company, or (b) on and after the occurrence of an Event of Default (under
and as defined in the Receivables Purchase Agreement), the Senior Interests
(other than unasserted contingent indemnification obligations) shall first be
paid in full in cash before the Originator shall be entitled to receive and to
retain any payment or distribution in respect of this Subordinated Note. In
order to implement the foregoing: (x) all payments and distributions of any kind
or character in respect of this Subordinated Note to which Originator would be
entitled except for this clause (ii) shall be made directly to Administrative
Agent (for the benefit of the Senior Interest Holders), and (y) Originator
hereby irrevocably agrees that Administrative Agent, acting at the direction of
the Required Purchasers, in the name of Originator or otherwise, may demand, sue
for, collect, receive and receipt for any and all such payments or
distributions, and file, prove and vote or consent in any proceeding related to
such Insolvency Event with respect to any and all claims of the Originator
relating to this Subordinated Note, in each case until the Senior Interests
(other than unasserted contingent indemnification obligations) shall have been
paid in full and in cash.
(iii)In the event that Originator receives any payment or other distribution of
any kind or character from Company or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall immediately be
turned over in cash by the Originator to Administrative Agent (for the benefit
of the Senior Interest Holders) until the Senior Interests (other than
unasserted contingent indemnification obligations) have been paid in full and in
cash. All payments and distributions received by Administrative Agent in respect
of this Subordinated Note, to the extent received in or converted into cash, may
be applied by Administrative Agent (for the benefit of the Senior Interest
Holders) first, to the payment of any and all expenses (including, without
limitation, attorneys’ fees and other legal expenses) paid or incurred by
Administrative Agent or the Senior Interest Holders in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon the
Junior Liabilities, and second, any balance thereof shall, solely as between any
SCA Originator (including Originator hereunder) and the Senior Interest Holders,
be applied by Administrative Agent toward the payment of the Senior Interests in
a manner




--------------------------------------------------------------------------------




determined by Administrative Agent to be in accordance with the Receivables
Purchase Agreement; but as between Company and its creditors, no such payments
or distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests.
(iv)Upon the payment in full and in cash of all Senior Interests (other than
unasserted contingent indemnification obligations), the Originator shall be
subrogated to the rights of the Senior Interests Holders to receive payments or
distributions from Company that are applicable to the Senior Interests.
(v)These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Originator, on the one hand, and the Senior
Interest Holders, on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between Company, its creditors (other than the Senior Interest
Holders) and the Originator, Company’s obligation, which is unconditional and
absolute, to pay this Subordinated Note as and when the same shall become due in
accordance with the terms hereof and of the Sale Agreement or to affect the
relative rights of the Originator and creditors of Company (other than the
Senior Interest Holders).
(vi)Originator shall not, (a) until the Senior Interests (other than unasserted
contingent indemnification obligations) have been paid in full and in cash,
cancel, waive, forgive, transfer or assign, or commence legal proceedings to
enforce or collect, or subordinate to any obligation of Company, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing, or due or to become due, other than
the Senior Interests, this Subordinated Note, or any rights in respect thereof,
in each case, without the prior written consent of the Administrative Agent and
the Required Purchasers or (b) at any time convert this Subordinated Note into
an equity interest in Company.
(vii)Originator shall not commence, or join with any other Person in commencing,
any proceedings related to an Insolvency Event with respect to Company until at
least one year and one day shall have passed since the Senior Interests (other
than unasserted contingent indemnification obligations) shall have been paid in
full and in cash.
(viii)If, at any time, any payment (in whole or in part) made with respect to
any Senior Interest is rescinded or must be restored or returned by a Senior
Interest Holder (whether in connection with any Insolvency Event or otherwise),
these Subordination Provisions shall continue to be effective or shall be
reinstated, as the case may be, as though such payment had not been made.
(ix)Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice or demand to Originator, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (a) retain or obtain an interest in any property securing any
of the Senior Interests pursuant to, and to the extent set forth in, the
Transaction Documents; (b) retain or obtain the primary or secondary obligations
of any other obligor or obligors with respect to any of the Senior Interests;
(c) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests in accordance with the Transaction Documents; (d) amend, supplement or
otherwise modify any Transaction Document in accordance with the terms thereof;
and (e) release its security interest in, or surrender, release or permit any
substitution or exchange for all or any part of any rights or property securing
any of the Senior Interests, or extend or renew for one or more periods (whether
or not longer than the original period), or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
rights or property.
(x)Originator agrees that this Subordinated Note shall be pari passu with all
other Junior Liabilities.
(xi)Originator hereby waives (a) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders, (b) notice of the existence,
creation, non-payment or non-




--------------------------------------------------------------------------------




performance of all or any of the Senior Interests, and (c) all diligence in
enforcement, collection or protection of, or realization upon the Senior
Interests, or any thereof, or any security therefor.
(xii)These Subordination Provisions constitute a continuing offer from Company
to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and Administrative Agent may proceed to enforce such
provisions on behalf of each of such Persons.
(V)Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 8.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent and the Required Purchasers.
(VI)Governing Law. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.
(VII)Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Interest Holder of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Interest Holder
upon the subordination and other provisions herein provided.
(VIII)Assignment. Other than in connection with a Subordinated Note Financing
(so long as each Subordinated Note Financier is then party to the No Petition
Agreement), this Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Administrative Agent and the Required Purchasers, and any such attempted
transfer shall be void.
(IX)Effect of this Note. This promissory note amends, restates and replaces in
its entirety (but does not cancel or extinguish the indebtedness evidenced by)
that certain note, dated as of July 22, 2016, issued by Cofina to CHS Inc.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------





COFINA FUNDING, LLC




By:     
Title:




[Signature Page to A&R Subordinated Note (CHS Inc.)]



--------------------------------------------------------------------------------





Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL
Date


Amount of
Subordinated
Loan
Amount of Principal
Paid


Unpaid
Principal
Balance


Notation made by (initials)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





